     Case 6:17-ap-01200-SY     Doc 407 Filed 11/23/18 Entered 11/23/18 13:03:17           Desc
                               Main Document     Page 1 of 139



 1    Dimitrios P. Biller (SBN: 142730)
      LDT Consulting, Inc.
 2    15113 West Sunset Blvd., #9
      Pacific Palisades, California 90272
 3    (310) 459-9870
      biller_ltdconsulting@verizon.net
4

 5    Attorney for Defendant Paula Thomas

 6                        UNITED STATES BANKRUPTCY COURT

 7            CENTRAL DISTRICT OF CALIFORNIA, RIVERSIDE DIVISION

 8                                                  Case No.: 6:16-bk-15889 SY

 9    In re
                                                    Chapter 7
10    PDTW, LLC

11                          Debtor                  Adv. No. 6:l 7-ap-01200 SY

12
                                                    EXHIBITS "2" TO "11" IN
13                                                  SUPPORT OF EXPARTE
                                                    APPLICATION FOR AN ORDER
14    LARRY SIMONS, Chapter 7 Trustee,              OVERRULING OBJECTIONS
                                                    DAVID SCHNIDER HAS INVOKED
15                          Plaintiff,              BASED ON THE ATTORNEY-
                                                    CLIENT PRIVILEGE
16    vs.
                                                    DATE:TBD
17    PAULA THOMAS, an individual;                  TIME: TBD
      THOMAS WYLDE, LLC, a California               PLACE: COURTROOM 302
18    Limited Liability Company; THOMAS
      WYLDE HOLDGINS, LLC, a California
19    Limited Liability; and DOES 1-10

20                           Defendants.
      DEFENDANT'S EX PARE APPLICATION FOR AN ORDER STRIKING THE EX PARTE REQUEST FOR PROTECTIVE
      ORDER                                                                 - I
                    Case 6:17-ap-01200-SY      Doc 407 Filed 11/23/18 Entered 11/23/18 13:03:17                  Desc
                                               Main Document     Page 2 of 139


                                                                                           E-mail correspondence
                 E-mail w                                                                  regarding guidance on
1195   2/14/2015 attachment   David Schnider   John Hanna        Jene Park; Meldy Rafols issues                       Attorney-Client



                                                                                           E-mail correspondence
1196   2/16/2015 E-mail       David Schnider   John Hanna        Jene Park; Meldy Rafols   regarding Thomas Wylde Attorney-Client



                                                                                           E-mail correspondence
1197   2/16/2015 E-mail       David Schnider   John Hanna        Jene Park; Meldy Rafols   regarding Thomas Wylde Attorney-Client


                                               Jene Park; John                             E-mail correspondence
                 E-mail w                      Hanna; Meldy                                regarding Zaneta in
1198   2/16/2015 attachment   David Schnider   Rafols                                      France                     Attorney-Client


                                                                                           E-mail correspondence
                                                                                           regarding distributor
1199   2/17/2015 E-mail       David Schnider   Jene Park                                   agreements                 Attorney-Client


                                                                                           E-mail correspondence
1200   2/17/2015 E-mail       David Schnider   Meldy Rafols      John Hanna                regarding EPLI quote       Attorney-Client


                                                                                           E-mail correspondence
                                                                                           regarding Murphy Rosen
1201   2/17/2015 E-mail       David Schnider   Meldy Rafols      John Hanna                invoice                    Attorney-Client


                                                                                           E-mail correspondence
1202   2/19/2015 E-mail       David Schnider   John Hanna        Jene Park; Meldy Rafols   regarding LOI              Attorney-Client



                                                                 John Hanna; Meldy         E-mail correspondence
1203   2/21/2015 E-mail       David Schnider   John Hanna        Rafols                    regarding call with John   Attorney-Client
     Case 6:17-ap-01200-SY     Doc 407 Filed 11/23/18 Entered 11/23/18 13:03:17           Desc
                               Main Document     Page 3 of 139



 1
        Exhibit No. "5"             Portions of Stephen Choi's Deposition Transcript
 2

 3
        Exhibit No. "6"             Summary of Gonzalez Deposition Testimony Biller
 4
                                    Prepared
 5

 6      Exhibit No. "7"             Portion of Doug Lee's Deposition Testimony

 7

 8      Exhibit No. "8"             David Schnider's Resume produced on September

 9                                  28,2018

10
        Exhibit No. "9"             November 21, 2014 e-mail to Ko regarding
11
                                    Operating Agreement
12

13
        Exhibit No. "10"            E-mails John Hanna and Choi exchange making the
14                                  IP collateral for the $2 million

15

16      Exhibit No. "11"            December 1, 2014 $2 million Promissory Note

17

18

19

20
      DEFENDANT'S EX PARE APPLICATION FOR AN ORDER STRIKING THE EX PARTE REQUEST FOR PROTECTIVE
      ORDER                                                                 -3
     Case 6:17-ap-01200-SY     Doc 407 Filed 11/23/18 Entered 11/23/18 13:03:17           Desc
                               Main Document     Page 4 of 139



 1                                 PROOF OF SERVICE
                                  STATE OF CALIFORNIA
 2                               COUNTY OF LOS ANGELES

 3
             I declare under penalty of perjury that I live in the County of Los Angeles,
 4    state of California, I am over the age of 18 years; my business is located at 15113
      West Sunset Blvd., Suite "9", Pacific Palisades, CA 90272. On November 23,
 5    2018, I caused to be served, via e-mail, the following pleadings:

 6    EXHIBITS "2" TO "11" IN SUPPORT OF EX PARTE APPLICATION FOR AN
      ORDER OVERRULING OBJECTIONS DAYID SCHNIDER HAS INVOKED
 7    BASED ON THE ATTORNEY-CLIENT PRIVILEGEdATE:TBDtIME:
      TBDpLACE: cOURTROOM 302
 8
      Will be served or was served (a) on the judge in chambers in the form and (b) the
 9    interested parties in this action:

10
      David Seror
11    Jessica L. Bagdanov
      Brutzkus Guber
12    21650 Oxnard Street, Suite 500
      Woodland Hills, CA 91376
13

14    Richard Byron Peddie,
      lawstudios@comcast.net
15    Lawstudios Richard Bryon Peddie
      5051 Euclid Avenue
16    Boulder, Co 80303-2811
      Counsel for ALL Defendants
17

18    Robert Silver
      Jennifer Trayor
19    Susan Baker
      Kaufman Dolowich Voluck
20
      DEFENDANT'S EX PARE APPLICATION FOR AN ORDER STRIKING THE EX PARTE REQUEST FOR PROTECTIVE
      ORDER                                                                 -4
     Case 6:17-ap-01200-SY     Doc 407 Filed 11/23/18 Entered 11/23/18 13:03:17           Desc
                               Main Document     Page 5 of 139



 1    11755 Wilshire Blvd., Suite 2400
      Los Angeles, CA 90025
 2
      XXX BY MAIL- I placed such envelope for deposit in the U.S. Mail for service
 3    by the United States Postal service, with postage thereon fully prepaid. I am
      "readily familiar" with the practice of collection and processing correspondence
 4    for mailing. Under that practice, it would be deposited with the United States
      Postal Service on that same day with postage thereon fully prepaid at Pacific
 5    Palisades, California. I am aware that on motion of the party served, service is
      presumed invalid if postal cancellation date or postage meter date is more than one
 6    day after date of deposit for mailing in affidavit.

 7    _ _BY FEDERAL EXPRESS - I am familiar with the practice at my place of
      business for collection and processing of correspondence for overnight delivery
 8    maintained by Federal Express. Such correspondence will be deposited with a
      facility regularly maintained by Federal Express for receipt on the same day in the
 9    ordinary course of business. The envelope was sealed and placed for collection
      and delivery by Federal Express with delivery fees paid or provided for in
10    accordance with ordinary business practices.

11    _ _BY PERSONAL SERVICE- I caused such envelope to be delivered by hand
      to the offices of the addressee.
12
      _ : E-mail at the above e-mail addresses.
13
      XXX (State) I declare under penalty of perjury under the laws of the State of
14    California that the foregoing is true and correct.

15

16

17

18

19

20
      DEFENDANT'S EX PARE APPLICATION FOR AN ORDER STRIKING THE EX PARTE REQUEST FOR PROTECTIVE
      ORDER                                                                 -5
Case 6:17-ap-01200-SY   Doc 407 Filed 11/23/18 Entered 11/23/18 13:03:17   Desc
                        Main Document     Page 6 of 139




                 EXHIBIT "2"
Case 6:17-ap-01200-SY                             Doc 407 Filed 11/23/18 Entered 11/23/18 13:03:17                                                             Desc
                                                  Main Document     Page 7 of 139
  Dimitrios Biller

  From:                                Dimitrios Biller <biller_ldtconsulting@verizon.net>
  Sent:                                Wednesday, November 21, 2018 l:SS PM
  To:                                  'Robert Silver'
  Subject:                             RE: Ex Parte Application



  Thanks. Of course the log requires additionally specificity:

       Kaiser Found. Hasps. V. Superior Court, 66 Cal.App.4 th 1217, 1227-1228 held:
       [T]he information in Kaiser's log must be sufficiently specific to permit the trial court to determine
       whether each withheld document is or is not privileged. Should the trial court find the information in
       the privilege log insufficiently specific to allow such a determination, it may order Kaiser to prepare
       a new privilege log containing more particularized information about the nature of each document as
       to which the attorney-client privilege is claimed.
       The Court of Appeal in Catalina Island Yacht Club v. Superior Court (2015) 242 Cal.App.4th 1116,
  1130 held:
       A privilege log must identify with particularity each document the responding party claims is
       protected from disclosure by a privilege and provide sufficient factual information for the
       propounding party and court to evaluate whether the claim has merit. [Citation] The precise
       information required for an adequate privilege log will vary from case to case based on the privileges
       asserted and the underlying circumstances. In general, however, a privilege log typically should
       provide 11) the identity and [2)capacity of all individuals who (a) authored, (bl sent. or le)
       received each allegedly privileged document, Id) the document's date, Id) a brief description of
       the document and [e) its contents or subject matter sufficient to determine whether the
       privilege applies, and ff{ the precise privilege or protection asserted. (Emphasis added)

  I will address you other comments below.

  From: Robert Silver [mailto:rsilver@kdvlaw.com]
  Sent: Wednesday, November 21, 2018 12:18 PM
  To: Dimitrios Biller <biller_ldtconsulting@verizon.net>
  Subject: RE: Ex Pa rte Application

  Hi, Dimitirios:

  I'm cutting to the chase on some of the recent emails/issues you've raised.
  Again, I apologize for the brevity, but I lost a long email response I prepared, and it is taking too long to re-draft the thing.

      1.   Emails between David and Bruce Kirkland. You say Bruce was Just a friend of Paula's. He may well have a been a friend of Paula's, but it seems clear
           that Bruce was also an outside consultant to PDTW. He was the person who brought David into doing work for PDTW. He was involved In marketing
           issues; vendors, and the CBC loan, among other things. As such, even as a consultant, he was an agent of PDTW and I assume the privilege
           applies. See U.S. v. Grof, (9'"Cir. 2010) 610 F.3d 114B, 11S6 ["As an inanimate entity, a corporate most act through agents. A corporation cannot speak
           directly to its lawyers." (internal citation omitted)]; see also Admiral v. U.S. District Court,(9'"Cir. 1989) 881 F.2d 1486, 1492 ("As fictitious entities,
           corporations can seek and receive legal advice and communicate with counsel only through individuals empowered to act on behalf of the
           corporation."); and Carpenters Pension Trust v. Lindquist Family LLC, (N.D.Cal. 2014) 2014 U.S.Dist LEXIS S4335 [holding that communications between
           counsel and a member of an LLC may be subject to attorney-client privilege,


  The problem with your client he thinks there is clear line between his representation of Paula and
  PDTW; there is not. Remember Paula Thomas owns and has always owned the IP. When TW Holding,
  LLC was created, he represented all three. He never got an engagement letter from Paula, PDTW or TW
  Holding, LLC. When Bruce was dealing with marketi ng issues, vendors and CBC Loan, he was acting
  for Paula and PDTW, LLC. The CBC loan was based on the collateral of the IP; $1.65 million loan for
  Paula Thomas to put IP in TW Holding, LLC and for Paula to own 100% of TW Holding, LLC . Please
  read Schnider' s documents. He drafted and prepared a "Conflict Waiver" for PDTW and Paula T homas
  because he represented both regarding the licensing agreements for copyright and trademark. He refers
  to this a " simultaneous representation." Bruce was not an employee; he was an independent control just
  like John Hanna. There cannot be a privilege between an in-house lawyer and independent contractors.
      2.   Emails with Paul Murphy. You say he was Paula's attorney. I don't know if that was the case or not, but the documents indicate that he was counsel to
           PDTW. Specifically, Paul was (and maybe still is) an attorney at Murphy Rosen who acted as counsel to PDTW with regard to at least the Schiffman
           litigation and the Keyser litigation, and perhaps other matters. As such, my client is obligated to assert the privilege on his communications with PDTW's
           attorney.

      3.   Emails with Choi, Kou, and lee. With regard to Kou and Lee, we have already produced all the communications between them and Schnider people to
           that pre-date their respective contactor agreements with POTW. Even after those signings, we still produced those communications where a third party
           was also Included on the communication (e.g., Chol, prior to Hillshore's operating agreement). With regard to Choi himself, I have agreed with you that
           he seems to never have been an owner/officer of Hillshore. However, TW treated him as the authorized representative- i.e., the main point of contact -
           - for Hillshore. You may be right on your position, but it is not incumbent on me or my client to determine whether the apparent privilege is in fact
           valid. The privilege Is held by PDTW and/or TW. Each of those entitles has been served with our comprehensive privilege log. And I have even gone
           above and beyond by asking them to review that log and advise if either entity is waiving privilege (or claiming it doesn't exist) with respect to any
Case 6:17-ap-01200-SY                                           Doc 407 Filed 11/23/18 Entered 11/23/18 13:03:17                                                Desc
                                                                Main Document     Page 8 of 139
             document on the log. I have not received any such notice of a waiver from the ostensible privilege holders. Basically, it's on them, not me or my client,
             and I believe Judge Yun saw it the same way, regardless of whether or not you're correct about some waiver issues.


  What "pre-date their respective contractor agreements with PDTW" are you talking
  about? "Contractor" is not a "employee." Please produce the agreements you call
  "Contractor." Hillshore does not exist, so Choi is not an authorized representative. It does not matter
  that TW or PDTW hold the privilege because they destroyed their computers. He is the only one who has
  the documents. It does not matter that PDTW/TW are holding the privilege, because Schnider is and he
  has the burden; if he raises it, then he needs to provide a declaration laying the foundation.
       4.    Declaration re: foundation for privilege. You keep telling me that the burden is on Schnider to prepare a declaration to establish the basis for the
             attorney-client privilege. I disagree. My client's obligation as the attorney for PDTW and TW is to protect their privilege. It as been asserted, and the
             subject documents have been identified with what I believe to be sufficient particularity, and in compliance with Judge Yun's order. If you think that
             more detail is required on some entries, let me know and I will see if that is something I can accommodate. Otherwise, to the extent you claim that TW's
             or PDTW's privilege has been waived, or is otherwise doesn't exist, then that is Paula's burden to establish by way of a motion.

  I will re-iterate: I don't care at all if every one of these communications is ultimately produced. Again, I would be delighted if these privilege issues didn't exist in
  the first place. But they are not my client's privilege to waive or otherwise independently assess.


  I'm going to file the ex parte unless you are going to agree with me on one or more points. \Ve have
  exhausted the process -- it started on April 24, 2018 (7 months ago). Ifwe don't talk, Happy
  Thanksgiving.
  Again, let me know if you think the log requires additional specificity in any particular area.

  Otherwise, I wish you a very happy Thanksgiving, and I'm sure I will talk with you soon.

  Thanks,
  Robert




  Robert Silver
  Partner



  ~           ~;,'!:~~~~.~?wLOWICH VOLUCK
  13 5 South LaSalle St., Suite 2100
  Chicago, IL, 60603
  Direct:      312-863-3692
  Cell:        310-889-4496
  Main:        312-759-1400
  Fax:         312-759-0402
  Email:       rsllver@kdvlaw.com


  WWW.KDVLAW.COM


  LONG ISLAND I NEW YORK OTY I PENNSYLVANIA I CHICAGO
  NEW JERSEY I SAN FRANOSCO I LOS ANGELES I FLORIDA

 PLEASE NOTE This message. il'1wding any attschm..... may roude
 privileged, COITidenbal ardlor inside .rioo'nalion Any distribuOon or use cl thts
 eommWllCation byanya,e-lhan the lnlooded reclpient(s) is stricily
 prohibited and may bo """"'1.ol. If you are rot tho Intended reap,ent, please
 no<ify the sende< by ~ to tbs message and then delete it fn,m your
 system
 ti,   Please consider the environmeri: before pnrilng

 From: Robert Silver <rsilver@kdvlaw.com>
 Sent: Wednesday, November 21, 2018 10:07 AM
 To: Dimitrios Biller <biller ldtconsulti ng@verizon.net>
 Subject: RE: Ex Parte Application

 Thanks.
 I'm going t o call you this morning.



 Robert Silver
 Partner



 ~ ~~~~~~~T ~?;OW ICH VOLUCK
 13 5 South LaSalle St., Suite 2100
 Chicago, IL, 60603
 Direct:       312-863-3692
 Cell:         310-889-4496
 Main:         312-759-1400
 Fax:          312-759-0402
 Email:        rsilver@kdvlaw.com
Case 6:17-ap-01200-SY                                              Doc 407 Filed 11/23/18 Entered 11/23/18 13:03:17                                    Desc
                                                                   Main Document     Page 9 of 139
  WWW.KDVLAW.COM


  LONG ISLAND I NEW YORK CITY I PENNSYLVANIA I CHICAGO
  NEW JERSEY I SAN FRANCISCO I LOS ANGELES I FLORIDA
  PLEASE NOTE Th.tS message, nclu:iing arrJ attachments, may incll.de
  privileged, COflldenltll and/or mslde lflformatJon. Any distribution or use or this
  oommur><:atJon by anyone Olho,-lhan lhoontended n,dpen!{s);,; strictly
  proh<brled an:! may be unlawful. If you an, rot !he ontended redpieot. please
  notify the sender by reptyi(YJ to Uns message aoo then ~ e it mm yo1r
  system
 .I, Please corTSKjer the enwonment before pnnting
  From: Dimitrios Biller <biller ldtconsulting@verizon.net>
 Sent: Wednesday, November 21, 2018 9:54 AM
  To: Robert Silver <rsilver@kdvlaw.com>
  Subject: RE: Ex Parte Application




 From: Robert Silver fmailto:rsilyer@kdvlaw.com)
 Sent: Wednesday, November 21, 2018 7:20 AM
 To: Dimitrios Biller <biller ldtconsulting@verizon.net>
 Subject: RE: Ex Parte Application

 Ok. You are raising new issues by the hour.
 I can't finish responding to one thing before you start with 4 others.
 Basically, you want all documents, irrespective of privilege because - at a minimum -- you think no privilege applies due to the crime/fraud exception. You are
 planning on filing that motion anyway as we discussed. If you're correct, then you're going to receive every communication. So go ahead and file it, because I'm
 obviously not agreeing that the crime /exception applies.

 I prepared a written response to your recent emails, and then somehow I lost my draft- as in wiped off my computer.
 So I'm re-drafting that now. You were good enough to lay our your position in writing, and I think it's appropriate that I do the same.
 After I do that, I will look at this most recent issue you've raised, and I will try to answer that as well to see ifwe can agree on anything.

 Thanks,
 Robert




 Robert Silver
 Partner



 ~ ~~!!~~~~r ~?wLOWICH VOLUCK
 135 South LaSalle St., Suite 2100
 Chicago, IL, 60603
 Direct:        312-863-3692
 Cell:          310-889-4496
 Main:          312-759-1400
 Fax:           312-759-0402
 Email:         rsllver@kdvlaw.com


 WWW.KDVLAW.COM


 LONG ISLAND I NEW YORK CITY I PENNSYLVANIA I CHICAGO
 NEW JERSEY I SAN FRANCISCO I LOS ANGELES I FLORIDA

 PLEASE NOTE Thm message. nduding ant atlachm«<s. may include
 privileged, confldertlol and/0< insKle lnfonnol>:>n Arly distribution 0< use of this
 oommunteation by anyone Olho,- lhan lho ir1emed rodpienl(s) ;,; stric1ly
 prohibited an:I may be tillawful. If you are rol lho intended R!dpient, please
 rolify the sender by n,plylng IX> this message am then delete l from yo<r
 system.
 ~ Please consider the enwonment before pnntmg

 From: Dimitrios Biller <biller ldtconsulting@veri zon. net>
 Sent: Tuesday, November 20, 2018 5:26 PM
 To: Robert Silver <rsilver @kdvlaw.com>
 Subject: Ex Parte Application




 Robert, Schnider has to produce all e-mails with Bruce Kirkland on the communications;
 he is a friend of Paula and does not have anything to do with TW or PDTW. You need to
 revise the log to include the positions for each person and with whom they work. You
 cannot withhold documents with Paul Murphy's name on them because he was Paula's
 attorney. You need to produce all e-mails with Choi, Kou and Lee's names on those e-
Case 6:17-ap-01200-SY Doc 407 Filed 11/23/18 Entered 11/23/18 13:03:17 Desc
  mails - not owners. ThereMain Document
                            about             Page 10but
                                  10 people identified of 139
                                                          I don't know who they are and
  why a privilege applies.

  If we are going down this road, you need to lay the foundation for the privilege. If you
  are not going to do that by the end of the work, then I'm just filing the Emergency Ex
  Parte Application for all the documents.


  Dimitrios P. Biller
  LDT Consulting, Inc.
  15113 West Sunset Blvd., Suite 9
  Pacific Palisades, California 90272
  (310) 459-9870
  biller_ldtconsulting@verizon.net

  This e-mail and/or attachments may contain confidential information protected by the
  Attorney-Client Privilege, Attorney Work-Product Privilege and/or the concept of
  "Confidentiality" as defined by the California Rules of Professional Conduct. If you
  have mistakenly received this e-mail please immediately delete it and confirm you have
  deleted it from your systems.
Case 6:17-ap-01200-SY   Doc 407 Filed 11/23/18 Entered 11/23/18 13:03:17   Desc
                        Main Document    Page 11 of 139




                 EXHIBIT "3"
Case 6:17-ap-01200-SY        Doc 407 Filed 11/23/18 Entered 11/23/18 13:03:17                 Desc
                             Main Document    Page 12 of 139




                                  The Law Offices of David Schnider
                                    15165 Ventura Blvd., Ste. 245
                                      Sherman Oaks, CA 91403


   September 11, 2013

   Paula Thomas                                  Jene Park
   323 lA S. La Cienega Blvd.                    coo
   Los Angeles, CA 90016                         PDTW, LLC
                                                 323 lA S. La Cienega Blvd.
                                                 Los Angeles, CA 90016

   Re:     Waiver of Conflict of Interest

   Dear Paula and Jene:

   I have represented and continue to represent PDTW with respect to intellectual property
   matters. I have been asked to act as a scrivener in documenting an agreement between PDTW
   and Paula Thomas individually relating to PDTW licensing intellectual prope1ty rights held by
   Thomas ( the "Transaction"). The purpose of this letter is to discuss with each of you the actual
   and potential consequences of such simultaneous representation, and to explain the
   circumstances under which I would be willing to represent both parties simultaneously if, after
   full consideration of the consequences, both clients wish me to do so.

   Simultaneous representation of parties with adverse interests by an attorney should not be
   undertaken by any such party without careful consideration. In particular, I want you to be
   aware of the following.

   I.     Under applicable rules of professional conduct, a lawyer owes each of his clients a duty
   of loyalty, which would normally preclude undertaking a representation adverse to any client
   without the affected client's infonned consent. Other rules generally prohibit undertaking any
   representation involving an actual or potential conflict of interest without the informed consent
   of all affected parties. Such a situation exists whenever a lawyer represents two clients
   simultaneously in a situation in which their interests are actually or potentially adverse.

  2.     The conflict of interest, and the need for informed consent, exists no matter how cordial
  the business relationship between the two parties currently is or is anticipated to be, and no
  matter how non-controversial the Transaction is anticipated to be.

  3.       I do not recommend simultaneous representation of adverse parties, and have not
  recommended this simultaneous representation to you. I have recommended, instead, that each
  party seek separate representation. I also recommend that each of you seek the advice of
  independent counsel of your own choice regarding this written consent. If, however, it is the
  wish of both clients that I undertake the simultaneous representation of both pruties with respect
  to the Transaction, I will undertake to do so under the terms described herein.



                                                                                 SCHNIDER_BK 003920
Case 6:17-ap-01200-SY                Doc 407 Filed 11/23/18 Entered 11/23/18 13:03:17              Desc
                                     Main Document    Page 13 of 139




   4.     It may not be possible for a single lawyer to represent both parties to the Transaction in
   the same aggressive manner as would two separate and independent lawyers. By giving the
   consent requested in this letter, you are, in effect, waiving that kind of zealous representation of
   your individual and conflicting interests with respect to the Transaction. It is possible that each
   or both of you might be advised by independent counsel to demand or offer different or more
   favorable terms and conditions with respect to the Transaction than I can or will demand or offer.

   5.      Moreover, regardless of the terms upon which the matters between the two clients are
   concluded, the fact that one lawyer has been involved in the representation of both parties may
   give rise to a perception on the part of members, investors or other third parties that different
   terms might have been arrived at had each of you had separate representation by an independent
   law firm.

   6.      If a dispute should arise in the future between the two of you conceming the Transaction
   or any other aspect of your dealings with each other, I believe I would have to withdraw, or
   would be disqualified, from representing either of you with regard to that dispute or any other
   relationship you might then have with each other. You would then each have to retain separate
   counsel, resulting in additional expense and inconvenience that you might not have incurred had
   you been separately represented from the outset.

   I will be pleased to answer any questions you may have concerning this representation or this
   requested consent. If you do wish to consent, please sign below.

   Regards,


    ~L
   David Schnider

   ACKNOWLEDGEMENT AND CONSENT

   Despite any potential or actual conflict of interest that may exist now or in the future, I hereby
   consent to the simultaneous representation of both Thomas and PDTW with respect to the
   transaction as described above. I further agree that the firm may withdraw its representation of
   either client or both clients without prejudice should it determine that continued representation
   might violate applicable rules of professional conduct.

   Dated: _   ___,_q-----'.1-"-b__._·
                                    /-·~,______   _ __                        6_/_3_ _ __
                                                         Dated: _ ___,_q_½'--'J
                                                                                  1
                                                                                   /


                                                         PDTW, LLC




                                                                                       SCHNIDER_BK 003921
                     Case 6:17-ap-01200-SY     Doc 407 Filed 11/23/18 Entered 11/23/18 13:03:17               Desc
                                               Main Document    Page 14 of 139



                                                                  John Hanna; Meldy      E-ma ii correspondence
1294   4/30/2015 E-ma ii      David Schnider   Jene Park          Rafols                 regarding Paula update   Attorney-Client



                                                                  John Hanna; Meldy      E-mail correspondence
1295   4/30/2015 E-mail       David Schnider   Jene Park          Rafols                 regarding Paula update   Attorney-Client



                                                                  John Hanna; Meldy      E-mail correspondence
1296   4/30/2015 E-mail       David Schnider   Jene Park          Rafols                 regarding Paula update   Attorney-Client


                                                                                         E-mail correspondence
1297    5/1/2015 E-mail       David Schnider   Meldy Rafols       John Hanna             regarding paystubs       Attorney-Client


                                                                                         E-mail correspondence
                                                                                         regarding Middle East
1298    5/2/2015 E-mail       David Schnider   Jene Park          John Hanna             agent agreement          Attorney-Client


                                                                                         E-mail correspondence
                                                                                         regarding Middle East
1299    5/4/2015 E-mail       David Schnider   John Hanna         Jene Park              agent agreement          Attorney-Client


                                               John Hanna;
                                               Richard Peddie;                           E-mail correspondence
                                               Jene Park; Meldy                          regarding Paula
1300    5/5/2015 E-mail       David Schnider   Rafols                                    termination agreement    Attorney-Client


                                                                  Richard Peddie; Jene   E-mail correspondence
1301    5/6/2015 E-mail       David Schnider   John Hanna         Park; Meldy Rafols     regarding Paula email    Attorney-Client
     Case 6:17-ap-01200-SY          Doc 407 Filed 11/23/18 Entered 11/23/18 13:03:17                   Desc
                                    Main Document    Page 15 of 139
9.      Indemnity. Licensee shall indemnify and hold hannless Licensor from any and all claims, demands,
actions and causes of action arising from Licensee's use of the Marks. Licensor shall have the right to
participate in any compromise, settlement, or defense thereof. This indemnification obligation shall include,
without limiting the generality of the foregoing, reasonable attorneys' fees and other costs or expenses incu1Ted
in connection with the defense of any and all such claims, demands, actions, or causes of action, and shall
extend to the officers, employees, and agents of Licensor.

10.   Disclaimer of Partnership. Nothing contained herein shall constitute this a1rnngement to be
employment, a joint venture, or a paitnership.

11.    Other Agreements. This Agreement contains the complete agreement between the pmties and
supersedes all other agreements between the parties relating to the Marks. The parties stipulate that neither of
them has made any representation with respect to the subject matter of this Agreement or the execution and
delivery hereof except such representations as are specifically set forth herein.

12.     Modification. Any amendment or modification of this Agreement, or any waiver of its terms, must be
written and signed by the parties.

13.    Waiver. Forbearance or neglect on the part of either paity to insist upon sa.-ict compliance with the
terms of this Agreement shall not be constrned as or constitute a waiver thereof.

14.     Benefit. This Agreement shall be binding upon and inure to the benefit of the parties hereto, and their
respective successors and assigns, subject to any restrictions on assignment set forth herein.

15.     Choice of Law and Venue. The laws of the State of California govern this Agreement. Any suit or
proceeding arising out of the Agreement shall be exclusively venued in the County of Los Angeles in the State
of California or in the Central District of California. In any action or proceeding aiising out of this Agreement
the prevailing party shall be entitled to recover its reasonable attorneys' fees and costs.

16.     Drafting. The parties acknowledge that each of them has had an equal opportunity to participate in the
drafting of this Agreement. Therefore, in any construction of this Agreement, the parties agree that it shall not
be construed against any party on the basis of authorship. This Agreement has been carefully read by, the
contents hereof are known and understood by, and each paiiy signs it freely.

17.     Severability. If any term, clause or provision hereof is held invalid or unenforceable by a court of
competent jurisdiction, such invalidity shall not affect the validity or operation of any other term, clause or
provision and such invalid term, clause or provision shall be deemed to be severed from the Agreement..

18.     Execution. This Agreement may be executed in one or more counterparts, and by facsimile or digital
transmission, each copy of which shall be deemed an original and all of which, when taken together, shall
constitute one and the same instrnment.



Dated: _ _               __._I~=------
          q.L-.-'-'(().__·                                       9/J6     !)1·~
                                                   Dated: _ _ ____._L'.__~'L~t_-_,.,J_ _ _ _ __

Paula Thomas                                       PDTW,LLC




                                                                                                         Pao-e2 of 3
                                                                                          SCHNIOER_BK 000426
     Case 6:17-ap-01200-SY   Doc 407 Filed 11/23/18 Entered 11/23/18 13:03:17     Desc
                             Main Document    Page 16 of 139


                                         Schedule A

     Mark                                 Trademark Status
1.   Thomas Wylde                         Reg. No. 3283944
2.   Henna Skull Design                   Reg. No. 4045284
3.   Wylde by Thomas Wylde                App. No. 85020665
4.   The Wylde                            App. No. 86003488




                                                                                   Page 3 of 3
                                                                     SCHNIDER_BK 000427
     Case 6:17-ap-01200-SY          Doc 407 Filed 11/23/18 Entered 11/23/18 13:03:17                     Desc
                                    Main Document    Page 17 of 139
                                      COPYRIGHT LICENSE AGREEMENT

This agreement is made effective September 1, 2013 by and between Paula Thomas, an individual residing in
California ("Licensor") and PDTW, LLC, a California company with its principal place of business located at
3231 S. La Cienega Blvd., Los Angeles, CA 90016 ("Licensee").

                                                     RECITALS:

      Licensor is the sole and exclusive owner of ce1tain fabric print designs, listed on Schedule "A" to this
Agreement (the "Designs"), and has the power and authority to grant Licensee a license to use those Designs.

       Licensee has used the Designs pmsuant to an oral agreement with Licensor and now seeks a written
exclusive license to continue such use and/or engage in new uses of the Designs.

                                                   AGREEMENT:

       NOW, THEREFORE, for and in consideration of the Recitals, the agreements of the patties set forth in
this Agreement, and for other good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

1.      Incorporation of Recitals. The Recitals are hereby incorporated into this Agreement by this reference.

2.      License. Licensor hereby grants Licensee the exclusive rights to use the Designs in connection with
apparel and related accessories. Licensee may not grant any sublicenses to any third party or modify the
Designs without the prior express written consent of the Licensor, which consent may be withheld for any
reason. Licensor retains all rights not expressly licensed hereunder.

3.     Term. This License shall commence on the date this Agreement is signed by both parties and shall
continue in effect until terminated as set forth in section 4, below.

4.     Termination. Either party may terminate this Agreement for any reason by giving at least thirty (30)
days written notice. Upon termination, Licensee must immediately cease all use of the Designs for any purpose
whatsoever.

5.      Royalties. Licensee shall pay Licensor an annual royalty of $1,000, payable on January 1st of every year
during the Term.

6.      Acknowledgement of Rights. Licensee acknowledges that the Designs were created by Licensor during
personal time and not within the scope of her employment, if any, by Licensee. Licensee further acknowledges
that Licensor is the sole and exclusive owner of all rights in the Designs, including without limitation all
copyrights therein. Licensee further agrees that it will not contest Licensor's rights and that it waives any claims
it may have that Licensor does not have rights in the Designs.

7.      Warranties. Licensor represents and wan-ants that it has the right and power to grant the license granted
herein and that the Designs do not infringe the rights of any third party. Licensee represents and warrants that it
shall be solely responsible for its import, use, and sale of the Designs and that its use shall not infringe the rights
of any third party.

8.     Notices. Licensee shall place notices where appropriate, indicating that copyright in the Designs is held
by Licensor.



                                                                                                            Page   1 of 3
                                                                                           SCHNIDER_BK 00042!f
   Case 6:17-ap-01200-SY           Doc 407 Filed 11/23/18 Entered 11/23/18 13:03:17                   Desc
                                   Main Document    Page 18 of 139

9.      Indemnity. Licensee shall indemnify and hold harmless Licensor from any and all claims, demands,
actions and causes of action arising from Licensee's use of the Designs. Licensor shall have the right to
participate in any compromise, settlement, or defense thereof. This indemnification obligation shall include,
without limiting the generality of the foregoing, reasonable attorneys' fees and other costs or expenses incurred
in connection with the defense of any and all such claims, demands, actions, or causes of action, and shall
extend to the officers, employees, and agents of Licensor.

10.   Disclaimer of Partnership. Nothing contained herein shall constitute this arrangement to be
employment, a joint venture, or a pai1nership.

11.    Other Agreements. This Agreement contains the complete agreement between the pm.ties and
supersedes all other agreements between the paities relating to the Designs. The parties stipulate that neither of
them has made any representation with respect to the subject matter of this Agreement or the execution and
delivery hereof except such representations as are specifically set forth herein.

12.     Modification. Any amendment or modification of this Agreement, or any waiver of its terms, must be
written and signed by the parties.

13.    Waiver. Forbearance or neglect on the pa1t of either party to insist upon strict compliance with the
terms of this Agreement shall not be construed as or constitute a waiver thereof.

14.     Benefit. This Agreement shall be binding upon and inure to the benefit of the parties hereto, and their
respective successors and assigns, subject to any restrictions on assignment set forth herein.

15.     Choice of Law and Venue. The Jaws of the State of California govern this Agreement. Any suit or
proceeding arising out of the Agreement shall be exclusively venued in the County of Los Angeles in the State
of California or in the Central District of California. In any action or proceeding arising out of this Agreement
the prevailing party shall be entitled to recover its reasonable attorneys' fees and costs.

16.     Drafting. The parties acknowledge that each of them has had an equal opportunity to participate in the
drafting of this Agreement. Therefore, in any construction of this Agreement, the parties agree that it shall not
be construed against any party on the basis of authorship. This Agreement has been carefully read by, the
contents hereof are known and understood by, and each party signs it freely.

17.    Severability. If any term, clause or provision hereof is held invalid or unenforceable by a coui1 of
competent jurisdiction, such invalidity shall not affect the validity or operation of any other term, clause or
provision and such invalid term, clause or provision shall be deemed to be severed from the Agreement..

18.     Execution. This Agreement may be executed in one or more counterparts, and by facsimile or digital
transmission, each copy of which shall be deemed an original and all of which, when taken together, shall
constitute one and the same instrnment.



Dated: _ _q_.__·~f{,....._Q_·f-=-3_ _ __           Dated: _ _ _       ~9/_/_6_/_'I_J_ __
Paula Thomas                                       PDTW,LLC



 ~~
                                                                                                         Page 2 of 3
                                                                                         SCHNIDER_BK 000429
                   Case 6:17-ap-01200-SY     Doc 407 Filed 11/23/18 Entered 11/23/18 13:03:17              Desc
                                             Main Document    Page 19 of 139



                                                                                      E-mail correspondence
                                                                                      regarding possible
626   3/26/2014 Email       David Schnider   Andrew Apfelberg                         funding options          Attorney-Client


                                                                                      E-ma ii correspondence
627   3/26/2014 E-mail      David Schnider   Andrew Apfelberg                         regarding teaser         Attorney-Client


                                                                                      E-mail correspondence
628   3/26/2014 E-mail      David Schnider   Andrew Apfelberg                         regarding teaser         Attorney-Client


                                                                                      E-mail correspondence
629   3/26/2014 E-mail      David Schnider   Andrew Apfelberg                         regarding teaser         Attorney-Client

                                                                                      E-mail correspondence
630   3/26/2014 E-mail      David Schnider   Andrew Apfelberg                         regarding teaser         Attorney-Client


                                                                                      E-mail correspondence
631   3/26/2014 E-mail      David Schnider   Paula Thomas       Jene Park             regarding Vendome        Attorney-Client


                                                                                      E-mail correspondence
632   3/26/2014 E-mail      David Schnider   Jene Park          Paula Thomas          regarding call           Attorney-Client



                                                                                      E-mail correspondence
                                                                Jene Park; Sung Nam   regarding Korea
633   3/26/2014 E-mail      Kim & Chang IP   David Schnider     Kim; Nayoung Kim      trademark application    Attorney-Client


                                                                                      E-mail correspondence
                                                                Jene Park; Sung Nam   regarding Trademark
634   3/26/2014 E-mail      Kim & Chang IP   David Schnider     Kim; Nayoung Kim      Opposition               Attorney-Client
Case 6:17-ap-01200-SY   Doc 407 Filed 11/23/18 Entered 11/23/18 13:03:17   Desc
                        Main Document    Page 20 of 139




                 EXHIBIT "4"
Case 6:17-ap-01200-SY                       Doc 407 Filed 11/23/18 Entered 11/23/18 13:03:17                                           Desc
                                            Main Document    Page 21 of 139


  From:    David Schnider dav1d<£i•cc:r.,1ir.,~r1aw com
Subject:   Paula Thomas
   Date:   June 2, 2015 al 4:01 PM
     To:   Olivia Goodkin OGood k1n<?ii'.1n'>EJr1b8rJf1L,siser wrn


Olivia:

Given the present situation between Paula and the company, I felt it best to write to you, as her counsel, rather than contact her directly.

During the initial negotiations between Paula and the company, I mentioned that I was concerned about a potential conflict of interest because
of my personal and professional relationship with Paula. At the time it seemed that we would be able to reach a resolution and that there was
mutual agreement to my involvement. The situation has now changed and I believe ii is important that I am up front with both parties about my
conflict of interest.

I have reviewed California Rule of Professional Conduct 3-310. Pursuant to section (8)(1) of that rule, I believe that I have a conflict of interest
because I have a personal and professional relationship with Paula and a professional relationship with Thomas Wylde, LLC and the parties
now seem to be adverse to each other. I have, therefore, informed the company that I will not represent it in connection with its dispute with
Paula. As you have noted, the company has retained Richard Peddie to handle that matter and I am no longer involved.

I continue to represent Thomas Wylde , LLC in connection with matters that do not concern Paula and in which I do not believe there would be
any potential conflict with her interests. Under section (C)(2) of the rule, it is my reading that I may continue to do so.

If Paula feels otherwise, please advise me so that we can discuss my role with the company and determine whether a written conflict waiver
would be necessary and agreeable.

I had, until recently, been assisting Paula with two matters. The first involved a claim against Grandpa Johnsons LLC . Paula asked me to
recommend litigation counsel for her in that matter, so I believe that my involvement is now complete. That matter is unrelated to the company
so I do not believe that there is any potential conflict of interest. Nevertheless, I believe that I am no longer representing Paula in connection
with it. Please let me know if Paula feels otherwise.

I am also counsel of record for Paula on a trademark registration application for 'The Wylde Hotel." Based on the company's last settlement
proposal, I believe that representation does present a conflict of interest now and that I must withdraw as counsel. Prior to my becoming aware
of the potential conflict, I had advised Paula to abandon the application and to refile if and when she begins using the mark and to apply to the
supplemental register. If she chooses to follow that advice, then no further action is necessary and the application will be abandoned. In any
event, please confirm that she is amenable to me withdrawing as counsel of record and I will prepare the appropriate filing with the USPTO.

I have discussed these issues with the company so that they are similarly aware of my views.

If you and/or Paula would like to discuss this further or feel that my view of the situation is in any way mistaken, please let me know.

Regards,
David




S CH IDERLAW

15165 Ventura Blvd., Ste. 245
Sherman Oaks, CA 91403

david@schniderlaw.com
www.schniderlaw.com
(818) 207-5134




                                                                                                                      SCHNIDER_BK 003454
Case 6:17-ap-01200-SY   Doc 407 Filed 11/23/18 Entered 11/23/18 13:03:17   Desc
                        Main Document    Page 22 of 139




                 EXHIBIT "5"
Case 6:17-ap-01200-SY   Doc 407 Filed 11/23/18 Entered 11/23/18 13:03:17   Desc
                        Main Document    Page 23 of 139


   1              SUPERIOR COURT OF THE STATE OF CALIFORNIA
   2          FOR THE COUNTY OF LOS ANGELES, CENTRAL DISTRICT
   3

   4    PAULA THOMAS, et al . ,


   5                      Plaintiffs,


   6             vs.                                )Case No. BC596495


   7    THOMAS WYLDE, LLC, et al.,


   8                      Defendants.


   9
 10
 11
 12
 13                        DEPOSITION OF STEPHEN CHOI
 14                              Irvine, California
 15                                  March 1, 2017
 16
 17
 18
 19
 20
 21     Reported by:
 22     DENISE HERFT
 23     CSR No. 12983
 24
 25

                                                                   Page 1

                           Hahn & Bowersock, A Veritext Company
                                      800.660.3187
Case 6:17-ap-01200-SY   Doc 407 Filed 11/23/18 Entered 11/23/18 13:03:17   Desc
                        Main Document    Page 24 of 139


   1              SUPERIOR COURT OF THE STATE OF CALIFORNIA
   2          FOR THE COUNTY OF LOS ANGELES, CENTRAL DISTRICT
   3

   4    PAULA THOMAS, et al.,


  5                       Plaintiffs,


  6             vs.                                 )Case No. BC596495


  7     THOMAS WYLDE, LLC, et al.,


   8                      Defendants.


   9

 10
 11
 12
 13
 14
 15                DEPOSITION OF STEPHEN CHOI, taken on
 16     behalf of the Plaintiffs at 38 Corporate Park,
 17     Irvine, California, commencing at 10:04 a.m. on
 18     March 1, 2017, reported by DENISE HERFT, CSR No.
 19     12983, pursuant to Notice.
 20
 21
 22
 23
 24
 25

                                                                   Page 2

                           Hahn & Bowersock, A Veritext Company
                                      800.660.3187
Case 6:17-ap-01200-SY   Doc 407 Filed 11/23/18 Entered 11/23/18 13:03:17   Desc
                        Main Document    Page 25 of 139


  l     APPEARANCES OF COUNSEL:
  2
        For the Plaintiffs:
  3
        KRING & CHUNG, LLP
  4     BY: LAURA BOOTH, ESQ.
        38 Corporate Park
  5     Irvine, California 92606
         (949) 261-7700
  6      (949) 261-8800 Facsimile
        lbooth@kringandchung.com
  7
  8
        For the Defendants:
  9
        RICHARD BYRON PEDDIE P.C.
 10     BY: RICHARD BYRON PEDDIE, ESQ.            (Telephonic Appearance)
        5051 Euclid Avenue
 11     Boulder, Colorado 80303
        (303) 444-5447
 12     (720) 222-4766 Facsimile
        lawstudios@comcast.net
 13
 14     For the STEPHEN CHOI:
 15     LAW OFFICES OF JOHN D. WILSON
        BY: JOHN D. WILSON, ESQ.
 16     1900 Avenue of the Stars
        Suite 960
 17     Los Angeles, California 90067-4310
        (310) 277-2323
 18     (310) 556-2308 Facsimile
        johnw@jdwilsonlaw.net
 19
 20     Also Present:
        Paula Thomas
 21
       Amber Valles, Student Reporter
 22
 23
 24
 25

                                                                   Page 3

                          Hahn & Bowersock, A Veritext Company
                                     800.660.3187
Case 6:17-ap-01200-SY   Doc 407 Filed 11/23/18 Entered 11/23/18 13:03:17      Desc
                        Main Document    Page 26 of 139


   1                                 I   N   D   E    X
   2    EXAMINATION BY:                                           PAGE
   3    Ms. Booth          ---------------------------- 5
   4
   5
   6                                E X H I B I T S
   7
        PLAINTIFFS'       DESCRIPTION                                       PAGE
   8
        Exhibit 1         Amended Notice of Deposition of                    35
   9                      Stephen Choi and Request for
                          Production of Documents
 10
        Exhibit 2         Thomas Wylde LLC Transactions                      42
 11                       by Account
 12     Exhibit 3         Amendment to Secured Promissory                    61
                          Note
 13
        Exhibit 4         Complaint for Sama Eyewear vs.                    124
 14                       Thomas Wylde
 15
 16
 17
 18                     QUESTIONS INSTRUCTED NOT TO ANSWER
 19                               PAGE   LINE
                                   12      9
 20                                21      4
                                   24     14
 21                                98     10
                                   102     9
 22
 23
 24
 25


                                                                         Page 4

                           Hahn & Bowersock, A Veritext Company
                                      800.660.3187
Case 6:17-ap-01200-SY     Doc 407 Filed 11/23/18 Entered 11/23/18 13:03:17   Desc
                          Main Document    Page 27 of 139


   1                    Irvine, California, March 1, 2017

   2                                  10:04 a.m.

   3

   4                               STEPHEN CHOI I

   5    called as a witness, and having been first duly

   6    sworn by the Certified Shorthand Reporter, was

   7    examined and testified as follows:

   8

   9                                  EXAMINATION

 10     BY MS. BOOTH:

 11            Q   Could you please state your full name and

 12     spell it for the record.

 13            A   Stephen Choi, s-t-e-p-h-e-n, C-h-o-i.

 14            Q   Mr. Choi, I introduced myself of the

 15     record, my name is Laura Booth, and I represent                 10:04:06

 16     Paula Thomas in this case.

 17            A   Okay.

 18            Q   And we have called you here for your

 19     deposition today with regard to finding out

 20     information that you know about Thomas Wylde and                10:04:17

 21     the investment of that company and your involvement

 22     with the company to date; do you understand that?

 23            A   Yes.

 24            Q   Have you ever had your deposition taken

 25     before?                                                         10:04:33

                                                                      Page 5
          ,.
                             Hahn & Bowersock, A Veritext Company
                                         800.660.3187
Case 6:17-ap-01200-SY    Doc 407 Filed 11/23/18 Entered 11/23/18 13:03:17   Desc
                         Main Document    Page 28 of 139


   1          A   No.

   2          Q   Let me go through a few of the ground

   3    rules with you.      I'm sure your attorney has had a

   4    chance to talk to you, but I'll just go over them

   5    with you so you have an understanding on the                    10:04:45

   6    record; okay?

   7         A    Okay.

   8          Q   The first thing is the court reporter is

   9    taking down everything that everybody says here

  10    today, and after your deposition has been                       10:04:55

  11    completed, you'll get a booklet.           It will look like

  12    a screenplay.      It will have the question and the

  13    answer, and you'll have an opportunity to read that

 14     and review it and sign it under penalty of perjury.

 15     So you do understand that you're under penalty of               10:05:06

 16     perjury today?

 17          A    Yes.

 18          Q    And that oath carries with it the same

 19     force and effect as if you were sitting in a court

 20     of law; do you understand that?                                 10:05:14

 21          A    Okay, sure.

 22          Q    I don't know if you knew that before but

 23     it is just like we're

 24          A    I've never been in a court of law either

 25     so                                                              10:05:25

                                                                       Page 6

                            Hahn & Bowersock, A Veritext Company
                                        800.660.3187
Case 6:17-ap-01200-SY       Doc 407 Filed 11/23/18 Entered 11/23/18 13:03:17   Desc
                            Main Document    Page 29 of 139


   1     to him.

   2     BY MS. BOOTH:

   3             Q   Of course, of course.

   4                 Do you have a cellphone number that we can

   5     reach you at as well?                                               10:11:41

   6             A   Yes, 310-819-5000.

   7                 MR. WILSON:       Again, since he's represented

   8    by counsel, you can feel free to call me.

   9                 MS. BOOTH:      Of course, I will.

  10                 MR. WILSON:       That should be your first             10:11:52

  11     call.

  12                 MS. BOOTH:      I will do that.        I wanted to

  13    have a back-up in case we can't reach you for some

  14    reason.

  15                 MR. WILSON:       I get it.                             10:12:00

  16    BY MS. BOOTH:

  17             Q   Are you currently married, Mr. Choi?

  18             A   Yes.

  19             Q   What is your wife's name?

  20             A   Okay.     Does this have anything to do with            10:12:06

  21    anything?

  22                 MR. WILSON:      Not really.

  23                 Is there a reason why you need to know

  24    this?

  25                 MS. BOOTH:      From what I understand, his             10:12:15

                                                                          Page 11

                               Hahn & Bowersock, A V eritext Company
                                          800.660.3187
Case 6:17-ap-01200-SY     Doc 407 Filed 11/23/18 Entered 11/23/18 13:03:17       Desc
                          Main Document    Page 30 of 139


   1    wife is a shareholder in Hillshore who invested in

   2     Thomas Wylde.

   3               THE WITNESS:       Correct.

   4     BY MS. BOOTH:

   5          Q    I'm entitled to know the names of                           10:12:23

   6          A    Okay.     So you're asking for names of

   7     shareholders of Hillshore, or you're asking the

   8    name of my wife?

   9          Q    I'm asking the name of your wife at this

  10    point.                                                                 10:12:31

  11               MR. WILSON:      Unless she's a shareholder of

  12    Hillshore, then I don't think it's relevant or

  13     calculated to lead to the discovery of admissible

  14    evidence, and it's also privileged.             Maybe you can

  15    go ask another question.                                               10:12:43

  16               MS. BOOTH:      Are you instructing him not to

  17    answer?

  18               MR. WILSON:      At this point, yes.        If he

  19    wants to keep that private, I don't blame him.                 If

  20    you want to ask him questions so that it becomes                       10:12:51

  21    relevant, I might withdraw the objection.

  22    BY MS. BOOTH:

  23          Q    Is your wife one of the shareholders at

  24    Hill shore?

  25          A    Yes.                                                        10:13:00

                                                                            Page 12
                                                                                  ,._
                             Hahn & Bowersock, A Veritext Company
                                        800.660.3187
Case 6:17-ap-01200-SY     Doc 407 Filed 11/23/18 Entered 11/23/18 13:03:17   Desc
                          Main Document    Page 31 of 139


   1           Q   Why don't you start by telling me who all

   2    the members of Hillshore are.

   3           A   Eniluz Gonzalez, E-n-i-1-u-z,

   4    G-o-n-z-a-1-e-z.

   5           Q   Anyone else?                                           10:13:13

   6           A   No.

   7           Q   She's 100 percent shareholder?

   8           A   Yes.

   9           Q   Has Hillshore ever been held in anyone

  10    else's name?       Have there ever been any other                 10:13:21

  11    shareholders?

  12           A   Not that I'm aware of.

 13            Q   Do you know when Hillshore Investments was

 14     started?

 15            A   No, I mean the exact date, no.                         10:13:32

 16            Q   How about an estimate?

 17            A   I mean, you can't hold me to this but

 18     probably around 2008.

 19            Q   Do you know if Hillshore is an LLC or

 20     incorporated or what form of corporate structure it               10:13:52

 21     has?

 22            A   It's a Panamanian Corporation.            I don't

 23     know anything else in terms of the tax stuff about

 24     it.

 25            Q   Have you ever been an officer in Hillshore             10:14:08

                                                                       Page 13

                             Hahn & Bowersock, A Veritext Company
                                        800.660.3187
Case 6:17-ap-01200-SY   Doc 407 Filed 11/23/18 Entered 11/23/18 13:03:17   Desc
                        Main Document    Page 32 of 139


   1    Investments?

   2          A   No.

   3          Q   How about a member?

   4          A   I'm not on any documentation to do with

   5    Hillshore.                                                      10:14:22

   6          Q   You didn't have any involvement in the

   7    formation of Hillshore?

   8          A   I'm not on the documents of Hillshore.

   9    Did I have anything to do with it?           I don't know

  10    what that means.     Was I in the process?         Was I        10:14:35

  11    involved in the process?        I'm sure I was at some

  12    point in time involved in that process.            I don't

  13    really remember if this entity was formed as an

  14    investment arm for our family, and this company was

  15    used to invest in Thomas Wylde.                                 10:14:54

  16          Q   Okay.    The Hillshore -- Hillshore was not

  17    formed to invest in Thomas Wylde; correct?

  18         A    Correct.

 19           Q   It was formed generally for an investment

  20    arm for your family you said?                                   10:15:11

 21          A    It's an investment company, yes.

 22           Q   Previously you said it was for your

 23     family.   I'm just curious

 24          A    I can't say that because it's been

 25     involved in other investments that was not just my              10:1 5:25

                                                                     Page 14

                           Hahn & Bowersock, A Veritext Company
                                      800.660.3187
Case 6:17-ap-01200-SY   Doc 407 Filed 11/23/18 Entered 11/23/18 13:03:17    Desc
                        Main Document    Page 33 of 139


   1    family.

   2          Q   Okay.    We'll get back to Hillshore later.

   3          A   Okay.

   4              MR. PEDDIE:      Laura, I'm sorry to interrupt

   5    again, Richard Peddie speaking.          I'm having the          10:15:42

   6    exact same problem, and I'm wondering if there's

   7    some threshold beneath which the phone does not

   8    pick up voices.     And you tell me if everybody is

   9    speaking up or if everybody is speaking with soft

 10     voices, and if they are, I would like everybody to               10:15:58

 11     speak up a little bit and see if that works.

 12               MS. BOOTH:     I think we're all speaking

 13     sufficiently loud.      Let me turn up the volume.        I

 14     thought I turned it all the way up.

 15               MR. PEDDIE:      If there's some kind of               10:16:14

 16     sensitivity adjustment on the phone, that may help.

 17               MS. BOOTH:     It's a speaker phone, we have

 18     the volume all the way up, and you're placed in the

 19     middle of the table as far as the phone will reach.

 20               MR. PEDDIE:     Okay.    We'll see how it goes.        10:16:31

 21               MS. BOOTH:     Back on the record.

 22     BY MS. BOOTH:

 23          Q    Have you ever been a party to a lawsuit?

 24          A    No.

 25          Q    Never a plaintiff or defendant?                        10:16:42

                                                                      Page 15

                           Hahn & Bowersock, A Veritext Company
                                      800.660.3187
Case 6:17-ap-01200-SY     Doc 407 Filed 11/23/18 Entered 11/23/18 13:03:17   Desc
                          Main Document    Page 34 of 139


   1            A   No.

   2            Q   Can you tell me how many -- strike that.

   3                Do you have any -- what position do you

   4    hold with regard to Thomas Wylde, if any?

   5            A   I don't work for Thomas Wylde.                       10:17:04

   6            Q   Are you a member of Thomas Wylde?

   7                MR. WILSON:      You mean of Thomas Wylde,

   8    LLC?

   9    BY MS. BOOTH:

  10            Q   LLC, I'm sorry, yes.                                 10:17:16

  11            A   Not that I'm aware of.

  12            Q   If I could, if it's okay with everybody, I

  13    just call it TW, and I'm referring to Thomas Wylde

  14    LLC?

  15            A   Right.    And when you say "he," you were            10:17:26

  16    referring to him as an individual and not referring

  17    to Hillshore?

  18                MS. BOOTH:     Yes.

  19    BY MS. BOOTH:

  20            Q   Are you an officer with TW?                          10:17:35 1

  21            A   As far as I'm aware, I have no officer,

  22    member of TW.

  23                MR. WILSON:     As an individual.

  24                THE WITNESS:     As an individual, as Stephen

  25    Choi.                                                            10 : 17:54

                                                                     Page 16

                             Hahn & Bowersock, A Veritext Company
                                        800.660.3187
Case 6:17-ap-01200-SY     Doc 407 Filed 11/23/18 Entered 11/23/18 13:03:17   Desc
                          Main Document    Page 35 of 139


   1     BY MS. BOOTH:

   2          Q    What is Hillshore's position with regard

   3     to TW?

   4               MR. WILSON:      Vague as phrased, but you can

   5     answer.                                                         10:18:05

   6               THE WITNESS:       As far as I'm aware,

   7     Hillshore is just an investor in Thomas Wylde.

   8               MS. BOOTH:      Let me ask your attorney

   9     something, if we wanted to depose Mr. Choi's wife,

  10    would we go through you to contact her?                          10:18:21

  11               MR. WILSON:      Yeah.

  12               MS. BOOTH:      Okay.

  13               MR. WILSON:      Yes, that would be a start.

  14               MS . BOOTH:     Okay.    Thanks because I -- it

  15     sounds like he's not going to give me any                       10:18:33

  16     information as far as -- you're not going to allow

  17    him to give me any information with regard to how

  18    to locate her otherwise?

  19               MR. WILSON:      You can go through me and

  20    we'll make a decision.                                           10:18:45

  21               MS. BOOTH:      Okay.    Thank you.

  22    BY MS. BOOTH:

  23          Q    Could you please give your education

  24    background.       Did you graduate high school?

  25          A    Yes.                                                  10:18:58

                                                                     Page 17

                             Hahn & Bowersock, A Veritext Company
                                        800.660.3187
Case 6:17-ap-01200-SY      Doc 407 Filed 11/23/18 Entered 11/23/18 13:03:17   Desc
                           Main Document    Page 36 of 139


   1     know that on the r e cord.

   2          A      Yes.

   3          Q      We will reserve our right to bring a

   4     motion to compel on that issue .

   5                 Have you ever been convicted of any                  10:24:29

   6     crimes?

   7          A      No.

   8          Q      So would you -- how would you describe

   9     your position with regard to Thomas Wylde, LLC,

  10     just investor?                                                   10:24:43

  11          A      I --

  12                 MR. WILSON:     Again, excuse me one second.

  13     When you say how would he, are you talking about

  14     him as an individual, or are you talking Hillshore?

  15     Hillshore is the super majority member of Thomas                 10:24:56 .

  16     Wylde.

  17                 MS. BOOTH:     Right.    I'm trying to

  18     understand how Mr. Choi is involved, because he's

  19     saying that his wife is the sole shareholder of

  20     Hillshore, so how is he involved with TW is my                   10:25:08

  21     question?

  22                 MR. WILSON:     Okay.    I'll object; vague and

  23     ambiguous.

  24                 You can answer.

  25                 THE WITNESS:     Most of the investments of          10:25:20

                                                                      Page 22

                              Hahn & Bowersock, A Veritext Company
                                         800.660.3187
Case 6:17-ap-01200-SY        Doc 407 Filed 11/23/18 Entered 11/23/18 13:03:17    Desc
                             Main Document    Page 37 of 139


   1     Hillshore I would represent the company in those

   2     investments.

   3     BY MS. BOOTH:

   4             Q     Did your wife have any involvement with

   5     Hillshore investing in TW?                                            10:25:43

   6             A     No.

   7             Q    Did she have any conversations with

   8     anybody at TW before you invested in the company?

   9             A    Before we invested, before Hillshore

  10     invested?                                                             10:25:57

  11             Q    Right.

  12             A     I don't think so.       I don't know for a

  13     fact.       I met Paula and John.        I don't remember if

  14    my wife was ever at those meetings to see clothes.

  15     I don't remember.                                                     10:26:12

  16             Q    Do you have any recollection of your wife

  17    being involved in any meetings at TW or with

  18    anybody involved with TW?

  19             A    Eni has definitely met people at Thomas

  20    Wylde, if that's the question, what they talked                        10:26:31

  21    about, I don't know.           I wasn't sitting with them,

  22    so I can't -- Eni does not have -- I mean, I can't

  23    answer questions for her.             I don't know.      They met

  24    at shows or whatever.            I don't know what they

  25    talked about.          I don't think they talked about                 10:26:48

                                                                            Page 23

                                Hahn & Bowersock, A Veritext Company
                                           800.660.3187
Case 6:17-ap-01200-SY    Doc 407 Filed 11/23/18 Entered 11/23/18 13:03:17   Desc
                         Main Document    Page 38 of 139


   1     business.      I think it was nice show and I like your

   2     clothes kind of conversations, I assume, but I

   3     don't know.

   4          Q      Okay.   And I'm not asking you to speculate

   5     to anything.                                                   10:26:56

   6          A      Okay.

   7          Q      What I want to know is if you personally

   8     have any information.

   9          A      Yes, I don't know.

  10          Q      You said you represent -- you represent            10:27:02

  11     the company Hillshore in their investments;

  12     correct?

  13          A      Correct.

  14          Q      Okay.   What other investments does

  15     Hillshore have currently?                                      10:27:11

  16          A      Currently?

  17                 MR. WILSON:    You mean investments outside

  18    of Thomas Wylde?

  19                 MS. BOOTH:    Correct.

  20                 MR. WILSON:    I'll object and instruct him        10:27:20

  21    not to answer based on the grounds of right of

  22    privacy.

  23    BY MS. BOOTH:

  24          Q      Are you going to follow your attorney's

  25    instructions                                                    10:27:27

                                                                    Page 24

                             Hahn & Bowersock, A Veritext Company
                                        800.660.3187
Case 6:17-ap-01200-SY      Doc 407 Filed 11/23/18 Entered 11/23/18 13:03:17   Desc
                           Main Document    Page 39 of 139


   1          A     Yes.

   2          Q     -- and refuse to answer the question?

   3                Sorry, can you please let me ask the whole

   4    question before you respond.

   5          A     Okay.                                                 10:27:33

   6          Q     Are you going to refuse to answer the

   7    question?

   8          A     That my attorney -- yes.

   9          Q     Okay.     Did your wife have any input as to

 10     Hillshore's involvement with TW?                                 10:27:51

 11           A     I want to make sure I'm clear, from the

 12     initial investment?

 13           Q     Yes.

 14           A     Because Hillshore has done various

 15     investments since the initial.                                   10:28:07

 16           Q     Initial investment.

 17           A     Not that I recall.

 18           Q     Has she had --

 19           A     She was excited about it.          I mean, she was

 20     excited about being a part of an apparel line, yes.              10:28:18

 21           Q     Did you consult with her before you made

 22     the       before Hillshore made the initial investment

 23     into TW?

 24           A    Did I consult, like did we analyze the

 25     company and go to the numbers, et cetera?                        10:28:42

                                                                     Page 25

                             Hahn & Bowersock, A Veritext Company
                                        800.660.3187
Case 6:17-ap-01200-SY      Doc 407 Filed 11/23/18 Entered 11/23/18 13:03:17     Desc
                           Main Document    Page 40 of 139


   1           Q    Yes.

   2           A    We wouldn't have done that kind of

   3    analysis.       Did we talk about it?        More than likely,

   4    yes.

   5                MR. PEDDIE:       Laura?                                 10:28:54

   6                MS. BOOTH:      Yes.

   7                MR. PEDDIE:       Hi.   I'm so sorry to crash in

   8    again.     You guys assured me that there would be

   9    technology for me to participate in this way, and

  10    my objection does not extend to saying don't have                    10:29:01

  11    your deposition, because I think that it does need

  12    to go forward, but I need your stipulation that all

  13    of my objections can be reserved until later

  14    because I'm getting literally like 15 percent of

  15    what's being said, and it's nothing on my end, as                    10:29:19

  16    far as I can tell.         I've tried three different

  17    calls and different phones or anything.               I want to

  18    cooperate with you and make this go forward.

  19                If you can stipulate that all my

  20    objections are reserved and if we can have the                       10:29:34

  21    transcript sent to me first, I will flip it in two

  22    days and send it to John, so I can understand

  23    what's going on.        That may be an acceptable

  24    solution, or we can try to figure out what the

  25    technology issues are and get me online.                             10:29:51

                                                                          Page 26

                              Hahn & Bowersock, A Veritext Company
                                         800.660.3187
Case 6:17-ap-01200-SY    Doc 407 Filed 11/23/18 Entered 11/23/18 13:03:17    Desc
                         Main Document    Page 41 of 139


   1                MS. BOOTH:    I don't have a problem with

   2     you reserving your right to object, but I don't

   3     know how Mr. Wilson feels about that or how he

   4     feels about you getting the transcript, I don't

   5     know .                                                           1 O : 3 O : O5

   6                MR. WILSON:     I'll stipulate to both of

   7     those things.

   8                MR. PEDDIE:     Thank you, everyone.           I

   9     appreciate that.

  10               MS. BOOTH:     So you're going to hang up              10:30:12

  11    now?

  12               MR. PEDDIE:     No, I'll stay hang on and

  13     catch whatever I can, but I probably will hang up.

  14     I think it's on your end.        And if anybody has a

  15    bright idea about some other phone that could be                  10:30:26

  16    used for this purpose, again, it seems to give me

  17     like ten seconds and cut out for some length of

  18    time.     It seems like, Laura, when you speak quite

  19    audibly, I pick up a lot of it, and then there's

  20    and then as soon as Laura cuts out, and I don't                   10:30:44

  21    hear anything.

  22               MS. BOOTH:     Off the record.

  23                (Off-the-record discussion held.)

  24               MS. BOOTH:     Back on the record.

  25    ///                                                               10:32:16


                                                                       Page 27

                            Hahn & Bowersock, A Veritext Company
                                        800.660.3187
Case 6:17-ap-01200-SY     Doc 407 Filed 11/23/18 Entered 11/23/18 13:03:17        Desc
                          Main Document    Page 42 of 139


   1     BY MS. BOOTH:

   2            Q     Mr. Choi, did you have authority to enter

   3     into an investment on behalf of Hillshore without

   4     your wife's agreement or say so or acknowledgement?

   5            A     That was never brought up.         That has never         10:32:29

   6     been brought up.       I'm not -- I don't have it either

   7     way.       It's never been brought up.

   8            Q     She didn't say, Whatever you want to

   9     invest in, go ahead, here's the money?

  10            A     No, I don't ever recall us ever having                    10:32:48

  11     that kind of conversation, either direction, by the

  12    way.

  13            Q      I understand.     I understand.

  14            A     She's obviously aware of this investment.

  15            Q     When did you first become aware of TW                     10:33:01

  16     PDTW, Paula Thomas, any of that line, when were you

  17    first made aware of that?

  18                  MR. WILSON:      Objection; vague and

  19    ambiguous and compound as phrased.

  20                  But if you understand it, you can answer.                 10:33:23

  21                  THE WITNESS:      So I don't remember the date

  22    that I first talked about Thomas Wylde.              I don't

  23    even remember the date that we first gave money.                    I

  24    do remember who brought it to my attention.                 I met

  25    two of my friends, Ian and Roger introduced me to                       10:33:50

                                                                            Page 28

                             Hahn & Bowersock, A Veritext Company
                                        800.660.3187
Case 6:17-ap-01200-SY    Doc 407 Filed 11/23/18 Entered 11/23/18 13:03:17     Desc
                         Main Document    Page 43 of 139


   1    another person, John Hanna, and I don't think

   2    Thomas Wylde was the only company mentioned in

   3    these days, the beginning days of investing in

   4    Thomas Wylde, but Thomas Wylde was definitely one

   5    of the entities that was mentioned.                                10:34:15

   6    BY MS. BOOTH:

   7          Q     You said

   8          A     I think it was -- I think we met before

   9    about something else and Thomas Wylde came after

  10    the fact.       I don't know if John met Paula or they             10:34:27

  11    heard about Thomas Wylde's issues.           When we first

  12    invested in the company, when Hillshore first

  13    invested in the company, it was because of some

  14    debt issues, and that's how we got involved in the

  15    company.                                                           10:34:42

 16                 Her initial, I don't know if it was Paula

 17     Thomas or whoever the people were involved in the

 18     company those days had issues with those investors,

 19     that group, the group that loaned money.             Again, I

 20     don't remember the details behind all this, because                10:35:00

 21     I never met the other group, so I don't know who

 22     and what and how that happened, but Thomas Wylde

 23     was in some financial issues because of debt is how

 24     I would describe it.

 25          Q      Let's go back to the beginning, you said               10:35:18

                                                                        Page 29
                                      --
                            Hahn & Bowersock, A Veritext Company
                                       800.660.3187
Case 6:17-ap-01200-SY      Doc 407 Filed 11/23/18 Entered 11/23/18 13:03:17     Desc
                           Main Document    Page 44 of 139


   1    that two of your friends, Ian and Roger?

   2           A    No, not Ian, Roger and Doug, it was Roger

   3    and Doug.

   4           Q    Can you give me each of their last names?

   5           A    Roger's last name is Kuo, K-u-o, and                     10:35:32

   6    Doug's last name is Lee, L-e-e.

   7           Q    These are personal friends of yours?

   8           A    Yes.

   9           Q    Or business associates?

  10           A    Personal friends of mine.                                10:35:51

  11           Q    Do you know how they knew John Hanna?

  12           A    Again, I don't know that answer for sure,

  13    but Roger is in Web design, and his company does

  14    Web design for some apparel companies.               That's how

  15    I believe their paths crossed.                                       10:36:09

 16            Q    Okay.     Now, you said that you believe that

 17     you were possibly approached about TW at some time

 18     prior to when you           when Hillshore actually

 19     invested in; is that correct?            Let me ask you

 20     this       let me strike that.                                       10:36:31

 21            A    Let me just tell you, we met, I met John.

 22     They wanted me to meet John, okay.             This is me

 23     personally meeting John, not for investment, just

 24     to meet John.        I don't remember exactly all the

 25     things we talked about, but John had a long resume                   10:36:45

                                                                          Page 30

                              Hahn & Bowersock, A Veritext Company
                                         800.660.3187
Case 6:17-ap-01200-SY    Doc 407 Filed 11/23/18 Entered 11/23/18 13:03:17      Desc
                         Main Document    Page 45 of 139


   1     of work in the apparel business.

   2            Q     Were you looking

   3            A     I don't know why they were introducing me,

   4     because I wasn't looking for an apparel company.

   5     If I could go back in time, I would scratch that                    10:37:03

   6     meeting, but it's too late.          I can't do anything

   7     about it.      No, I was not looking for apparel.            I do

   8    personally look into investments of all various

   9     sorts, so maybe that's how it came up.             I don't

  10     recall exactly how it came up, but talking with                     10:37:22

  11     John at any time at these meetings, and I can't

  12     remember if Roger and Doug were at all of them but

  13    one or two of them were always there at the initial

  14    days.       It was always regarding apparel.

  15                 When I say "apparel," it could be clothes,              10:37:34

  16     it could be shoes, it could be whatever.             It wasn't

  17     just Thomas Wylde.

  18            Q    Okay.

  19            A    Okay.

  20            Q    So you don't have an understanding as to                10:37:47

  21    why Roger and Doug first brought you and Hanna

  22    together; is that correct?

  23            A    I don't recall why that happened, no.

  24            Q    Okay.

  25            A    Except they knew that I looked for                      10:37:58

                                                                         Page 31

                             Hahn & Bowersock, A Veritext Company
                                         800.660.3187
Case 6:17-ap-01200-SY   Doc 407 Filed 11/23/18 Entered 11/23/18 13:03:17   Desc
                        Main Document    Page 46 of 139




                 EXHIBIT "6"
Case 6:17-ap-01200-SY       Doc 407 Filed 11/23/18 Entered 11/23/18 13:03:17      Desc
                            Main Document    Page 47 of 139


    1. Eniluz Gonzalez testified on July 31, 2017. (pg. 8, Ins. 7-16)

    2. Eniluz Gonzalez was instructed that she was going to have to testify in the

       state court action and as a Defendant in the federal case. (pg. 9, ln. 11 - pg.

       10, ln. 1)

    3. Gonzalez stated she was going to be in the United States until November

       2017. (pg. 14, Ins. 13-15)

    4. Gonzalez then testified that she has travel plans leaving the next Wednesday

       and returning on November 2017. (Gonzalez, pg. 14, ln. 18 through pg. 15,

       ln. 23)

    5. Gonzalez received the subpoena duces tecum and she was required to

       produced documents, but she did not produce any documents. (Gonzalez,

       pg. 19, Ins. 4-19)

    6. Gonzalez testified that she did not know why she did not produce any

       documents at the deposition. (Gonzalez, pg. 19, ln. 23-25)

    7. Gonzalez testified that she does not have any documents. (Gonzalez, pg 21,

       ln. 17 though pg. 22, ln. 15)

    8. Gonzalez claims she is the President of Hillshore Investment. (Gonzalez, pg.

       22, Ins. 21-23)

    9. Gonzalez did not know if Hillshore Investment invested nearly $10 million

       in TW. (Gonzalez, pg 22, ln. 24 though pg. 23, ln. 1)

    10. Gonzalez did not know how much money Hillshore Investment invested in

       TW.. (Gonzalez, pg 23, Ins. 2-4)



                                            1
Case 6:17-ap-01200-SY   Doc 407 Filed 11/23/18 Entered 11/23/18 13:03:17        Desc
                        Main Document    Page 48 of 139


    11. Gonzalez does not have any duties or responsibilities as the President of

       Hillshore. (Gonzalez, pg 23, Ins. 11-13)

    12.Gonzalez was not familiar with Exhibit "22", an Agreement to Purchase

       Membership Interests (Gonzalez, pg. 23, In. 19 through pg. 24, ln. 17)

    13. Gonzalez testified that she is the General Manager of Hillshore as stated on

       Exhibit "22." (Gonzalez, pg. 24, Ins. 10-25)

    14. Gonzalez testified that she holds two positions at Hillshore -- President and

       General Manager. (Gonzalez, pg. 25, Ins. 1-6)

    15.She does not have any duties or responsibilities as the General Manager for

       Hillshore. (Gonzalez, pg. 25, Ins. 7-9)

    16. Gonzalez testified that she does not know if she has other job positions at

       Hillshore. (Gonzalez, pg. 25, Ins. 10-15)

    17. Gonzalez' signature appears on Exhibit "22", but she does not remember

       signing the documents, and she did not read the document before signing.

       (Gonzalez, pg. 25, Ins. 16-25)

    18.She does not know why she signed Exhibit "22" and she does not have a

       copy of the document. (Gonzalez, pg. 26, Ins. 8-15)

    19. Gonzalez does not know if Hillshore Investment has a copy of the Exhibit.

       (Gonzalez, pg. 26, Ins. 12-15)

    20.Gonzalez does not know if Hillshore have an office. (Gonzalez, pg. 16-18)

    21.She does not remember how long she has been the President of Hillshore

       (Gonzalez, pg. 26, In. 25 through pg. 27, In. 3)



                                           2
Case 6:17-ap-01200-SY    Doc 407 Filed 11/23/18 Entered 11/23/18 13:03:17         Desc
                         Main Document    Page 49 of 139


    22.She has not walked into the offices of Hillshore Investment. (Gonzalez, pg.

       27, Ins. 4-6)

    23.Gonzalez has a laptop computer at home but she does not have any ESI

       regarding Hillshore Investment on it. (Gonzalez, pg. 27, Ins. 9-12)

    24.She does not have any documents regarding Hillshore whatsoever.

       (Gonzalez, pg. 27, Ins. 13-15)

    25.Gonzalez claims she owns shares in Hillshore, but her attorney would not

       allow her to provide the number of shares and she does not have a

       Certificate of Shares. (Gonzalez, pg. 27, In. 25 through pg. 28, In. 13)

    26.She does not have any documents indicating that she owns all the shares of

       Hillshore. (Gonzalez, pg. 28, Ins. 11-13)

    27. Gonzalez does not know the telephone number of Hillshore. (Gonzalez, pg.

       28, Ins. 18-20)

    28.She does not know of any physical location of Hillshore Investments.

       (Gonzalez, pg. 28, Ins. 21-23)

    29.She does nothing to operate Hillshore Investments. (Gonzalez, pg. 29, Ins.

       14-19)

    30.She does not know if Hillshore Investment has any business operations.

       (Gonzalez, pg. 29, Ins. 21-23)

    31. The only personal knowledge of any business operations she has is of

       Thomas Wylde. (Gonzalez, pg. 29, In. 23 through pg. 30, In. 8)

    32.She does not know what Hillshore Investment does. (Gonzalez, pg. 31, Ins.

       11-12)

                                          3
Case 6:17-ap-01200-SY   Doc 407 Filed 11/23/18 Entered 11/23/18 13:03:17          Desc
                        Main Document    Page 50 of 139


    33.However, Gonzalez then testified that she does not have any business

       operations with Thomas Wylde. (Gonzalez, pg. 31, Ins. 13-15)

    34. Gonzalez does not know why Hillshore Investment invested money into

       Thomas Wylde. (Gonzalez, pg. 31, Ins. 16-18)

    35.She did not make the decision to invest $9.1 million into Thomas Wylde.

       (Gonzalez, pg. 31, In. 16-18)

    36.She does not know whose decision it was to invest $9.1 million into TW

       (Gonzalez, pg. 31, Ins. 22-23) , but then she testified that her husband

       Stephen Choi made that decision. (Gonzalez, pg. 32, Ins. 3-8)

    37.She did not have any discussions with Choi regarding his decision to invest

       in TW. (Gonzalez, pg. 32, 10-20)

    38. Gonzalez does not know how many employees Hillshore Investment

       currently has. (Gonzalez, pg. 35, Ins. 7-9)

    39.Gonzalez does not know the maximum number of employees it had during

       its existence. (Gonzalez, pg. 35, In. 11-13)

    40.Gonzalez does not have any documents to prove Hillshore Investment

       actually employees people. (Gonzalez, pg. 35, lns.11-17)

    41. The subpoena duces tecum requested 22 categories of documents to be

       produced. (Gonzalez, pg. 36, ln. 17 though pg. 37, In. 20)

    42. Gonzalez did not produce and did not have any documents that were

       subpoenaed, including (a) bylaws of Hillshore; (b) articles of incorporation;

       (c) minutes of board of directors from 2014 to the present; (d) purchase

       agreement of TW by Hillshore; (e) physical location of Hillshore; (f)

                                          4
Case 6:17-ap-01200-SY    Doc 407 Filed 11/23/18 Entered 11/23/18 13:03:17       Desc
                         Main Document    Page 51 of 139


       business purpose of Hillshore; (g) advertising for Hillshore; (h)

       organizational charts for Hillshore; (i) bank statements reflecting transfer of

       money between accounts in the name of Hillshore and Thomas Wylde; (j)

       documents regarding the physical location of Hillshore, the names,

       addresses, telephone numbers, e-mail addresses of any agents, employees,

       directors and officers of Hillshore; (k) documents related to the number of

       shares Hillshore issued; (1) documents related to loans Hillshore made to

       TW; (m) documents related to investments by Hillshore to TW; (n)

       documents regarding returns of investments to TW. (Gonzalez, pg. 37, ln.

       10 through pg. 44, ln. 3)

    43.Other than herself, she does not know of shares being issued to anybody else.

       (Gonzalez, pg. pg. 44, Ins. 16-23)

    44.She did not know what Paula Thomas did at TW. (Gonzalez, pg. 47, Ins. 7-

       23)

    45.Gonzalez does not know if Hillshore has any bank accounts. (Gonzalez, pg.

       52, Ins. 17-19)

    46. Gonzalez was born in Venezuela and obtain a high school degree.

       (Gonzalez, pg. 57, Ins. 5-12)

    47.Gonzalez was born on June 18, 1974. (Gonzalez, pg. 58, Ins. 17-18)

    48.At the time of her deposition, Gonzalez was 43 years old. (Gonzalez, pg. 58,

       Ins. 17-18)

    49.Her husband (Stephen Choi) created Hillshore Investment. (Gonzalez, pg.

       60, ln. 22 through pg. 61, ln. 5)

                                            5
Case 6:17-ap-01200-SY    Doc 407 Filed 11/23/18 Entered 11/23/18 13:03:17        Desc
                         Main Document    Page 52 of 139


     SO.She did not know when Hillshore Investment was created. (Gonzalez, pg.

        61, lns. 6-13)

     51. Gonzalez' work experience includes working at a bank out of high school,

        selling phones, buying swim suits for sale, and working as a waitress.

        (Gonzalez, pg. 59, ln. 6 though pg. 63, ln. 2)

     52.From 2000 to the present (2017 at the time of her deposition), she has been a

        stay at home mom. (Gonzalez, pg. 64, Ins. 21-23)

     53.She has not worked outside the home during that time. (Gonzalez, pg. 64, ln.

        25 through pg. 65, ln. 1)

    54.She has not worked for any business inside the home. (Gonzalez, pg. 65, ln.

        5-7)

    55.Gonzalez does not have any education, background, training, work

        experience to be a President of an investment company like Hillshore

        Investment. (Gonzalez, pg. 66, Ins. 4-8)

    56.Gonzalez does not have any education, background, training, work

        experience to be a General Manager of an investment company like

        Hillshore Investment. (Gonzalez, pg. 66, Ins. 9-13)

    57. She learned from her husband that she was the President of Hillshore.

       (Gonzalez, pg. 67, Ins. 3-6)

    58.She claims there is a document that states she is the President, but she does

       not remember the document and she does not remember the last time she saw

       it. (Gonzalez, pg. 67, Ins. 7-13)



                                           6
Case 6:17-ap-01200-SY    Doc 407 Filed 11/23/18 Entered 11/23/18 13:03:17      Desc
                         Main Document    Page 53 of 139


     59.Gonzalez claims Hillshore was the only company for which she was a

        President. (Gonzalez, pg. 74, Ins. 1-4)

     60. She is noted on Exhibit 25 to be the President and Director BUCANOS

        ENTERPRISES and the President and Founding Member of the company

        MAGNETIC BLUE INVESTMENT FOURNDATION, but she has never

        utter those words. (Gonzalez, pg. 73, In. 17 though pg. 75, ln. 7)

     61.She does not know if she was the Presidents of those companies. (Gonzalez,

        pg. 76, Ins. 8-18)

     62.She does not know that she was a President and Founding Member of

        MAGNETIC BLUE INVESTMENT FOURNDATION. (Gonzalez, pg.

        76, In. 25 through 77, In. 1)

     63. Her brother is the Secretary of MAGNETIC BLUE INVESTMENT

        FOURNDATION but they have never talked about that company.

        (Gonzalez, pg. 86, In. 19 though pg. 87, In. 4)

     64. She did not tell anybody or write anything stating she was going to be the

        President of MAGNETIC BLUE INVESTMENT FOURNDATION.

        (Gonzalez, pg. 87, In. 23 through pg. 88, In. 6)

     65.John Wilson would not allow the witness to state what Stephen Choi does for

        a living. (Gonzalez, pg. 91, In. 23 - pg. 93, In. 8)

     66.She does not know if she ever caused any money to be transferred from a

        bank account in the name of Hillshore Investment to a bank account in the

        name of TW. (Gonzalez, pg. 95, Ins. 13-17)



                                             7
Case 6:17-ap-01200-SY   Doc 407 Filed 11/23/18 Entered 11/23/18 13:03:17        Desc
                        Main Document    Page 54 of 139


     67. Gonzalez does not know if she ever caused money to be transferred from

        Hillshore Investment, S.A. to any bank account in the United States in the

        name of TW. (Gonzalez, pg. 95, In. 23 through pg. 96, In. 2)

     68.As the alleged President for Hillshore, Gonzalez has never instructed

        anybody to wire transfer from a bank account in Hillshore Investment, S.A.'s

        name to TW. (Gonzalez pg. 96, Ins. 6-12)

     69.As the alleged General Manager for Hillshore, Gonzalez has never instructed

        anybody to wire transfer from a bank account in Hillshore Investment, S.A.'s

        name to TW. (Gonzalez pg. 97, Ins. 15 through pg. 98, In. 1)

     70. Gonzalez has never seen Exhibit "26" (Certificate of Incorporation for

        Hillshore Investment). (Gonzalez, pg. 98, Ins. 13-20)

     71. Gonzalez has never seen the Certificate of Incorporation as the President and

        General Manager for Hillshore and she does not know what the document is.

        (Gonzalez, pg. 98, In. 25 through pg. 99, In. 6)

     72. Gonzalez was never involved in any activities or conversation or cause

        anybody to get involved in any of the business purposes set forth in Exhibit

        "26." (Gonzalez, pg. 98, In. 17 through pg. 103, In. 23)

     73.Gonzalez never had any meetings as 100% Shareholder in Panama City as

        required by Exhibit "26." (Gonzalez pg. 109, Ins. 16-22)

     74. There has never been a shareholder's meeting for Hillshore Investment.

        (Gonzalez pg. 109, In. 24 through pg. 110, In. 10)

     75.She does not know how many directors are on the board for Hillshore.

        (Gonzalez, pg. 109, Ins. 11-16)

                                            8
Case 6:17-ap-01200-SY   Doc 407 Filed 11/23/18 Entered 11/23/18 13:03:17       Desc
                        Main Document    Page 55 of 139


      76.Gonzalez does not understand the powers of the corporation for Hillshore

         Investment. (Gonzalez, pg. 112, Ins. 11-13)

      77. Gonzalez does not know who the officers of Hillshore Investment are.

         (Gonzalez, pg. 112, Ins. 11-14)

      78. Gonzalez never voted for officers or directors as the 100% shareholder of

         Hillshore Investment. (Gonzalez, pg. 115, Ins. 6-9)

      79.She does not know if Hillshore Investment made any type of loans to

         Thomas Wylde. (Gonzalez, pg. 118, lns. 9-12)

      80.She does not know the difference between a loan and an investment.

         (Gonzalez, pg. 118, Ins. 13-19)

      81.Her attorney would not allow Gonzalez to provide her understanding of the

         relationship between TW and Hillshore. (Gonzalez, pg. 118, ln. 21 through

         pg. 120, 15)

      82.She has never seen the Operating Agreement for TW. (Gonzalez, pg. 126,

         In. 25 through pg. 126, In. 13)




                                            9
Case 6:17-ap-01200-SY   Doc 407 Filed 11/23/18 Entered 11/23/18 13:03:17   Desc
                        Main Document    Page 56 of 139




                   EXHIBIT "7"
Case 6:17-ap-01200-SY       Doc 407 Filed 11/23/18 Entered 11/23/18 13:03:17       Desc
                            Main Document    Page 57 of 139


    1             UNITED STATES BANKRUPTCY COURT
    2             CENTRAL DISTRICT OF CALIFORNIA
    3                         RIVERSIDE DIVISION
    4

    5    In Re                                                    No.
    6    PDTW,    LLC,                                            6:16-bk-15889-SY
    7                              Debtor.
    8

    9    LARRY SIMMONS,             Chapter 7                     Adv.   No.
   10    Trustee,                                                 6:17-AP-01200-SY
   11                              Plaintiff,
   12                        vs.
   13    PAULA THOMAS,             an individual,)
   14    et al.,
  15                               Defendants.
  16
  17
  18             VIDEOTAPED DEPOSITION OF DOUGLAS LEE
  19                         Los Angeles,         California
  20                         Friday,     November 2,              2018
  21                                     Volume       I
  22     Reported by:
  23     JUDITH A.          MANGO
  24     CSR No.        5584
  25     PAGES 1        -    274

                                                                               Page 1

                                       Veritext Legal Solutions
                                            866 299-5127
Case 6:17-ap-01200-SY    Doc 407 Filed 11/23/18 Entered 11/23/18 13:03:17   Desc
                         Main Document    Page 58 of 139


     1            UNITED STATES BANKRUPTCY COURT
     2            CENTRAL DISTRICT OF CALIFORNIA
     3                    RIVERSIDE DIVISION
     4

     5    In Re                                        No.
     6    PDTW, LLC,                                   6:16-bk-15889-SY
     7                         Debtor.
     8

     9    LARRY SIMMONS, Chapter 7                     Adv. No.
   10     Trustee,                                     6:17-AP-01200-SY
   11                          Plaintiff,
   12                    vs.
   13     PAULA THOMAS, an individual,)
   14     et al. ,
   15                          Defendants.
   16
   17
   18
   19                   Videotaped Deposition of DOUGLAS LEE,
   20     Volume I, taken on behalf of Defendant Paula Thomas,
   21     at 2049 Century Park East, Los Angeles, California,
   22     beginning at 10:14 a.m. and ending at 4:32 p.m. on
   23     Friday, November 2, 2018, before JUDITH A. MANGO,
   24     Certified Shorthand Reporter No. 5584.
   25

                                                                      Page 2

                                    Veritext Legal Solutions
                                         866 299-5127
Case 6:17-ap-01200-SY   Doc 407 Filed 11/23/18 Entered 11/23/18 13:03:17    Desc
                        Main Document    Page 59 of 139


    1     APPEARANCES:
    2

    3     For Defendant Paula Thomasi
    4                    LDT CONSULTING,            INC.
    5                    BY:      DIMITRIOS        P.   BILLER
    6                    Attorney at Law
    7                    15113 West Sunset Boulevard,                  Suite 9
    8                    Pacific Palisades,               California       90272
    9                     (310)   459-9870
   10                    biller ltdconsulting@verizon.net
   11

   12     For the Witness:
   13                    THE BRAND LAW FIRM
   14                    BY:      DONE.      BRAND
   15                    Attorney at Law
   16                    2321 East 4th Street,                Suite C-473
   17                    Santa Ana,        California          92705
   18                    (714)    769-6485

   19                    don@brandlawfirm.net

   20
   21    Also Present:

   22                    PAULA THOMAS

   23                    STEVEN TOGAMI,           VIDEOGRAPHER

   24
   25

                                                                       Page 3

                                   Veritext Legal Solutions
                                        866 299-5127
Case 6:17-ap-01200-SY   Doc 407 Filed 11/23/18 Entered 11/23/18 13:03:17     Desc
                        Main Document    Page 60 of 139


     1                                   INDEX
     2

     3    WITNESS                                                    EXAMINATION
     4    DOUGLAS LEE
     5    VOLUME I
     6

     7                                   BY MR. BILLER         11, 166
    8

    9

   10

   11                            INSTRUCTION NOT TO ANSWER
   12                             PAGE                        LINE
   13                               21                         6
   14                               26                         15
   15                               28                         8

   16                               32                        19

   17                               69                        15

   18                              167                         8

   19                              172                         3

   20

   21

   22                                     EXHIBITS
   23

   24    NUMBER                          DESCRIPTION                         PAGE
   25    Exhibit 1           Subpoena for Douglas Lee                         19


                                                                         Page 4

                                   Veritext Legal Solutions
                                        866 299-5127
Case 6:17-ap-01200-SY   Doc 407 Filed 11/23/18 Entered 11/23/18 13:03:17   Desc
                        Main Document    Page 61 of 139


     1                           EXHIBITS       (CONTINUED)
     2

    3     NUMBER                       DESCRIPTION                         PAGE
    4     Exhibit 2          Subpoena for person most                       19
    5                        knowledgeable at LaunchPad
    6                        Communications
    7

    8     Exhibit 3          Douglas Lee's responses and                    36

    9                        objections to request for
   10                        production of documents
   11                        pursuant to subpoena
   12
   13     Exhibit 4          Privilege log                                  36

   14

   15     Exhibit 5          Pages from LaunchPad website                   71
   16
   17     Exhibit 6          Document entitled "Valuation of                92

   18                        the Intellectual Property Owned
   19                        by Ms. Paula Thomas and Licensed
   20                        to PDTW, LLC, Date of Value
   21                        October 17, 2013
   22

   23    Exhibit 7           Document entitled "Thomas Wylde                101
   24                        Presentation to Management, January
   25                        8, 2016"

                                                                     Page 5

                                   Veritext Legal Solutions
                                        866 299-5127
Case 6:17-ap-01200-SY   Doc 407 Filed 11/23/18 Entered 11/23/18 13:03:17         Desc
                        Main Document    Page 62 of 139


     1                           EXHIBITS       (CONTINUED)
     2

     3    NUMBER                       DESCRIPTION                                PAGE
     4    Exhibit   8        Series of e-mails, first dated                        104
     5                       December 10, 2015 from David
     6                       Schnider to Henry J. Kahrs
     7

     8    Exhibit 9          Series of e-mails, first dated                        109
     9                       November 5, 2015 from Stephen
   10                        Choi to Doug Lee and Roger Kuo
   11

   12     Exhibit 10         Series of e-mails, first dated                        116
   13                        March 3 , 2015 from Stephen Choi
   14                        to Roger Kuo and Doug Lee
   15

   16     Exhibit 11         Document entitled "Binding Term                       120

   17                        Sheet"
   18

   19     Exhibit 12         E-mail dated May 16, 2014 from                        131

   20                        Doug Lee to John Hanna
   21

   22     Exhibit 13         E-mail dated July 9              I   2014 from        144

   23                        Doug Lee to Paula Thomas
   24

   25


                                                                              Page 6

                                   Veritext Legal Solutions
                                        866 299-5127
Case 6:17-ap-01200-SY       Doc 407 Filed 11/23/18 Entered 11/23/18 13:03:17   Desc
                            Main Document    Page 63 of 139


     1   I   regarding communications between you and Stephen

     2       Choi?

     3                MR. BRAND:       Objection; asked and answered.

     4                THE WITNESS:       No.

     5       BY MR. BILLER:                                               10:47:13

     6           Q    What documents are you withholding?

     7           A    Stuff that's -- that might be social,

     8       documents that are -- may be related to other

     9       business -- business that's unrelated to Thomas

   10        Wylde.                                                      10:47:40

   11            Q    Anything else?

   12            A    I believe those are -- yeah, I believe

   13        those are the documents.

   14            Q    Okay.     Were any of those documents related

   15        to Hillshore Investment?                                    10:47:55

   16            A    I do not believe          I believe -- I don't

   17        believe they were related to Hillshore Investment.

   18            Q    Hillshore is a dummy corporation, correct?

   19                 MR. BRAND:       Objection; vague.

   20        BY MR. BILLER:                                              10:48:08

   21            Q    You can answer.

   22            A    I do       no,   I do not believe it's a dummy

   23        corporation.

   24            Q    Well, what -- on what bel -- on what basis

   25        do you believe it's not a dummy corporation?                10:48:16


                                                                         Page 44

                                        Veritext Legal Solutions
                                             866 299-5127
Case 6:17-ap-01200-SY    Doc 407 Filed 11/23/18 Entered 11/23/18 13:03:17   Desc
                         Main Document    Page 64 of 139


     1              MR. BRAND:     Objection; vague.

     2    BY MR. BILLER:

     3        Q     Please explain.

     4        A     I don't understand what -- the definition

     5    of why you would think it's a dummy corporation.             10:48:25

     6        Q     Then why did you ask the -- why did you

     7    answer the question do you think it's a dummy --

     8    it's not -- do you think it's a dummy corporation?

     9    You said "no," you don't think it's a dummy

    10    corporation.                                                 10:48:38

    11              Did you understand the first question and

    12    then just not understand the second question because

    13    you didn't want to answer it?

    14              MR. BRAND:     Objection; argumentative.

    15    BY MR. BILLER:                                               10:48:46

    16        Q     Okay.    So, please, tell me, do you know

    17    what a dummy corporation is,       "yes" or "no"?

    18        A     Well, I need you to explain what you

    19        Q     No, I don't.     It's common knowledge.

    20              MR. BRAND:     Objection --                        10:48:55

    21    BY MR. BILLER:

    22        Q     You have a tax

    23              MR. BRAND:        argumentative.

    24    BY MR. BILLER:

    25        Q     You have a tax -- international tax degree         10:48:59

                                                                       Page 45

                                     Veritext Legal Solutions
                                          866 299-5127
Case 6:17-ap-01200-SY    Doc 407 Filed 11/23/18 Entered 11/23/18 13:03:17   Desc
                         Main Document    Page 65 of 139


     1    from Dartmouth.     You have a UCLA law degree.       I

     2    think you know what a dummy corporation is, sir.

     3              MR. BRAND:     Is there a question pending?

     4    BY MR. BILLER:

     5        Q    So do you know what a dummy corporation is?         10:49:07

     6             MR. BRAND:     Objection; asked and answered.

     7             THE WITNESS:      I don 1 t know what your

     8    definition of --

     9    BY MR. BILLER:

   10         Q    Okay.                                               10:49:12

   11         A     -- how you're defining dummy corporation.

   12         Q    What is your definition?

   13         A    A corporation -- a corporation that doesn't

   14     legally exist.

   15         Q    Okay.     Anything else?     Any other              10:49:28

   16     definition?

   17         A    No.     I would say that's -- that would be my

   18     understanding of what a dummy corporation is.

   19         Q    Okay.     And do you believe Hillshore

   20     Investment legally exists?                                   10:49:41

   21         A    Yes, I do.

   22         Q    On what basis?

   23         A    Based on the information that was provided

   24     in the documentation when the deal was structured.

   25         Q    What information was provided in the               10:49:52

                                                                      Page 46

                                    Veritext Legal Solutions
                                         866 299-5127
Case 6:17-ap-01200-SY      Doc 407 Filed 11/23/18 Entered 11/23/18 13:03:17   Desc
                           Main Document    Page 66 of 139


     1    documentation that was provided when the deal was

     2    structured?

     3        A      The name of the corporation, where it was

     4    located.

     5        Q      So that's it?                                       10:50:00

     6        A      Yes.

     7        Q      You've never visited the offices of

     8    Hillshore Insure -- Investment, correct?

     9        A      Yes,    I have not.

    10        Q      Have you ever purchased any products from           10:50:10

    11    that company?

    12        A      No.

    13        Q      Have you ever pur -- made -- has that

    14    company ever provided you with any services?

    15        A      No.                                                 10:50:18

    16        Q      Do you know who the boards of the member --

    17    members of the board are for that company?

    18        A      No.

    19        Q      Do you know how many employees they have?

    20        A      No.                                                 10:50:25

    21        Q      Do you know if it pays taxes?

    22        A      No.

    23        Q      Do you know if it has any sources of

    24    income?

    25        A      I do not know.                                      10:50:32


                                                                        Page 47

                                      Veritext Legal Solutions
                                           866 299-5127
Case 6:17-ap-01200-SY     Doc 407 Filed 11/23/18 Entered 11/23/18 13:03:17   Desc
                          Main Document    Page 67 of 139


     1        Q     Do you know if it has any expenses?

     2        A     I do not know.

     3        Q     Do you know if it has distribution

     4    contracts or other contracts with third parties?

     5        A     I do not know.                                      10:50:54

     6        Q     Okay.     Who owns Hillshore?

     7        A     I'm -- I am not sure.

     8        Q     Okay.     Who do you think owns Hillshore?

     9        A     I -- Stephen Choi or -- and -- and -- or

    10    Eniluz.                                                       10:51:26

    11        Q     Do you know why Stephen Choi would say at

    12    his deposition he doesn't own Hillshore?

    13              MR. BRAND:      Objection; calls for

    14    speculation.

    15              THE WITNESS:      I don't know.                     10:51:34

    16    BY MR. BILLER:

    17        Q     You -- you would -- you would agree with me

    18    that that testimony is inconsistent with what you

    19    just said, correct?

    20        A     Mine was speculation, so --                         10:51:41

    21        Q     Oh, thank you.      Everything you've said

    22    about Hillshore was speculation, right?

    23        A     Yeah, I don't know.

    24        Q     No.     You don't know if it was speculation?

    25              MR. BRAND:      Objection; mis -- misstates his     10:51:55

                                                                        Page 48

                                      Veritext Legal Solutions
                                           866 299-5127
Case 6:17-ap-01200-SY    Doc 407 Filed 11/23/18 Entered 11/23/18 13:03:17   Desc
                         Main Document    Page 68 of 139


     1    testimony.

     2    BY MR. BILLER:

     3        Q       Do you know if everything you've said was

     4    speculation about Hillshore?

     5                MR. BRAND:     Objection; argumentative.         10:52:04

     6                THE WITNESS:        Yes.

     7    BY MR. BILLER:

     8        Q       Okay.    Is it speculative?

     9                MR. BRAND:     Objection - -

    10    BY MR. BILLER:                                               10:5?.:09

    11        Q       Was it

    12                MR. BRAND:     -   - asked and answered.
    13    BY MR. BILLER:

    14        Q       Was it speculative?

    15                MR. BRAND:     Objection; vague.                 10:52:14

    16                THE WITNESS:       Yes.

    17    BY MR. BILLER:

    18        Q       Okay.    So merely because Hillshore's name

    19    appears on a piece of paper doesn't mean it exists,

   20     does it?                                                     10:52:23

   21         A       Yes.

   22         Q       Okay.    Did you sign an agreement to

   23     purchase?

   24                 MR. BRAND:     Objection; vague.

   25                 THE WITNESS:       I don't understand your       10:52:42

                                                                      Page 49

                                         Veritext Legal Solutions
                                              866 299-5127
Case 6:17-ap-01200-SY   Doc 407 Filed 11/23/18 Entered 11/23/18 13:03:17   Desc
                        Main Document    Page 69 of 139




                   EXHIBIT "8"
Case 6:17-ap-01200-SY         Doc 407 Filed 11/23/18 Entered 11/23/18 13:03:17                   Desc
                              Main Document    Page 70 of 139

                                           David A. Schnider
                            14606 Otsego Street, Sherman Oaks, CA 91403
                           daschnider@sbcglobal.net (818) 207-5134 (cell)

 SUMMARY
 Results-oriented legal and business development executive with over 15 years experience resolving a
 broad range of challenges related to consumer products businesses. Proven track record of planning and
 implementing creative and pragmatic solutions that align practical business needs with legal and
 regulatory requirements. Experience leading teams to develop new business opportunities and streamline
 existing business operations.

 SPECIALTIES
 • intellectual property • licensing • distribution • regulatory compliance • contracts • litigation
 • employment • collections • antitrust • government affairs • business development • risk management

 EXPERIENCE
 Leg Avenue, Inc., General Counsel, 2007-Present
 Sole in-house counsel for a closely held, $85 million apparel wholesaler, responsible for all legal issues,
 regulatory compliance, and business development.
     •   Developed licensed costume business from scratch, generating over $8 million in new revenue.
     •   Established industry-leading product safety program to ensure global compliance and protect the
         company from product liability litigation, Prop 65 claims, and government investigation.
     •   Implemented legal strategy for international sales resulting in contracts with 11 distributors
         covering more than 30 countries and annual growth exceeding 15%.
     •   Created a global intellectual property protection and enforcement program for over 100 assets that
         led to the removal of dozens of infringing websites.
     •   Drafted employment policies and handbooks to protect confidential information and intellectual
         property assets and to limit exposure from potential employment claims.
     •   Managed a 5-member IT team on an interim basis while the company searched for an IT Manager.
     •   Counseled owners on corporate strategy leading to new plans for developing business, increasing
         profitability, and extending the company's brand.
     •   Implemented standard procedures and forms for multiple departments, ensuring improved internal
         communication and work flow, better customer service, and greater ability to collect debts.
     •   Evaluated potential antitrust exposure and created policies to regulate resale channels and pricing.
     •   Litigated collection and employment claims, significantly reducing outside counsel expenses and
         protecting the company from potential losses.

 Sedgwick LLP, Partner, 2005-2007; Associate, 1998-2004
 Partner in the intellectual property group of a national law firm, protecting clients' intellectual property
 assets, assisting them in leveraging those assets, and defending them against a variety of business claims.
     • Second-chaired two federal trials, one state trial, and two arbitrations.
     • Successfully argued dozens of motions summarily terminating claims against clients, limiting the
         scope of discovery, and otherwise protecting clients' interests.
     • Supervised a team of 5 associates handling discovery, motion practice, and trial preparation on a
         variety of cases, including a number of multi-million dollar claims.
     • Negotiated and drafted a variety of general business contracts, including license, distribution,
         software development, and confidentiality agreements.


                                                                                       SCHNIDER_BK 001531
Case 6:17-ap-01200-SY        Doc 407 Filed 11/23/18 Entered 11/23/18 13:03:17               Desc
                             Main Document    Page 71 of 139

    •   Developed a new practice area representing video game developers, successfully negotiating the
        first publication deal for one client and a major project agreement for another.
    •   Actively participated in firm management, helping to transition the firm's software platform and
        develop business strategy for the practice group.

 EDUCATION
 University of California Hastings College of the Law, Juris Doctorate, 1998
       Editor, Hastings Communications and Entertainment Law Journal

 University of California, Berkeley, Bachelor of Arts, Rhetoric, 1995
       Intern to a member of the British House of Commons during year abroad

 PUBLICATIONS
    •   "Weighing the Benefits of Being an In-House Counsel," Survival Guide for New Attorneys in
        California, September 2011
    •   "From the Chair" Monthly Column, Los Angeles Lawyer, July 2009 to July 2010.
    •   "Computer Counselor: What Lawyers Need to Know about Text Messaging with Clients," Los
        Angeles Lawyer Magazine, February 2009
    •   "What Every Lawyer Should Know about Trademarks," L.A. County Bar Association's Update,
        May 2007, Vol. 27, No. 5.
    •   "Practice Basics: Getting the Most out of Support Staff," Los Angeles Lawyer Survival Guide for
        New Attorneys, Fall 2006
    •   "Preparing a Case: Assuming Ownership of Your Cases," Los Angeles Lawyer Survival Guide for
        New Attorneys, Fall 2005
    •   Presenter, "Intellectual Property Rights in Videogames," DG Expo, North Carolina, June 2005.
    •    "Sue different: Apple threatens insider sites after leaks," USC Annenberg, Online Journalism
        Review (interviewed and quoted), January 2005.
    •   "Licensed to Kill?: The Battle Between Patent and Antitrust Law in Monopoly Leveraging
        Cases," 20 Hastings Comm. & Ent. L.J. 857 (1997-1998)

 ACTIVITIES
    •   Assistant Commissioner, A YSO Region 58
    •   Former Chair, Los Angeles Lawyer magazine editorial board
    •   Completed Association of Corporate Counsel Mini-MBA Program
    •   Former Member of the Board of Trustees, Temple Beth Hillel

 ORGANIZATIONS
 California Bar, Los Angeles County Bar, Association of Corporate Counsel

 INTERESTS
 Soccer, history, and video games




                                                                                  SCHNIDER_BK 001532
Case 6:17-ap-01200-SY   Doc 407 Filed 11/23/18 Entered 11/23/18 13:03:17   Desc
                        Main Document    Page 72 of 139




                   EXHIBIT "9"
Case 6:17-ap-01200-SY                   Doc 407 Filed 11/23/18 Entered 11/23/18 13:03:17                                        Desc
                                        Main Document    Page 73 of 139




       From: Devld Schnider davld®thomaswylde com ,
     Sublect: Fwd: 1W Operation Agreement
       Date: Nowrnber 21, 2014 at 5:14 PM
         To: Norman Ko norman@kfpgcpa.com
        Cc: John Hanna Johnhanna@thomaswylde.com, Meldy Rafol1 meldy@thomaswylde.com

           Nonn:

           We received 1he commenta below on lhe Operamg Agreement In Exhibit C they have subalantlally rewrttten the lax allocatlona. Cen
           you please lake a look at that Exhibit and let me know II you see anything of slgnlllcant concern that we need to raise?

           Thanke,
           David

             Begin forwarded message.

             From: Doug Lee <dlee@lpdirect.com>
             To: "David Schnider /dayld@fhomaswykle.com)"<davld@lhomaswylde.com>, ' John Hanna (iohnhanna@thomaswykle com)"
             <~
             cc: "Richard Kim (rk:harddldm®vahoo,coml" <rlcharddklm@yahoo.com>
             Subject: TW Operation Agreement
             Date: November 21, 2014 at 12:43:22 PM PST

             Hi David ,

             Attached is the TW operation agreement with our redlines. Probably about half of the
             redlines are just for clarification. A quarter of the redlines are not major and another
             quarter are the real substantive changes.

             To expedite this and limit the legal fees, I think the best approach is for David to review
             and then call our attorney, Richard Kim, so they can discuss and get the agreement
             finalized.

             Richard's number is 310-351-8808.

             Thanks.

             LaunchPad Communications
             "To FOl/ler Entrep/"1neurial Spirit l£Kl Dewlap i,Yorld Class Enterpmes"
             Douglas Lee I Managing Director I dlee@!pdlrect.com I phone: 714.463.4677 I fax: 714.463.4678




                  II
            Thomas Wylde
            OperarL.1.docx




                                                                                                                 SCHNIDER_BK 004732
Case 6:17-ap-01200-SY                   Doc 407 Filed 11/23/18 Entered 11/23/18 13:03:17                                   Desc
                                        Main Document    Page 74 of 139




                                                                             DRAFT OF 11/21/2014
                                                                      SUBJ ECT TO COMPLETION·               Fonnatted: Righi
                                                                                                            Formatted: Font: Times New Roman, Bold
                      OPERA TING AGREEMENT OF THOMAS WYLDE, LLC
                                                                                                            Formatted: Different first page header
             This ~i«en-e~mtiAg ogpeemetttOaeratlng Agreement (the "Agreement") of THOMAS
     WYLDE, LLC (the "Campany") .• a limited liability company formed under the California
     Revised Uniform Limited Liability Company Act, (the "Compan) .,), is entered into as of July
     22, 2014 by John Hanna, Jene Park, nnug Lee, and Roger Kuo (each a "Member," and
     collectively the "Members").

            The Articles of Organization of '.Jll(mut~--Wykle,bLG-{the -=Company9, were filed with
     the California Secretary of State on July 22, 2014 and have been adopted and approved by the
     Members.

            The Members enter into this Agreement to memorialize the terms and conditions of
     governance of the Company, the conduct of its business, and their relative rights and obligations.

             Now therefore, the parties agree as follows:

                                      ARTICLE I: DEFINITIONS

             Capitalized terms used in this Agreement have the meanings specified in this Article.
     Exhibit C, or elsewhere in this Agreement. and when not so defined shall have the meanings set
     forth in Corporations Code§ 17701.02.

            I.I.   "Act" meW1s the California Revised Uniform Limited Liability Company Act
     (Corporations Code §§ I 7701.01--17713 .13 ), including amendments from time to time.

             1.2.    "Affiliate" of a Member or Manager means flLany Person directly or indirectly,
     through one or more intermediaries, controlling, controlled by, or under common control with
 I   the Member or Manager: or(ii} n family member of the ,\.temper re Manager. The term "control"
     (including the tenns "controlled by" and "under common control with") means the possession,
     direct or indirect, of the power to direct or cause the direction of the management and policies of
     a Person, whether through membership, ownership of voting securities, by contract, or otherwise.

             1.3.   "Available Cash" means all net revenues from the Company's operations,
     including net proceeds from all sales, re-financings, and other dispositions of Company property
     that the MeRager, i11 Iha Mllfl~'s sale diserelieR, E\eemsMcmbers, by Vote of a Supcrmajorjty
     9( Members, deem in excess of the amount reasonably necessary for the operating requirements
     of the Company, including debt reduction and Reserves.

              1.4.     "Capital Account'' meaAs. with res~eet lo MY Membe,,shall mean the account
     r~fl eeting ll!e au~let=eslmaintained for a Member or Assignee pur,,uW1t to cctjon 2.J of that
     Mffllber jn the Cem~,i::,•1 e1ms+sti~the-E11hibjt              Each Member's initial Capital
     Goolribulief"I, m11:tt\¼s ined l¼lld adjl¼St~~~wi«t--Afl.iele--H.Accoant bqlunce as of the
     date ofr.hls Agreemenl is set forth in Exhibit A.




                                                                                                           SCHNIDER_BK 004733
                  Case 6:17-ap-01200-SY      Doc 407 Filed 11/23/18 Entered 11/23/18 13:03:17        Desc
                                             Main Document    Page 75 of 139



                                                                                 E-mail correspondence
               E-mail w                                                          regarding Meet with
449 12/16/2013 attachment   David Schnider   Paula Thomas                        Mike Preston             Attorney-Client

                                                                                 E-mail correspondence
                                                                                 regarding Finance One
450 12/17/2013 E-mail       David Schnider   Jene Park            Paula Thomas   Agreement                Attorney-Client

                                                                                 E-mail correspondence
                                             Paula Thomas; Jene                  regarding Wylde
451 12/17/2013 E-mail       David Schnider   Park                                trademark                Attorney-Client



                                                                                 E-ma ii correspondence
                                                                                 regarding Manufacturer
452 12/17/2013 E-mail       David Schnider   Jene Park                           agreement                Attorney-Client



                                                                                 E-mail correspondence
                                                                                 regarding information
453 12/17/2013 E-mail       David Schnider   Paula Thomas         Jene Park      gathering                Attorney-Client



                                                                                 E-ma ii correspondence
                                                                                 regarding manufacturing
454 12/17/2013 E-mail       David Schnider   Jene Park                           agreement               Attorney-Client

                                                                                 E-mail correspondence
455 12/17/2013 E-mail       David Schnider   Jene Park                           regarding Vendome        Attorney-Client

                                                                                 E-mail correspondence
                                                                                 regarding CBC
456 12/18/2013 E-mail       David Schnider   Jene Park                           agreement                Attorney-Client
Case 6:17-ap-01200-SY                   Doc 407 Filed 11/23/18 Entered 11/23/18 13:03:17                                      Desc
                                        Main Document    Page 76 of 139




          1.-Ui.lJ.     ·'IRC' or "Code" means the Internal Revenue Code of 1986. as amended,
   and any successor provision.

           1,11. "M■je,lty-e~ns a Member er Mflfflhets whase Vnit ~nllge
   Npl'esents mo,e l!WI $~ eflhe lh1it PereeRtages efall lhe Meffthets.

          lJ.6.J, 18,  "Member" means any of the four initial Members listed herein - John
   Hanna, Jene Parle, Doug Lee, and Roger Kuo - or a Person who subsequently acquires a
   Membership Interest in the Company, as permitted under this Agreement, and who has not
   ceased to be a Member under Article VIII or for any other reason.

            l.+911,        "Membership Interest" means a Member's entire interest and rights in
   the Company, collectively, including the Member's ff&ftSferable-h11eR!Stcyonpmjc rjghts. any
   right to Vote or participate in management, and any right to information concerning the business
   and affairs of the Company.

           J..J.t__-YO.- ~        t'tlftt ? - e ~ ~ - e a e h - f f s e a ~ F i o o ,
               equel le lhe Cem~afl~(s I00199ll! lneeme ar le!l!l lilr sueh )·ea, er peried, delermlnetl in
   BfHlff!OlfFit
   ~-with-1Re--§--'100(a~ruFf)05e;-Qll--~eln.kiss--ff-dedootioo
   ~ ~ l e d seramlel;-f)llrsuent le IRC § 700(o:it-H-sh&IH>e-i-ne1Yded in IMelllt! inoome
   or loss), with the following edju$lmenw.
          (e}       AAf iAenMe Al' ~• CemJ!MY lhel Is e11eMpt ffel!I, ~"edeml lneeMe tltll and net
   athen"i5e ll'Jke,i inEa aeeeunt ltHl9fflJlHlffl8"-NeHwHlS er Net Le55 shell bt.aEldea w SYeh-llt.'(able
   ifleemeerlfl6fr,

             th)   I.fly e!tp)AdituFes er 01e Cempllfi)' Eleseribed in IRC W79S(l,*2)EBJ er IPeated •
   JRC   I   ~H>M2)(8) '"'flen.lit..rllS pt1FS11et1l le ftegt:il8"ielt!I If 1.11H I fe}f2){i'1)(i) &Rd ttel
   alherv.•ise laken h'lle aeea11et ie eem,iuliftg Nel P, e ~ ~
   ~bkH!tpeASet

           fe)      llemS er gain, le55i all4 dedlMietHhell ~e eemJ)llk!e "1Hed upen 1he Citff;aing
  llelues ef lhe Cempoo,.•11 wets (iFi eeeoAl&nee wl~lalien H 1.11H l(bl(2)(h)(J) end/er
   1.79-1 3fdH l'lllhe, then uriee lhe 8591!15. edjusied N:Ses fur tedeP&I ineeme ISM Jlllffl85e5t

             Ed)    The llft'lflunt ef llflY udjWJlments 10 lhe Cerf)«ina:   Va111es   ef   ~~ IISliel!l   af the
  CemJlllR)' JillfWt ,e    iRC I 713 sttail flElt l:ie teken into aeeaunit

     E~)      1'he flffl81:1Al ariteffll of ineeme, geiR, 18115 e, detft,_etioft Sf!eeiell)'-elleealt!d-te-My
  Mem• JHlf'llllllfll le SeElien 4. Ita) shell At>• he &nellfffed.ht the eemputatioo, ooil
           (0      The llfReanl ef ey items ef'Net Pfflfib EIH'lel be56es dftffled fWliHd upen an
  in ldeti diw-ieuti011 er 11~n ea e<!lll5lffleAt te lhe Capli:91 Awts ef lhe Mett,l,e,s 111. MY lhne-
  51'98ilied Jfl ~egllle1ien § 1, 74lil I(Ii~ l;rvMt:) shall he h,eluded in lhe ~

             -h-N-"Net Profits" and "Net Loss" shall have the meanie& set [s,nh In lest1:sm 1,7 of
  Exhibit C attached hereto.                    ·


                                                      3




                                                                                                                    SCHNIDER_BK 004735
Case 6:17-ap-01200-SY                Doc 407 Filed 11/23/18 Entered 11/23/18 13:03:17                              Desc
                                     Main Document    Page 77 of 139




           I. J9. "Notice" means a notice in writing required or permitted under this Agreement. A
   notice shall be deemed given or sent when deposited, as certified mail or for overnight delivery,
   postage and fees prepaid, in the United States mails; when delivered to Federal Express, United
   Parcel Service, DHL WorldWide Express, or Airborne Express, for overnight delivery, charges
   prepaid or charged to the sender's account; when personally delivered to the recipient; when
   transmitted by electronic transmission by or to the Company; or when delivered to the home or
   office of a recipient in the care of a person whom the deliverer has reason to believe shall
   promptly communicate the notice to the recipient.

           Any correctly addressed notice that is refused, unclaimed, or undeliverable because of an
   act or omission of the party to be notified shall be deemed effective as of the first date that the
   notice was refused, unclaimed, or deemed undeliverable by the postal authorities, messenger, or
   overnight delivery service.

         Any party may change its address, electronic mail address, or fax number by giving the
   Manager Notice of the change.

           1.P-20.        "Person" means an individual, partnership, limited partnership, trust,
   estate, association, corporation, limited liability company, or other entity, whether domestic or
   foreign.

          1.~n_.         "Proxy" means a written authorization signed or an electronic
   transmission authorized by a Member or the Member's attorney-in-fact giving another Person the
   power to exercise the voting rights of that Member. A Proxy may not be transmitted orally.

          1.~22.         "Regulations," "Reg," or "Treasury Reg" means the income tax
  regulations promulgated by the United States Department of the Treasury and published in the
  Federal Register for the purpose of interpreting and applying the provisions of the IRC, as those
  Regulations may be amended from time to time, including corresponding provisions of
  applicable successor regulations.

           1.~23.         "Reserves" means the aggregate of reserve accounts that the Mamtgef;-tfl
  ~e-J1,-1armgeF's sole di!:cretiol'I.EleemsMembcrs. b\ Vot~ of a Supermnjoril) of Members, deem
  reasonably necessary to meet accrued or contingent liabilities of the Company, reasonably
  anticipated operating expenses, and working capital requirements.

          J.U24.         "Successor in Interest" means a Transferee, a successor of a Person by
  merger or otherwise by operation of law, or a transferee of all or substantially all of the business
  or assets of a Person.

         1.~25.        "Supermajority of Members" means a Member or Members whose
  aggregate Unit Percentage represents at least 66--2/3% of the Unit Percentages of all lhenon-
  Defaultine Members.




                                                   4




                                                                                                         SCHNIDER_BK 004736
                   Case 6:17-ap-01200-SY      Doc 407 Filed 11/23/18 Entered 11/23/18 13:03:17         Desc
                                              Main Document    Page 78 of 139


                                                                                E-ma ii correspondence
                                                                                regarding relevant
475   1/14/2014 E-mail       David Schnider   Andrew Apfelberg                  experience                Attorney-Client



                                                                                E-mail correspondence
476   1/14/2014 E-mail       David Schnider   Andrew Apfelberg                  regarding M&A counsel     Attorney-Client

                                                                                E-mail correspondence
                E-mail w                                                        regarding draft Keyser
477   1/14/2014 attachment   David Schnider   Paula Thomas       Jene Park      agreement                 Attorney-Client

                                                                                E-mail correspondence
                E-mail w                      Jene Park; Paula                  regarding International
478   1/14/2014 attachment   David Schnider   Thomas                            TM Cost                   Attorney-Client

                                                                                 E-mail correspondence
                                                                                regarding All in One
479   1/15/2014 E-mail       David Schnider   Jene Park                          Poster Company           Attorney-Client

                                                                                 E-mail correspondence
480   1/15/2014 E-mail       David Schnider   Jene Park          Paula Thomas    regarding Keyser         Attorney-Client

                                                                                E-mail correspondence
                                                                                regarding draft
481   1/16/2014 E-mail       David Schnider   Jene Park                         modification              Attorney-Client

                                                                                E-ma ii correspondence
482   1/16/2014 E-mail       David Schnider   Paula Thomas       Jene Park      regarding Keyser          Attorney-Client

                                                                                E-mail correspondence
483   1/17/2014 E-mail       David Schnider   Paula Thomas                      regarding Keyser          Attorney-Client
Case 6:17-ap-01200-SY                Doc 407 Filed 11/23/18 Entered 11/23/18 13:03:17                               Desc
                                     Main Document    Page 79 of 139




          2.2.    Company Name. The name of the Company is Thomas Wylde, LLC. The
   business of the Company may be conducted under that name, or, in compliance with applicable
   laws, under any other name that the Manager deems appropriate.

          2.3.     Company Offices. The principal executive office and mailing address of the
   Company shall be at 3231 S. La Cienega Blvd., Los Angeles, California 90016, or any other
   place or places determined by the Manager from time to time.

          2.4.    Company Agent. The initial agent for service of process on the Company shall
   be David Schnider, Esq. whose street address is 3231 S. La Cienega Blvd., Los Angeles,
   California 90016. The Manager may from time to time change the Company's agent for service
   of process. If the agent ceases to act as such for any reason, the Manager shall promptly
   designate a replacement agent and notify the Secretary of State of the change.

           2.5.   Business. The purpose of the Company is to (a) engage in any lawful act or
   activity for which limited liability companies may be organized under the Act and (b) do all
   things necessary, suitable or proper for the accomplishment of, or in the furtherance of the
   Company's participation in the luxury fashion industry.

          2.6.    Taxation. The Members intend the Company to be a limited liability company
   under the Act, classified as a ltmttee-partncrship for federal and state income tax purposes, to the
   maximum extent possible.

            2.7.  Term. The term of existence of the Company shall commence on the date that the
   Articles of Organization were filed with the California Secretary of State, and shall continue
   until terminated by the provisions of this Agreement or as provided by law.

          2.8.    Members. The names and addresses (including fax numbers and email
   addresses) of the Members are as set forth in Exhibit B.

          2.9.    Managed by One Manager. The Company shall be managed by one Manager,
   who shall initially be John Hanna, whose address is 3231 S. La Cienega Blvd., Los Angeles,
   California 90016.

           2. IO. Consent of Spouse or Domestic Partner. Each and every Member who is a
   natural person, and who is married or has entered into a domestic partnership under the laws of
   any jurisdiction, shall cause his or her spouse or domestic partner to execute and deliver a copy
   of the Consent of Spouse or Domestic Partner attached hereto as Exhibit A.

                  ARTICLE III: CAPITAL AND CAPITAL CONTRIBUTIONS

          3.1.   Capital Contributions of the Members. The capital structure of the Company
  shall consist of Units all of the same class with equal rights, except as otherwise provided in this
  Agreement. Units may only exist in positive, whole integer quantities and not in fractional
  amounts._




                                                   6




                                                                                                          SCHNIDER_BK 004738
Case 6:17-ap-01200-SY                Doc 407 Filed 11/23/18 Entered 11/23/18 13:03:17                                   Desc
                                     Main Document    Page 80 of 139




           3. I. I. Mentlpett,-3.2 Mernben' Initial Capital Contribuljon. On the Effective Date,
   each Member shall contribute capital to the Company for the Units as set forth in Exhibit B,
   attached hefl.ehercto, which shall thereafter constitute the Capital Contribution for each Member.
   The 46 Units olloeatad aFFtoRgissued to the Members iflttta.l.ly-constitute 100% of all Membership
   Interest in the Company. Other than the initial Cppjtal Conlribullons set fort,h in Exhibit B, no
   Member shall be; n:qulred to make any additional Cac,it.al Contributions wllhqu1 such Member's
   approval.

          32-,--3.           Failure to Make hiltial Capital Contributions-M9nd11tery. If a
  Member, er el.her PeBeA 1 fails to make athe required Capital Contribution wilhiR the
  eenk-aet-!!aflr--speei-tted- timesei forth In in Exhf bit B, then the Manager shall provide written
  notice that such Member is in default of this Agreement (a "Defaulting Member"). On the
  occurrence of, and for the duration of, a Defaulting Member's default, the Defaulting Member
  shall forfeit all right to Vote the Defaulting Member's Voting Interest or otherwise participate in
  the business and affairs of the Company, and any and all provisions of this Agreement relating to
  Voting or written consent of the Members shall be implemented without including the Voting
  Interest of the Defaulting Member. A Defaulting Member's death, disability, or inability to
  make a required contribution does not relieve that Defaulting Member of its contribution
  obligations. On satisfaction ofa Defaulting Member's obligations, that Member's Voting Interest
  shall be restored. In any event, any Defaulting Member shall indemnify and hold the Company
  and the other Members harmless from any loss, cost, or expense, including reasonable attorney
  fees caused by the failure to timely make a required Capital Contribution.

    ~ p k • I - - A f f e u f t t s . An iR8t\ WYa~wl Aeoo1;111t shall he mai~
  Kif -eem Member-«lftsisting---~f- fhlu- Memb•s-{;~0Alrib11tleA, (I) iftel'eased ey that
  ~ l Prelil5, (2) deeFeased B) lhat Memeer'!i share ef ~ be&ses~t
  aejusted D!l Feqniree In &eOOMBfHl&-Wiih-{l~hle 13m'iisi8R!i er u,e IRC a11d lhe Reg11lalieM;
  and as f)l'e' i ~ \ ! .

         3.4.  No Withdrawals. A Member shall not be entitled to withdraw any part of the
  Member's Capital Contribution or to receive any distributions, whether of money or property,
  from the Company except as provided in this Agreement.

          3.5.   No Interest On Capital. No interest shall be paid on Capital Contributions or on
  the balance of a Member's Capital Account.

            3.6.   Members and Manager Not Liable. The Members and the Manager shall not be
  bound by, or be personally liable for, the expenses, liabilities, or obligations of the Company
  except as otherwise provided in the Act or in this Agreement The Man!!,g_er and ~OfllJWlj'
  sh31l nol take any action lhat would guse a Member IQ be personally liah)e for the ColTlp:llly's
  9.J,Joo!tlon!l wilhoyl _$uch__Mm!t,e~ written conscnL which mlU'......bc~thhclc!......Qr
  c.onditlpncg in the Member's sole nnd 11bso\utc: djsc:rcti<!'l,                                       ( Formatted: Not Highlight


         3.7    Bflht of Partiflpatlon. Each Member shall hove a right of first tcfusal to
  purchose such Member's pro-rala share fbagd on that Member's Unit Prn;entagcl pf ony new
  Membersbi12 lntLmt Issued by the Company on the swnc terms as the other puri;tpscr1s> of such


                                                  7




                                                                                                        SCHNIDER_BK 004739
Case 6:17-ap-01200-SY                    Doc 407 Filed 11/23/18 Entered 11/23/18 13:03:17                                           Desc
                                         Main Document    Page 81 of 139




   newb·-issycd Mcmbcr,hjp, rntcrcst. For purposes of clurilfoa1ion, lhe foregoing participation
   right js intended to be nn anll-dlluljon right that would enable each Member to maintain that
   Mcmbc(s Unit Percentage,
                       ARTICLE IV: ALLOCATIONS AND DISTRIBUTIONS
                                                                                                                    ( Fonnatted: Font Arial
          4.L-:..... Allocation. =RleAfter gfvjng cd'tct to lhe SJ>Ccial allocation grovls1ons offahibil
  C atuichcd hereto. Net Profits and Net Losses eflhe Cel=eflllRy 8flti aU items e f C e m ~
  gain. less. d~t!Gtieft,(lHmlilfor eny fiscal year shall be allocated, for Company book purposes
  and for tax purposes, to each Member in accordance with that Member's Unit Percentage.

         (eJ      Net•,,..iihstendiRg &Afthing- in t ~ a ~ . n& Member shall he
  a#oeelfl}-Net~xteat-~Hoeatioo-wettle-eall5e-4he---defiQipitel- /lceeount
  beklRee ef the Mem~Ying the alleel,IUR to e!teees the Membef•s ellooeltle she,e er lhe
  Mmimem-Ga:: ~ ~ f - l h i s Agreemem-..- eaeb MemlleF·s Allaeebltt-share er lhe
  Minimum Gaf hatJ.                  1ined ifl 800flf~ wi~ Regultllieft I 1,74)4 llh)(:4*iv).(f). This
  subseellen (i'I) shnll be diSFegerli!Bli if It weuld ,esult In Net Lesses being un&Jleeable-te-any
  Member.

          ,e)      Net basses that ~ as a ,w11lt ef Sewis11 4, lf•J 5Jlall IMP allfNNlleo
  IR!leeEI le aReYler Mt11Rb11\ af the MMager's ooh~ iliseRlien. Te lhe eitlenl enf 'Nel I .e66es QA!
  alleaeted l9 e!Mher Me!MIIF J:lHP.il!flm-WJ this st1bsftltleA {bJ, llB)' Net lnoome ,eelizeEI 9)' the
  Ct>~patl)' lhel'IMll\er shal I l'.iFSl be allee11ted te thel Ml!!ffl~F in en emet!flt en •eunt equal te e1,1eh
  Net Losses.

          4.2.    Distributions. Distributions of Available Cash to the Members shall be made on
  a pro rata basis to the Members, e!<!ehtding &Ay DeffthlAg Meml:Jers, _in accordance with their
  respective Unit Percentages. The MBffage,, In his ¥ele diseFellerr.By a Vote ofSypennujorily or
  Members. Members shall decide when Available Cash shall be distributed the Members. All
  distributions of Available Cash shall be subject to maintaining the Company in a sound financial
  and cash position.

           4.3. Tax Distribution. Notwithstanding Paragraph 4.d-2, and subject to any applicable
  law, the Manager shall distribute to each Member, within 75 days after the close of each fiscal
  year ~er al &IK!h ee,ller dmes a1-ul In sueh emeuRl& as detemlined in geed titilh ti)' the MtiMgtlF-IB
  be 6J!prof:1Fi~>f.16:)' estimat~littellilies) an amount equal to
  500/4 of the ~ ~ m - - m e ~ e l federal, 51i!te end lf1e&l--inoeme tIDt Fales applieeble le
  l!D)'-MeR1eet or i&s f!iFeel er-+AE!trftl--plll'ifters. mi,meers, 81'-SloekheltleFS, if ilf'J'lieeble, fur sueh
  fiseol )etll' (85 R!e!ienebly Elelemiined by the M1t11eger fFom time Kl time, 1 1 ~ e l e
  eeju~me11ki Hlflhe fede,el laH beneftts-l'fem C.lifumie taxes) aftlle-Net prefusProfits (and items
  of income and gain) for such fiscal year allocated to such Member, less the s1:1m of the losses
  (anti ilems ef dedeelieA a,ut less) fet sueh Asec1I )'lillll' tHloeetetl te 11ueh Meinbe, ood lhe
  aggregate amount of prior Distributions by the Company to such Member during such fiscal
  year; provided that lhc Mt.mbers. by Vote of a SupcrmaJority of Members, mpy change lhe
  amount of suchtax distribution.




                                                        8




                                                                                                                    SCHNIDER_BK 004740
Case 6:17-ap-01200-SY                 Doc 407 Filed 11/23/18 Entered 11/23/18 13:03:17                              Desc
                                      Main Document    Page 82 of 139




               ARTICLE V: MANAGEMENT AND EXECUTIVE COMMITTEE

          5.1.    Managed by Manager. The business of the Company shall be managed by one
  Manager, who may also be a Member. Except as otherwise set forth in this Agreement, all
  decisions concerning the management of the Company's business shall be made by the Manager.
  The Manager shall also serve as the Chief Executive Officer ("CEO") of the Company. The
  Manager shall have general supervision of the business and affairs of the Company, shall preside
  at all meetings of Members and the Executive Committee, and shall have any other powers and
  duties usually vested in a CEO. The Manager may also provide for additional Officers of the
  Company from time to time and shall establish the powers, duties, and compensation of all other
  Company officers and employees.

          5.2.     Officers. :r-heSuhject to Section 7.3, Lhc Manager may, from time to time, but
  shall not be required to, designate or appoint one or more Officers of the Company, including
  without limitation, president, one or more vice presidents, a secretary, an assistant secretary, a
  treasurer and/or an assistant treasurer. Such Officers may, but need not, be, employees of lhe
  Company or Members oF-A-lliliate!rof the C.Ompuny. Each appointed Officer shul! hold such
  office until (a) his or her successor is appointed, (b) such Officer submits his or her resignation,
  or (c) such Officer is removed by the Manager, {subject to 5ectiQn 7.3 (. All Officers of the
  Company shall perform his or her duties in good faith and with such degree of care, which an
  ordinarily prudent individual in a like position would use under similar circumstances.

         5.3.   Executive Committee. The Manager shall be assisted and advised by an
  Executive Committee, consisting of Company Ofiicers designated herein as Executive Officers
  of the Company. Executive Officers may, but need not be, employees of the Company or
  Member.; er Aff.iliates-ofthe Company._

          5.3.1. Executive Officers. Executive Officers shall have the duties, functions, and
  powers described herein. Each Executive Officer shall serve until he or she (a) submits his or
  her resignation, or (b) is removed by Vote of the Members holding n majority               orUnit
  Percentages held hy nil o-Su('lffif}e,jefilr6f'..Members. Each Executive Officer named below shall
  perform his or her duties in good faith and with such degree of care, which an ordinarily prudent
  individual in a like position would use under similar circumstances, and shall owe fiduciary
  duties of loyalty and care to the Company and the other Members.

         (a)   Chief Creative Officer and Creative Director. The Chief Creative Officer and
 Creative Director ("CCOD") shall be in charge of the Company's creative design processes and
 product conception and shall have sole discretion over the creation and designs marketed by the
 Company. The CCOD shall also be the Chairperson of the Executive Committee. The CCOD
 for the Company as of the Effective Date shall be Paula Thomas.

        (b)    Chief Operating Officer nnd Chief Commercial Officer. The Chief Operating
 Officer ("COO") and Chief Commercial Officer ("CCO") shall be in charge of the Company's
 commercial strategy; development of merchandise and products; customer relations; and sales.
 The COO and CCO for the Company as of the Effective Date shall be Jene Park.




                                                  9




                                                                                                         SCHNIDER_BK 004741
     Case 6:17-ap-01200-SY        Doc 407 Filed 11/23/18 Entered 11/23/18 13:03:17         Desc
                                  Main Document    Page 83 of 139



 1          to that purpose, (4) made in confidence (5) by the client, (6) are at his

            instance permanently protected (7) from disclosure by himself or by
 2
            the legal adviser, (8) unless the protection be waived."
 3

 4                 "Furthermore, the party claim privilege that belongs to a corporation

 5          must provide admissible evidence to address the following:"

 6
            "In Bevill, the Third Circuit made clear that "any privilege that exists
 7
            as to a corporate officer's role and functions within a corporation
 8          belongs to the corporation, not the officer." Id. at 124. Under

 9          the Bevill test, individual corporate officers or employees seeking to

10          assert a personal claim of attorney-client privilege must affirmatively

            show five factors:"
11

12          "First, they must show they approached counsel for the purpose of

13          seeking legal advice. Second, they must demonstrate that when they

14          approached counsel they made it clear that they were seeking legal

            advice in their individual rather than in their representative
15
            capacities. Third, they must demonstrate that the counsel saw fit to
16
            communicate with them in their individual capacities, knowing that a
17
            possible conflict could arise. Fourth, they must prove that their
18
            conversations with counsel were confidential. Andfifth, they must
19          show that the substance of their conversations with counsel did not

20
     DEFENDANT'S EX PARE APPLICATION FOR AN ORDER STRIKING THE EX PARTE REQUEST FOR PROTECTIVE
     ORDER                                                                 -20
Case 6:17-ap-01200-SY                 Doc 407 Filed 11/23/18 Entered 11/23/18 13:03:17                                     Desc
                                      Main Document    Page 84 of 139




          5.8.    Removal and Replncemeot of Manager. The Manager shall serve until the
  earlier of (a) the Manager's resignation, retirement, death, or disability, or (b) the Manager's
  removal for Cause by Vote of e--Supemi~~Members; holding a majoritv of Unit
  Pcrccnwees held h" nil Members. A new Manager shall be appointed by Vote ofa-Majoffiythc
  Members holding a majority of ~ n lhe oceurr~f.tmy-efihe-fr~regei-~t:s-:Unil
  Percentages held b" all Mcmbt..'l"S.

                        ARTICLE VI: ACCOUNTS AND ACCOUNTING

          6.1 .  Books of Account. Complete books of account of the Company's business, in
  which each Company transaction shall be fully and accurately entered, shall be kept at the
  Company's principal executive office and at other locations that the Manager shall determine
  from time to time, and shall be open to inspection and copying on reasonable Notice by any
  Member or the Member's authorized representatives during normal business hours. The costs of
  inspection and copying shall be borne by the Member seeking inspection.

          6.2.   Accounting Method. Financial books and records of the Company shall be kept
  based on the Manager's choice of accounting method. The financial statements of the Company
  shall be appropriate and adequate for the Company's business and for carrying out the provisions
  of this Agreement. The fiscal year of the Company shall be determined by the Manager.

         6.3.    Content of Books. At all times during the term of existence of the Company,
  and beyond that term, ifl-he-Maoogel'-tleams-ttr£Q$.Qnably necessary, the MrnagerCO_l'!lp_
                                                                                        _  a.n_y shall
  keep or cause to be kept the books of account referred to in Section 6.2, together with:

                (a)   A current list of the full name and last known business or residence-              I Formatted: Indent: First line:   1"
  address of each Member, together with the Capital Contribution and the share in Profits and
  Losses of each Member;

                 (b)    A copy of the Articles of Organization, as amended;

                 (c)    Copies of the Company's federal, state, and local income tax or
  information returns and reports, if any, for the six most recent taxable years;

                 (d)    An original executed copy or counterparts of this Agreement, as amended;

               (e)     Any powers of attorney under which the Articles of Organization or any
  amendments to said articles were executed;

                 (f)    Financial statements of the Company for the six most recent fiscal years;
  and

              (g)     The books and ReooA:lsrecords of the Company as they relate to the
 Company's internal affairs for the current and past four fiscal years.




                                                  11




                                                                                                         SCHNIDER_BK 004743
Case 6:17-ap-01200-SY                Doc 407 Filed 11/23/18 Entered 11/23/18 13:03:17                                   Desc
                                     Main Document    Page 85 of 139




                 (h)     If the Manager deems that any of the foregoing items shall be kept beyond
  the term of existence of the Company, the repository of those items shall be as designated by the
  Manager.

           6.4.   Financial Statements. From time to time as determined by the Manager, and at
  the end of each fiscal year, the books of the Company shall be closed and examined, statements
  reflecting the financial condition of the Company and its ~profits or hesseslosses shall be
  prepared, and a report about those matters shall be issued by the Company's eefli.fioo-JWb!-ie
  accountants. Copies of the financial statements shall be given to all Members. _In addition, all
  Members shall receive, not less frequently than at the end of each ~leAtlar--ifUIIFtemlQnth, copies
  of such financial statements regarding the previous calendar Ejuarteflllonlh as may be prepared in
  tht: ordinary courst: of business by the Manager or accountants selected by the Manager. _The
  Manager shall cause an annual report to be sent to each Member within 120 days after the end of
  the fiscal year of the Company. The annual report may be sent by electronic transmission by the
  Company and shall include:                                                                                              - -- - -
                                                                                                         Formatted: Indent First line: 1"
               (a)     A balance sheet-aoo. income statement, and a statement of cash flows of
  the Company for and as of the close of the fiscal year; and

                  (b)     A statement showing the Capital Account of each Member as of the close
  of the fo;cal year and the dh:tribution&, if any, made to each Member during the fiscal year.

        6.5. Tax Information. Within 90 days after the end of each taxable year of the
  Company, the Managt!rCompany shall send to each of the Members all information necessary for
  the Members to complete their federal and state income tax or information returns and a copy of
  the Company's federal, state, and local income tax or information returns for that year.

       6.6.   Tax Matters Partner. The Manager shall act as Tax Matters Partner of the
  Company under IRC § 6231(aX7). The Tax Matters Partner is authorized to do the following:

         (a)    Keep the Members informed of administrative and judicial proceedings for the
  adjustment of Company items (as defined in IRC § 623 l(a)(3)) at the Company level, as required
  under !RC § 6223(g) and the implementing Regulations;

         (b)     Enter into settlement agreements under !RC § 6224(cX3) and applicable
  Regulations with the Internal Revenue Service or the Secretary of the Treasury (the Secretary)
  with respect to any tax audit or judicial review, in which agreement the Tax Matters Partner may
  expressly state that the agreement shall bind the other Members, except that the settlement
  agreement shall not bind any Member who (within the time prescribed under the IRC and
  Regulations) files a statement with the Secretary providing that the Tax Matters Partner shall not
  have the authority to enter into a settlement agreement on behalfofthat Member;

          (c)     On receipt of a notice of a final Company administrative adjustment, to file a
  petition for readjustment of the Company items with the Tax Court, the District Court of the
  United States for the district in which the Company's principal place of business is located, or




                                                 12




                                                                                                        SCHNIDER_BK 004744
Case 6:17-ap-01200-SY                Doc 407 Filed 11/23/18 Entered 11/23/18 13:03:17                                    Desc
                                     Main Document    Page 86 of 139




  the United States Court of Federal Claims, all as contemplated under !RC § 6226(a) and
  applicable Regulations;

          (d)     File requests for administrative adjustment of Company items on Company tax
  returns under !RC § 6227(b) and applicable Regulations; and, to the extent those requests are not
  allowed in full, file a petition for adjustment with the Tax Court, the District Court of the United
  States for the district in which the Company's principal place of business is located, or the
  United States Court of Federal Claims, all as contemplated under IRC § 6228(a); and

          (e)    Take any other action on behalf of the Members or the Company in connection
  with any administrative or judicial tax proceeding to the extent permitted by law or regulations,
  including retaining tax advisers (at the expense of the Company) to whom the Tax Matters
  Partner may delegate such rights and duties as deemed necessary and appropriate.

                          ARTICLE VII: MEMBERSHIP AND UNITS

         7.i ~J. Membership Interest and Units.
                                                                                                          -                   -     ---     -
                  7.1.1 '\1embership and Units.            There shall be only one class of•             Formatted: Indent First line: 1"
  rnembeFshlpMcmbcrship Interest and one class of Units. Members shall have the right and
  power to appoint, remove, and replace the Manager and Executive Officers of the Company as
  provided in this Agreement, and the right to Vote on all other matters with respect to which this
  Agreement or the Act requires or permits Member action. Each Member shall \leteY.Qt!. in
  proportion to the Member's then-existing Voting Interest. 1-f¾Membef.has transfuffi/d all or part
  of the Member's TF!lflsfei:aele-lrnei:eSHfl--Yflits lo a Per50fl-wlw-has-e&t-bt.--el1-iidmt~
  r,..1ti~-he-+ransferring MembeF-!ihaH-\lele-tn---pmj:IOfOO~ter-esHhaHhe
  +rafl-SfoFAflg-Membef-wettla-l=i~f'..l~fans4i!Ht8frflo~e~

                  7.1.2. Units. The Company has issued 46 (Forty-Six) Units to the Members as
  set forth in Exhibit B.

          7.2.   Certificates. All issuances, reissuances, exchanges, and other transactions in
  Units involving Members shall be recorded in a permanent ledger as part of the books and
  records of the Company. The Company may, but is not required to, issue certificates evidencing
  Units ("Unit Certificates") to Members of the Company. Once Unit Certificates have been
  issued, they shall continue to be issued as necessary to reflect current Units held by Members.
  Unit Certificates shall be in a form approved by the Manager, shall be manually signed by the
  Manager, and shall bear conspicuous legends evidencing the restrictions on Transfer and the
  purchase rights of the Units and Members set forth in this Agreement, including the following:

             THE UNITS REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE
             TERMS AND CONDITIONS OF THE OPERATING AGREEMENT OF THE
             COMPANY, AS AMENDED FROM TIME TO TIME. THE UNITS MAY NOT BE
             SOLD, TRANSFERRED, OR OTHERWISE DISPOSED OF EXCEPT IN
             ACCORDANCE WITH SUCH OPERA TING AGREEMENT.




                                                  13




                                                                                                         SCHNIDER_BK 004745
Case 6:17-ap-01200-SY                    Doc 407 Filed 11/23/18 Entered 11/23/18 13:03:17                                             Desc
                                         Main Document    Page 87 of 139




                  THE UNITS REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
                  REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
                  "SECURITIES ACT''.), OR ANY STATE SECURITIES LAWS. THE UNITS MAY
                  NOT BE OFFERED, SOLD, ASSIGNED, PLEDGED OR OTHERWISE
                  TIUNSFERRED UNLESS REGISTERED OR QUALIFIED UNDER THE
                  SECURITIES ACT AND APPUCABLE STATE SECURITIES LAWS, OR
                  PURSUANT TO AN EXEMPTION THEREFROM AND THE COMPANY RECEIVES
                  AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY AND ITS LEGAL
                  COUNSEL THAT SUCH SA.LE, PLEDGE, ASSIGNMENT OR TRANSFER JS
                  EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES
                  ACT.

          7.3.   Acts Requiring Member Vote. Except as otherwise provided in this Agreement
  or by the Act, all of the following acts shall require the consent by Vote of a Supennajority of
  Members:



                                                                                                                   I Formatted: Indent: First Nne: 0.5"
                                                                                                                   IFormatted: Indent: First Une: 0.5"
                                                                                                                   ( Formatted: Indent First llne: 0.5"
          fdl        JJt.c..disQ.oAi.tism. . 2ulJ,.,.Qu.,mbstan1ia1 part or the Co!JJJ)am:;s,ASS,ets_no.tjn,.the
  w;gJ.mru:..1;.01.1rs~of business,;
                                                                                                                    Formatted: Indent: First llne: 0.5"
                                                                                                                    Formatted: Not Highlight
                                                                                                                    Formatted: Indent: First line: 0.5"
          W... --6.£hangc in theJji,l.\y~jn£ip.illb.usim:ss of.\h£..C..oJ.ulm!ll'.l
         !&l =.lhr;, Jjling of a pctitjm.Jn..l:um.!vup,tcy IC        cnteri!]L il'!.i,!t an assi~ruJqL ~
  J2enctjtofthc ComppnX:,s cred"i)I■;
                                                                                                                   ( Formatted: Indent First fine: 0.5"
          (h)     The entering into, on bchalfoflhc Company. of any tronsaction com;titutipg fi'I a
  ''reorganization" within the meaning of Corpor.itions Code§ 17711.01 or (ii) a sale. merger. or
  conversion of the Companv:
                                                                                                                   ( Form11tt11d: Indent First line: 0.5"
          Li)      The jncymng of an~rnctual.s,l.bligatio"=QL~
  e.v,cpdih.1ru.'(i1luiJ0Jnl cQ:!.I p[more than $5.00,0,QO;
                                                                                                                   [ Formatted: Indent First line: 0.5"
          fa{h)     The issuance or redemption r,f any Membership Interest (including the tcm1s
  thereof):

          (i)       Making operating or liquidating distributions to Members:.




                                                       14




                                                                                                                   SCHNIDER_BK 004746
Case 6:17-ap-01200-SY                  Doc 407 Filed 11/23/18 Entered 11/23/18 13:03:17                                     Desc
                                       Main Document    Page 88 of 139




            ti)    The Transfer of any Ynil5-aftd-the-ooml-ssitm---6!=4heMemhershlp Interest Cpther
    than to a Pennitt~ Transfere~ ~ . t


            fe!k) The admission of any new Memben {olher than a Pt:mllltcd Transferee):


           fe)----AftY-tlther eat desoribee--tlt-SeE:t-te~)-tflrotlgh (i) af lhis Agreemem-:
           m       Instituting, settling. or compromising of uny claim or litigaticm [or more than
    $100.000:
          (ml     Any transaction between the Compam ond an Affiliate of a Member or a
    Mqnager. includjng indemnifying any such Person pursuant to Section 11. I nnd payjng any
    compensation to any such Person;

           {nl     Approval of annual bµdgel and deviation of more than 10% for any line item in
    uny prcyiouslv-approyed budget; and
           fol     l>aying anv officer or empfovec more than $200,000 per yeur,

            7.4. Record Date. The record date for determining the Members entitled to receive
    Notice of any meeting. to Vote, to receive any distribution, or to exercise any right in respect of
    any other lawful action, shall be the date set by the Manager, provided that the record date shall
    not be more than 60, or less than 10 calendar days before the date of the meeting and not more
    than 60 calendar days before any other action. In the absence of any action setting a record date,
    the record date shall be determined in accordance with Corporations Code § 17704.07(p).

           7.5.+: Meetings.

                   7.5.1. General. Meetings of the Members may be called at any time by the--             IFormatted: Indent First line: 1"
    Manager, Members representing more than 32% of the Unit Percentage, or any member of the
    Executive Committee, for the purpose of addressing any matters on which the Members may
    Vote. If a meeting of the Members is called by the Members or a member of the Executive
    Committee, Notice of the call shall be delivered to the Manager. Meetings may be held at the
    principal executive office of the Company or at any other location designated by the Manager.
    Following the call of a meeting, the Manager shall give Notice of the meeting not less than 10,
    nor more than 60, calendar days before the meeting date to all Members entitled to Vote at the
    meeting. The Notice shall state the place, date, and hour of the meeting, the means of electronic
    transmission by and to the Company or electronic video communication, if any, and the general
    nature of business to be transacted. No other business may be transacted at the meeting. A
    quorum at any meeting of Members shall consist of a Me~upcrmajorlty of Members,
    represented in person or by Proxy. The Members present at a duly called or held meeting at
    which a quorum is present may continue to transact business until adjournment, notwithstanding
    the withdrawal of a sufficient number of Members to leave less than a quorum, if the action


                                                   15


-
                                                                                                          SCHNIDER_BK 004747
Case 6:17-ap-01200-SY                 Doc 407 Filed 11/23/18 Entered 11/23/18 13:03:17                              Desc
                                      Main Document    Page 89 of 139




  taken, other than adjournment, is approved by the requisite Unit Percentage as specified in this
  Agreement or the Act.

                  7.5.2. Quorum. A meeting of Members at which a quorum is present may be
  adjourned to another time or place and any business that might have been transacted at the
  original meeting may be transacted at the adjourned meeting. If a quorum is not present at an
  original meeting, that meeting may be adjourned by the Vote of a majority of Voting Interests
  represented either in person or by Proxy. Notice of the adjourned meeting need not be given to
  Members entitled to Notice if the time and place of the adjourned meeting are announced at the
  meeting at which the adjournment is taken, unless {a) the adjournment is for more than 45 days,
  or (b) after the adjournment, a new record date is fixed for the adjourned meeting. In the
  situations described in clauses (a) and (b), Notice of the adjourned meeting shall be given to each
  Member of record entitled to Vote at the adjourned meeting.

                  7.5.3. Waiver of Notice. The transactions of any meeting of Members, however
  called and noticed, and wherever held, shall be as valid as though consummated at a meeting
  duly held after regular call and notice if (a) a quorum is present at that meeting, either in person
  or by Proxy, and (b) either before or after the meeting, each of the Persons entitled to Vote, not
  present in person or by Proxy, signs either a written waiver of notice, a consent to the holding of
  the meeting, or an approval of the minutes of the meeting. Attendance ofa Member at a meeting
  shall constitute waiver of notice, unless that Member objects, at the beginning of the meeting, to
  the transaction of any business on the ground that the meeting was not lawfully called or
  convened. Attendance at a meeting is not a waiver of any right to object to the consideration of
  matters required to be described in the notice of the meeting and not so included, if the objection
  is expressly made at the meeting.

                 7.5.4. Proxies. At all meetings of Members, a Member may Vote in person or
  by Proxy.       Any Proxy shall be filed with the Manager before or at the time of the meeting,
  and may be filed by facsimile transmission to the Manager at the principal executive office of the
  Company or any other address given by the Manager to the Members for those purposes.

                 7.5.5. Video Attendance. A meeting of the Members may be conducted, in
  whole or in part, by electronic transmission by and to the Company or by electronic video
  communication if (a) the Company implements reasonable measures to provide Members (in
  person or by Proxy) a reasonable opportunity to participate in the meeting and to vote on matters
  submitted to the Members, including an opportunity to read or hear the proceedings of the
  meeting substantially concurrently with those proceedings, and if(b) any Member Votes or takes
  other action at the meeting by means of electronic transmission to the Company or electronic
  video communication, a record of that vote or action is maintained by the Company.

                 7.5.6. Written Consent. Any action that may be taken at any meeting of the
  Members may be taken without a meeting if a consent in writing, setting forth the action so
  taken, is signed by Members having not less than the minimum Voting Interest that would be
  necessary to authorize or take that action at a meeting at which all Members entitled to Vote
  were present and voted. Prompt Notice of any action taken in such manner shaJI be given to all
  Members who have not consented in writing.



                                                  16




                                                                                                         SCHNIDER_BK 004748
Case 6:17-ap-01200-SY                 Doc 407 Filed 11/23/18 Entered 11/23/18 13:03:17                                 Desc
                                      Main Document    Page 90 of 139




                  7.5.7. No Authority. No Member acting solely in the capacity ofa Member is
  an agent of the Company, nor can any Member acting solely in the capacity of a Member bind
  the Company or execute any instrument on behalf of the Company. Each Member shall
  indemnify, defend, and hold hannless each other Member and the Company from and against
  any and all loss, cost. expense, liability, or damage arising from or out of any claim based on any
  action by the Member in contravention of this Section 7.6.

                             ARTICLE VIII: TRANSFER OF UNITS

          8.1.    Dissociation. A Member may not dissociate from the Company without the
  written consents of a S11~&Jol'ilyall oflM._Members. Dissociation shall not release a Member
  from any obligations and liabilities under this Agreement accrued or incurred before the effective
  date of dissociation. A-eissoeillllRg Memher shell hiwe enly lhe •iglus af a lteldeF of 11
  ½ f f l M f ~ ~ ~ ~ e s s all remah1ing
  MllmbF.I (!(,)R&enl la lhe dis~i~ieR, lhe dissaeietiRg Mertiher &holl Rel be eAllll~ le a
  dislFibat~-nmsfere~l5-tlRlil-the-disselt.tuen-llftd-lktuidatiea-et-dle
  ~

              8.2.  Transfers. Except as expressly provided in this Agreement, a Member shall not
  Transfer any Units in the Company, whether now owned or later acquired, unless a
  Supennajority of Members approves in writing the transferee's admission to the Company as a
  Member. No Member may Encumber or permit or suffer any Encumbrance of all or any part of
 the Member's Units unless the Encumbrance has been approved i11 Vlfiling by the
 M&!!OgeFtMemkn by Vote of B SuP!,rm11iority Qf Members. Approval may be granted or
 withheld in the Manage'sMembers' sole discretion. Any Transfer or Encumbrance of a
 Membership Interest without the required approval shall be void. Notwithstanding the
 foregoing. ( x> llllY oJ,he, pm.,iisieli er lhis Ag,eemenl to ,ne ~F)'r-&-Member who is a nlllHhll
 f'l'P.IM"may Transfer 1111y er alt of his er h• Uni~ kHlfty:-such Member's Membership Interest to
 (I) such Member's spouse <including domestic pnrtner) or fumily member. fii> a company
 whollv-owned by such Member and :,'Uch Member's spouse and filmib: mcmberls), and Hli> MY
 revocable trust created for the benefit of the Member, er an)· ee1,ihina~ian ~ er amettg
 atnlls1,1'--'1 Mt:mber·s spouse and family memherc;,1) <each su~srcn:c. a "Pertnittaj
 Transferee"}, {yl the Membel"".company- s and other Memlx.:rs' right of llrsl refusal set tbnh in
 &his Airttment shall not apply to any such T.nmsfer to a PennjJted Tmns~am!_W the
 Mem•'s s,;,eljstt-t:11'-dellll!Sffe !!i&Fl:Her, aitd the Membef's iS&ue. p,eYi4etiMembers shnll approve
 a Permitted Transferee 's admission as a substitute Member. A Permitted Transferee of a
 Member mny lrnnsfer1is Membership )nlernst-to any Person that!s a        ;;""~ed
 infllol Member without trl~ering the Memher ret:aiits a benefioi I iA stJ, the lNst
                                                                                       Transferee ~the
                                                                                             w      ~ ef
 ahe VeliAE Jftlemt lne~k!ICnmppny·i1 Md other Members' right of first rcfuspl.
         8.3.    No Release on Transfer. A Member shall not be released from liabilities as a
 Member solely as a result of a Transfer of Units, both with respect to obligations to the Company
 and to third parties incurred before the Transfer.




                                                  17




                                                                                                           SCHNIDER_BK 004749
Case 6:17-ap-01200-SY                  Doc 407 Filed 11/23/18 Entered 11/23/18 13:03:17                               Desc
                                       Main Document    Page 91 of 139




         8.4. Agreement Binds New Members. Any new Person admitted to the Company as
  a Member shall hold one or more Units; if such Unit(s) were obtained by Transfer from a current
  or fonner Member, such Unit(s) shall remain subject to all the provisions of this Agreement that
  applied to the Member from whom such Unit(s) were obtained.

            8.j. Riglll er Finl Rerusalr-lH!t &flY •ime any Member Reei•,·es an effer ~ ■
  Jlft'5Peeli'f'e Utird pany p1:1,eheser lo blty lift)' pe,tioo of~"'3h Member' s Uohs 111 the CempuD)',
  sueh Ml!fflher ffl1tsl first atHir it.ER Ynlts-te the remBiMtg Membefs nA lhe same lenns eriEI
  etHKHl:H>fl9--tlS-Neei-ved-fftlm-lhe-J'f'GSpeeli¥e-tmm-f!Urty-f)tlNlh65eP. The ,-iolmft8-Membe&wH
  ha¥e 60 days firem sMeh dete ~t lhe Mel'flheFS Wfff! irife,med elleut the puBehase eA'er le
  delel'fflil'Ht-Whdher 10 l!Kt'!~lse l h e i r - r i l ~ K l l l - - ( ~ ~ h e selling
  Member's UAits.

          8.fi,  D e ~ b e r: IJpoA the ~ r a Member -0, h4l!'fflbefs;--t,he. ,emaiAI ng
  Membe,s shsU-ha~ufiAg-whfeh.-lo.~~their .r«>FR. Ir sueh~GFR is net
  Mereisee biy u, Member, Yte 'ffl111sfeA1ble lnteresl lt1 lite daeeesed MemheFS' Unks !ihall be
  WA!lf'enied lo l h e ~

          8.S Voluntary Lifetime Transfers. No Member moy muke a Voluntary U[etime
 Transfer cas defined belqw} excg,c pumuaaz ro rhis S~ion, Anr Member who wishes 1a md;e a
 Voluntao Lifetime Transfer must prompllv send a notice ,-Member Nptice") to 1hc Comonny
 and each other Member. Such notice shall include a descripll<ln of the proposed Transfor, the
 price gnd terms on which the Membership Interest Is to be Ironstem.-d. the name. adJ[(.'$5 1bo1h
 home and office), and business or occupnlion of the proposed trnnsft;ree. pnd any other facts Uu1t
 ur:c. or would reasonablv be deemed to be, material to the proposed Trnnsfet The Member
 wishing tu make a Voluntary Lifetime T.ran,fer shall be deemed to have offered to sell hjs or her
 Mgnbcrship lntcm;t to be transferred to the C.mnpony and the other Members as described in
 Section 8.7. A "Voluntary kifetime Transfet' means nny Transfer made durlng a Member's
 lifetime. which Is not an lnvulwitary Lifetime Tmnsfer,las dcfirted in Section 8.6.).
        8.6   lnvoJyntary Lifetime Transfer. Any Member who has any infinmntion lh;i!
 would [d!SOnably le1ld him or her to e.,g,cct lhat an Involugtary Lifetime Transfer fa foresee:ablc,
 lnclullio11 bankruptcy, Jegul action, etc. must pro.rm,Lly scng 11, Member Notice to the Cam09ny
 and each olher Member, Such notice sha.11 include a dess:rlruion of the expes;tcd Trnnsfcr. the
 ~ t h home Md office), and business or occupotion gfthe expected tmnsferee. and
 any other liicts that nre. or would rcnsonobl\' he deemed to be. material to the invqluntary
 Transfer. The Member who may be making an lnyoluntao· 1,.ifeljmc Transfer shall be deemed l'o
 huve o[~rcd lo   sen hjs or her Membership fottrcsl otherwise lg be trunsfcm;d Jo the Company
 and the other Members ns described in Section 8.7. An "ln,•oluntarv Lifetime trnnsfer"' means
 any Jransfer m;tde on aa:ounr of a court orgcr or otherwise by ()J)Sl@tion of law, ioi:l14ding any
 ·rransfer lnddcn1 to any bankruptcy, divorce or mar1ta1 property scltlemcnt ot any Transfer
 pursYQnt to npplicable community pmperty, quasi-community Pt'Pl,NrlY or similar state law,

         8.7     Rlgllt or Flnt RetusaJ of the Company and Non-Transferrht,: Memben.




                                                   18




                                                                                                           SCHNIDER_BK 004750
Case 6:17-ap-01200-SY                  Doc 407 Filed 11/23/18 Entered 11/23/18 13:03:17                                 Desc
                                       Main Document    Page 92 of 139




                8.7.1 General. Each Member shall be deem~ to have offered to sell his or her
  Membership Intcresl prupost.-d or forced lo be Transferred in a Voluntary Lifetime Transfer or an
  lnvoluntao: Lifetime Trnnsfer {"OfTcrcd Membership lntcres('l to the Company nnd the other
  Members pursuant to the Agreement Terms 11nd at the lower of{i} the price and tenns set fonh in
  the Member Notice and WI the Agreement Price !llS defirn.-d below).
                 8.7.2. Compagy's Rjgl1t. Within the later of ti} lhirtv (30) Jays following
  receipt of a Member Notice or Cij) ten ( 10) days following the detennination ofthe A1m:emen1
  Price, the ComJ2BOY shall send a. wrjnen notice ("Compu:ny Notice"> to the Members stilling the
  portion of the Offered Mcmbenhjp Interest the Company wjshes 10 purchase.

               8.7.3. Members' Right.. Unless lhe Compam Notice specifics all of the O(fgcd
  Membership Interest, wjlhjn thiny CJOl days after mailing uf\hc: Company Notice, each Member
  who desires to pw-chasc n portjon of the Offered Membership Interest sh111l give a written notice
  tu lhe Comoony specifying the maximum portion of the Offered Membership Interest that the
  Mem~r wishes tu purcha.'IC. l(the aggregate Offered Membership (nteresl to t,e pyrcha,ssd by
  the Members exceeds the total amount of the OITen:d Membership Interest. the                   om.'l'Cd
  Mcmhcrshfp lnterc;st shall he nllocntcd lQ   the exercising Mcmhcrs bpscd on their respective Uoil
  Percentages.
                 8.7.4 Remaining Offered Membenhlp Interest. ff the Compan\ and the
  mher Members dQ ooJ agree to buy nil or lhe Olfmd Membership Interest. any remaining
  Offered Membership Tntqcst mav be snld to Anon-Member within lhfny r101 days after the
  exnirallon of I.he Company's and Members• oplion period, If such Transfer dol..'S not occur
  wU,bin UJjny C3Q1 d;\ys, the proyjslon3 of this Awcerot.'Ilt will continue to !IJ>WY tQ such Offered
  Membership Interest as ifno such Transfer had been cont.emplmed and no notice hud been given,
  A Transfer is consummated when \be Company bas been given notice Jbat lepl tjUc to the
  Mcmbershfp Interest has been Transferred, subject to recordatjon on its books.

          8.8 Agrremeot J>nce. The Agreement Price will be the fajr market value of the
 Membership Interest being Imnsferred and shall initially be determ ined in 8004 faith by the
 Company, l[any Membl."r objects I<> lhc Comruiny's determination of the fair markel value, the
 Company and the oQjcctjng Member shall attempt to joinll:, llf!point a gualifict.l @t!pmlscr. lflhc
 parties cannot agree gn a sin11tc !lPPraiser, they _wJLe;u;h :1ppoint one appraiser and the two
 !IJ)praiscrs appointc<l b> the parties shall choose a third appraiser. In the event that three
 uppraiscn; art used. the Agreement Price shall be the avemgc of the two closest fair marl<et
 values prpposed by the Jhree appniisers. The cost of BQpraisal shall be bume and puid by the
 objecting Member. unless the a:,npany·s pffll!OSCd fair market value Is at lea!t twcnLy pcrcruu
 (200/41less than lhe Agreement Price determined by qmroisul.
         8.9     Agrrement Terms.

                 s,9,1 lnstallmeet Note. Unless the PMies agree otherwlx,               Lwenty   perccmt
 (201!1,l o[fiie. tJYr:chuse price ~ha)J be paid within 30 da)'s nfthc clo11ing fm• the a)e orthe OITercd
 Membership Interest und 1he balance of the puct:hase price     wm      be paid pursuant 10 a promissory


                                                   19




                                                                                                            SCHNIDER_BK 004751
Case 6:17-ap-01200-SY                   Doc 407 Filed 11/23/18 Entered 11/23/18 13:03:17                                          Desc
                                        Main Document    Page 93 of 139




  note egyaHy amonjzed over four yc:urs, principal and fotcryst payable in monthly installments,
  with Interest at the prime rate quoted by the Company's main bank lo effect on the dale <If the ·
  closing.

                   8.9.2 Closini=, The purchase of1hc Offered Membershlp lnteres\ purlluant 10 this
  A,zrcemenl will take piece ru a closing, held at I:DO P.M. on lhe thirtieth (30d1) day aJkr !he d!ltc
  on which the last gption to buv is exqcised or lapses. or after the last date PO which a purcho.scr
  !,£comes obliQnled to buy. at the Companv's primary place of business, or at nnv other pince to
  which the parties agree. At the closing, lhe puruhn.ser or purchasers wilt MY for the Offered
  Membership Interest in cash, by wire t.ransfer or certified cashier's check, and/or promissory
  note, ,,-nd 1he Comi,any will change il'i books lP indicate 1twt the Offered Membership Jntcrest
  ho.~ been Transferred. U'Lhe seller does not appear at the closing, then:
                        (al     The purchaser or pun:hll,liers shall dcposh the purchase price in
  full, or the fP)t pmnenl of same. by check for ather verifiable means) with an escm>w agent;
                          t-b>    The escrow DBW slµtll deposlt such funds wllh any bank with
  wbicJ, the: comminv bAA :i. bank pccount gnthc date of the eiosjng. ta be P!Jid to tfle seJlcr as soon
  a,<> i.s n:asonab!y pr.icticnble. lcs... on D!lj]l'Qpriate fee to lhe Company for adminjsuutlve costs: and

                       Cct      The Comptlny will adiusL its tmNlct honks to mOec1 lbAt the
  OJTen;d Membe,:shig Interest. has been D'lnsferred.
         8.10 Trnns(en at Death. Upon thg death of any Member. the surviving spouse or gny
 fumib member of the deceased Member may receive such dm,'USCd Member's Membership
 Interest (without triggering the Compuny's @nd Mcmbcrs' right of first refusnt with respect to
 such Transferred Membership lntcrcsl). If a deceased Member's proposed transren;e is not a
 Pennittcd Transferee. such propo:;cd Transfer shall be subject to the Co mpany's and Members'
 right offirsl refusal described in sect~
                        ARTICLE IX: DISSOLUTION AND WINDING UP

        9.1. Dissolution.         The Company shall be dissolved on the first to occur of the
 following events:

               (a)   The wAllee ag,eemHHl ef lhe M11aager and U.11 vote~ of a•                                 [ Fonnatted: Indent: First Hne: 1"
 Supennajority of Members to dissolve the Company;

                  (b)     The sale or other disposition of substantially all of the Company"s assets;
 or

                  (c)     Entry of a decree of judicial dissolution under Corporations Code §
 17707.03.

         9.2. Winding Up. On the dissolution of the Company, the Company shall engage in
 no further business other than that necessary to wind up the business and affairs of the Company.


                                                     20




                                                                                                               SCHNIDER_BK 004752
Case 6:17-ap-01200-SY                Doc 407 Filed 11/23/18 Entered 11/23/18 13:03:17                            Desc
                                     Main Document    Page 94 of 139




  The Manager shall wind up the affairs of the Company, and shall give Notice of the
  commencement of winding up by mail to all known creditors and claimants against the Company
  whose addresses appear in the records of the Company. After paying or adequately providing for
  the payment of all known debts of the Company (except debts owing to Members), the remaining
  assets of the Company shall be distributed or applied in the following order:

         (a)     To pay the expenses of liquidation;

          (b)     To the establishment of reasonable reserves for contingent liabilities or
  obligations of the Company. On the determination that reserves are no longer necessary, they
  shall be distributed as provided in this Section 9.2;

         (c)     To repay outstanding loans to Members. If there are insufficient funds to pay
  those loans in full, each Member shall be repaid in the ratio that the Member's loan, together
  with accrued and unpaid interest, bears to the total of all loans from Members, including all
  accrued and unpaid interest. Repayment shall first be credited to unpaid principal and the
  remainder shall be credited to accrued and unpaid interest; and

        (d)   AmtmgTo the Members in accordance with their respective positive Capital
  Account Balfmees-as~Ftiole-l½balances.

         9.3.    No Recourse. Each Member shall look solely to the assets of the Company for
 the return of the Member's investment, and if Company property remaining after the payment or
 discharge of the Company's debts and liabilities is insufficient to return the investment of each
 Member, the Member shall have no recourse against any other Member or the Manager for
 indemnification, contribution, or reimbursement, except as specifically provided in this
 Agreement.

                              ARTICLE X: CONFIDENTIALITY

         I 0.1. Confidentiality. Each Member covenants with the Company and each other
 Member that for so long as a Member holds any Units in the Company, and for a two-year period
 following the Transfer of a Member's Units, whether voluntary, involuntary, by operation of
 law, or by reason of any provision of this Agreement, a Member shall not, directly or indirectly,
 through an Affiliate or otherwise use or disclose in any manner any Confidential Information.

         10.2.   Money Damages Inadequate. Each Member agrees that a breach of Section
 IO. I shall result in irreparable damage and injury to the Company that no money damages could
 adequately compensate. If the Member breaches Section JO. I, in addition to all other remedies
 to which the Company may be entitled to, and notwithstanding the arbitration provisions of
 Article XI, the Company shall be entitled to an injunction to enforce the provisions of this
 Agreement, to be issued by any court of competent jurisdiction. Each Member expressly waives
 any claim or defense that an adequate remedy at law exists for any such breach.

        10.3. Reformation. If any provision of Section 10.1 is deemed to exceed the time or
 geographic limits or any other limitation imposed by applicable law in any jurisdiction, that



                                                21




                                                                                                     SCHNIDER_BK 004753
Case 6:17-ap-01200-SY                  Doc 407 Filed 11/23/18 Entered 11/23/18 13:03:17                                       Desc
                                       Main Document    Page 95 of 139




  provision shall be deemed refonned in that jurisdiction to the extent necessary to permit
  enforcement.

                   ARTICLE XI: INDEMNIFICATION AND ARBITRATION

          I 1. I. Indemnification. The Company shall have the power, upon written ap13re¥frl
  by Vote of a MejeR~Supermujority of Members, to indemnify any Person who was or is a party,
  or who is threatened to be made a party, to any legal proceeding by reason of the fact that the
  Person was or is a Member, Manager, Officer, Executive Officer, employee, or other agent of the
  Company against expenses including reasonable attorneys' fees, judgments, fines, settlements,
  and other amounts actually and reasonably incurred by that Person in connection with the
  proceeding, if (a) that Person acted in good faith and in a manner that the Person reasonably
  believed to be in the best interests of the Company, and (b) in the case of a criminal proceeding,
  the Person had no reasonable cause to believe that the Person's conduct was unlawful. The
  tennination of any proceeding by judgment, order, settlement, conviction, or on a plea of nolo
  contendere or its equivalent, shall not, of itself, create a presumption that the Person did not act
  in good faith and in a manner that the Person reasonably believed to be in the best interests of the
  Company, or that the Person had reasonable cause to believe that the Person's conduct was
  unlawful.

         11.2. Advancement of Expenses. Expens~ of each Person indemnified under this
  Agreement actually and reasonably incurred in connection with the defense or settlement of a
  legal proceeding may be paid by the Company in advance of the final disposition of Lhal
  proceeding, as authorized by &-Maj~~ ofthea Supennajorjty of Members, on receipt of an
  undertaking by that Person to repay that amount unless it shall ultimately be determined that the
  Person is entitled to be indemnified by the Company.

           .I 1.3. Arbitration. Any action to enforce or interpret this Agreement, or to resolve             IFormatted: Font: Not Bold
  disputes relating in any way to {or arlsjng out oO this Agreement or the Company among
  .!!£..between (-n,)any of the Company, a current or former Member, or the current or a
  former Manager, (b) beh\een OP am~                  nl OF re, meF Members, e r (e)-ltef:wffn..et<
  among a ay H Fffnt or l'eFfeer Membe ris) and the euFFeaf er a r'ormer Ma na~ Fy shall be
 settled by binding arbitration before a single arbitrator in accordance with the then-
 applicable Commercial Arbitration Rules of the American Arbitration Association. The
 place of arbitration shall be Los Angeles, California. The award of the arbitrator shall be
 fmal, binding, and conclusive on all parties. Judgment may be entered on any such award
 in any court of competent jurisdiction.

               ARTICLE XII: ATTORNEY IN FAC~ G E N E R AL                                                     Formatted: Indent Left 0.5", Right: o 5"
                                             .eBQ.Y!SIONS                                                     Formatted: Highlight
                                                                                                              Formatted: Indent Left 0.5"
          l-H.--Ymited-Pe~«omey. Eueh MembeP, by ei.eet1ti6R ef ll=tis i&,greemetlt,
 IFM11eeably eanstih!les IIEIEH!Pf!olRtll tne M8H11ger &S tl~e Member's u=ue &nd-lffwfWHttw~
 faet aRd egent. wilh full 13ewer end 1u1thet1~~ Men1be£'s RDffll!, fJlllee, ooEI sl:e~1teelite;
 eekMwk!tlge, and deliYeF;-&fKl-~fHtft~priute--pHhl+e-affiee: (e) en-}'
 eertifieew er ether iEsl:rumenl tl:uit ma,' ee Ael!essllf) . desimele-. or eppmf)fittil! ta EJl!elify the


                                                    22




                                                                                                             SCHNIDER_BK 004754
Case 6:17-ap-01200-SY                 Doc 407 Filed 11/23/18 Entered 11/23/18 13:03:17                                 Desc
                                      Main Document    Page 96 of 139




  ~1my e:; a limited lieeility e~ny er to 1ra~1 hl!!iiness iR et1y j11risdie1ion in wnieh-the
  CempeRy eenduets bus.ifiess~ (l:i) lilly oertifiealtH:>r-ameAdmem--te-t~ieks-&f
  Gr~ietl-0f-te--eny---eert-ilt!llle-et"--el~t-fflQy--ee-fl~
  8f'fll'0priele le relieel 1m emoodmeftt-appRwed 9) the-Members f ! l ! F ? ! t l ~ ~
  en,y eelli#ieek?S er lns1rumm1s lffllf-m&)' be fleefS!iftl}'. desimble; er ap13f8J¼fiele le refltieH.he
  f.ttSS-Ol11tion MEI winding ~P ef--t~~dt-eny eeFtifieiites neeessery l(-) oompl-)L-With
  l-hls Agreement,. This-p&.Yer ef etlomey sh&ll ee deemed te ee eeupled wil-h IIR interdt end shall
  survive BR;)' mnsft!r ef a Memb&H TRtRslerable Interest In Units. Notwilhstaneing Ute
  e 1 f i s l e ~- poweF--8f-a!l.emey.-eaeh - - M e m ~ R                             he--effellHe!\;
  eek~dgmeR one eeli·,ery of the ebo'f'e reti!reneee lnstmmeflt.S If rei:t1:1e!llee t£J de se by lhe
  M~n11ger, Thls-pewe,-6H!U~mey-is-.fimi~utoor~eooger-10-eet-oo-behal.f
  of a Member e-JEee~ 115 deseribed in lh~en-l.a. l.

                            A R+I GLE-XI-U! G ~NER.Ab-PROVISIONS

         -H-12.1.        Integration. This Agreement constitutes the whole and entire agreement
  of the parties with respect to its subject matter, and it shall not be modified or amended in any
  respect except by a written instrument as described herein. No party is relying on any
  representations or warranties not expressly contained in this Agreement. This Agreement
  replaces and supersedes all prior written and oral agreements by and among the Members and
  Manager or any of them.

          H _l2.2.       Counterparts. This Agreement may be executed in one or more
  counterparts, each of which shall be deemed an original, and all of which together shall
  constitute one and the same instrument. Executed counterparts of this Agreement may be
  delivered by facsimile transmission or in portable document fonnat (PDF) by e-mail. The
  signatures in a facsimile or PDF data file shall have the same force and effect as an original.

         HJ1.3.          Choice of Law. This Agreement shall be construed and enforced under
  the laws of the State of California. wilhout [l,>ga.rd to the contlicts of law provisions !hereof.

          H 12.4.         Severability. If any provision of this Agreement is detennined by any
  court or arbitrator of competent jurisdiction to be invalid, illegal, or unenforceable, that provision
  shall be severed and the remaining provisions of this Agreement shall remain in effect.

         H 12.5,. . . . Binding Effect. This Agreement shall be binding on and inure to the
  benefit of the parties and their heirs, personal representatives, and pennitted successors and
  assigns.

           ~Jl.6.        Representation. Each party to this Agreement warrants and represents
  that it has had sufficient time to adequately consult with its own independent counsel prior to
  execution.

         H_l1.7.        Additional Instruments. The parties to this Agreement shall promptly
  execute and deliver any and all additional documents, instruments, notices, and other assurances,
  and shall do any and all other acts and things reasonably necessary in connection with the



                                                   23




                                                                                                            SCHNIDER_BK 004755
Case 6:17-ap-01200-SY                Doc 407 Filed 11/23/18 Entered 11/23/18 13:03:17                                   Desc
                                     Main Document    Page 97 of 139




   performance of their respective obligations under this Agreement and to carry out the intent of
   the parties.

          H12.8.         Independent Activities. Except as provided in this Agreement, no
   provision of this Agreement shall be construed to limit in any manner the Members or the
   Manager in the carrying on of their own respective businesses or activitiesl.                         IFormatted: Nol Highlight
          Hl2.9.        Capacity and Authority. Each Member represents and warrants to the
   other Members that he, she, or it has the capacity and authority to enter into this Agreement.

          Hl2.10.          Interpretation. The article, section, and subsection titles and headings in
   this Agreement are inserted as matters of convenience and for ease of reference only and shall be
   disregarded for all other purposes, including the construction or enforcement of this Agreement
   or any of its provisions. Whenever used in this Agreement, the singular shall include the plural
   and the plural shall include the singular, and the neuter gender shall include the male and female
   as well as a trust, firm, company, or corporation, all as the context and meaning of this
   Agreement may require.

        H 11.11.       Ti me of the Essence. Time is of the essence for every provision of this
  Agreement that specifies a time for performance.

        H 12.12.         Exhibits. The exhibits referenced herein are expressly incorporated into
  and made part of this Agreement.

         Hl2.13.         No Third Party Beneficiaries. This Agreement is made solely for the
  benefit of the parties to this Agreement and their respective permitted successors and assigns,
  and there are no intended third-party beneficiaries.
                                                                                                         Formatted: Font Nol Bold, No underline
          •12,14. Amendment. This Agreement mav be amended only bv the written approval of               Formatted: Form:, Justified, Indent Fini!
  all of the Members.                                                                                    line: 0.5", Widow/Orphan control, Adjust
                                                                                                         space between Latin end Asian text, Adjust
                                                                                                         space between Asian text and numbers




                                                  24




                                                                                                         SCHNIDER_BK 004756
Case 6:17-ap-01200-SY               Doc 407 Filed 11/23/18 Entered 11/23/18 13:03:17                       Desc
                                    Main Document    Page 98 of 139




                           SECURITIES LAW REPRESENTATIONS                                  Formatted: Keep with next, Keep lines
                                                                                           together
         EACH MEMBER OR OTHER PERSON, BY EXECUTING THIS AGREEME:"IT, AND EVERY
   OTHER PERSON WHO EXECUTES THIS AGREEMENT OR OTIIERWISE TIIEREAFJ'ER BECOMES A
   MEMBER, HEREBY REPRESENTS AND WARRANTS TO THE COMPANY AND TO THE OTHER
   MEMBERS THAT HE, SHE, OR IT: (A) IS AWARE THAT TIU. ACQUISITION OF ITS UNITS IN THE
   COMPANY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
   QUALIFIED UNDER THE SECURITIES LAWS OF ANY STATE, (B) IS ACQUIRING ITS UNITS IN THE
   COMPANY SOLELY FOR ITS OWN ACCOUNT AND NOT FOR THE ACCOUNT OF ANY OTHER
   PERSON, FOR INVESTMENT ONLY, AND NOT WITH A VIEW TO OR FOR SALE IN CONNECTION
  WITH ANY DISTRIBUTION OF SUCH UNITS, (C) UNDERSTANDS THAT THE SALE, PLEDGE,
  ASSIGNMENT OR OTIIER TRANSFER OF ITS UNITS IN THE COMPANY IS LIMITED BY THIS
  AGREEMENT AND IN ANV EVENT MAY NOT BE EFFECTED UNLESS (I) TIIE TRANSFER IS
  REGISTERED AND QUALIFIED UNDER APPLICABLE SECURITIES LAWS, OR IS EFFECTED AS A NON-
  PUBLIC OFFERING THAT IS EXEMPT FROM THE REGISTRATION AND QUALIFICATION
  REQUIREMENTS OF APPLICABLE SECURITIES LAWS, AND (11) THE PERSON ACQUIRING SUCH
  UNITS REPRESENTS AND WARRANTS TO THE COMPANY AND TO THE OTHER MEMBERS THAT
  SUCH PERSO'.'f IS ACQUIRING ITS UNITS IN THE COMPANY SOLELY FOR ITS OWN ACCOUNT AND
  NOT FOR TIIE ACCOUNT OF ANY OTHER PERSON, FOR INVESTMENT ONLY, AND NOT WITH A
  VIEW TO OR FOR SALE IN CONNECTIO:"1 WITH ANY DISTRIBUTION OF SUCH UNITS, (D) HAS SUCH
  KNOWLEDGE AND EXPERIENCE IN FINANCIAL AND Bt;SJNESS MATTERS THAT IT IS CAPABLE OF
  EVALUATING THE MERITS AND RISKS OF ACQUIRING ITS UNITS IN THE COMPANY, (E)
  ACKNOWLEDGES THAT THERE IS NO GUARANTEE THAT THE COMPANY WILL BE A FINANCIAL
  SUCCESS, AND IS ABLE TO BEAR THE ECONOMIC RISK OF THE LOSS OF ITS UNITS IN THE
  COMPANY, (F) CONFIRMS THAT THE COMPANY HAS NOT SOLICITED OR ADVERTISED THE UNITS
  IN ANY WAY, AND (G) ACKNOWLEDGES THAT THE COMPAJliY AND THE OTHER MEMBERS ARE
  RELYING ON THE FOREGOING REPRESENTATIONS.

         IN WITNESS WHEREOF, the parties have executed or caused to be executed this•     [ Formatted: Keep with next
  Agreement on the day and year first written above.
                                                                                           Formatted: Form:Slg, Indent First line:
                                                                                           O", Keep with next
                                                                                           Formatted: Indent: Left:   o•, Hanging:   3",
                                                                                           Keep with next




                                                25




                                                                                          SCHNIDER_BK 004757
Case 6:17-ap-01200-SY   Doc 407 Filed 11/23/18 Entered 11/23/18 13:03:17                     Desc
                        Main Document    Page 99 of 139




                                                                               -
                                                                               Formatted: Keep ~th next_   _   __
                              JOHN HANNA. Manager. Member. and Chief
                              Executive Officer



                              JENE PARK, Member, Chief Opcratiolll! Officer
                              and Chief Commercial Officer



                             DOUG LEE, Member




                             ROGER KUO, Member




                               26




                                                                              SCHNIDER_BK 004758
Case 6:17-ap-01200-SY               Doc 407 Filed 11/23/18 Entered 11/23/18 13:03:17                                Desc
                                    Main Document   Page 100 of 139




                                             EXHIBIT A

                      CONSENT OF SPOUSE OR DOMESTIC PARTNER


          The undersigned is the spouse or registered domestic partner of _ _ _ _ _ _ __
  ("Member"), and acknowledges that he or she has read the foregoing Operating Agreement of
  Thomas Wylde, LLC (the "Agreement") and understands its provisions. The undersigned is
  aware that, by the provisions of the Agreement, Member and the undersigned have consented to
  sell or transfer all Units in the Company, including any community property interest or quasi-
  community property interest therein, only in accordance with the tenns and provisions of the
  Agreement. The undersigned expressly approves of and agrees to be bound by the provisions of
  the Agreement in its entirety, including, but not limited to, those provisions relating to the sales
  and transfers of Units and the restrictions on them. If the undersigned predeceases Member
  while Member owns any Units'"i:>F-Tmn:.ferable-lnt€re!Jl therein, the undersigned agrees not to
  devise or bequeath any community property interest or quasi-community property interest in
  such Units in contravention of the Agreement.



  Date: _ _ _ _ _ _ _ __
                                                      Signature



                                                      Name




                                                 27




                                                                                                         SCHNIDER_BK 004759
Case 6:17-ap-01200-SY           Doc 407 Filed 11/23/18 Entered 11/23/18 13:03:17                                Desc
                                Main Document   Page 101 of 139




                                          EXHIBITB

                   MEMBERS AND CAPITAL CONTRIBUTIONS


     Name             Contact Information                     Capital          No.     ,lnitiu.l I Formatted Table     I
                                                        Contributions and      Units   Canlbd f Inserted Cella         I
                                                            Due Dates                  Account
                                                                                       Balance
   John Hanna      3231 S. La Cienega Blvd.,                   $700             14      l.100
                    Los Angeles, CA 90016
                      Fax: 310-559-5765                      6fleet.h•e
                Email: johnra;lhQl!!!lliW:\'. Ide.com   ~N m'.~t!!her

    Jene Park      3231 S. La Cienega Blvd.,
                    Los Angeles, CA 90016
                                                           i Qt4
                                                           $900
                                                                           '
                                                                                18      ~ --,
                                                             Eiffeelh•e
                      Fax:310-559-5765
                Email: j~neful!hQmasro:l!;l!:,!:Qm      9e!eNQv~mber
                                                             2Q1.1
                                                                          .
                                                                                                  _,
                                                                                                   1
   Roger Kuo           18141 Irvine Blvd.                      $350             7       illQ
                       Tustin, CA 92780                                                            '
                       Fax: 714-237-9991                  6ffileti ~·e Date
                   Email:                               NQvcmbcr ,2Ql1

   Doug Lee            18141 Irvine Blvd.                      $350             7       "1Q
                       Tustin, CA 92780
                       Fax: 714-237-9991                  el-Teett-ve-G&le
                   Email:                               NQvember       ,2014




                                               28




                                                                                                SCHNIDER_BK 004760
Case 6:17-ap-01200-SY                Doc 407 Filed 11/23/18 Entered 11/23/18 13:03:17                                 Desc
                                     Main Document   Page 102 of 139




                                               EXHIBITC
                                          TAX PROVISIONS
                                     ARTICLE I: DE FINITIONS

           1.1    "Adiasted Capital Account Defldf' mepns. with respect to any Member. the
   deficit balance, i rt111y, in such Member's CapHal Account as afthe end oflhe relevant fiscal
   )'ear, after giving effCQt to the following adlustments:
                   I. I. I Credit to suyh CupilaI Account MY amounts that such Member is
   obligated to restore pursuant to any provision o(lhis Agreement or is deemed to be obligated lQ
   rcsmrc pwsuant to the penultimate sentences of Regul_ations Sections t .704•2Cg)( Il and 1.704.
   ~

                  l. l.2 CredjL to :,uch Qwhal Account the amount of the deductions and losses
  referable to nny outs!pnding recourse llabiUties of the Cqrnpgny owed to or guaranteed by such
  Member to the e>.1ent that no other Member bears any economic risk offoss ondthe amount of
  the deductions and losses referable to such Member's share CdeLennined In accordance with the
  Member's Unit Percentage) ofoutstanding recourse liabilf lie-5 owed by the Company to non-
  Members to the extent that no Member bears any economic rfsk of loss: on<!



          The foregoing definition of Adjusted Capital Account Deficit ia intoodcd to mmply with
  the ptoYisions pf Regulations Section 1.704-Ub}(2)(il}(d) and    shall be intc:r:preted oonsimpntly
  therewith,
          1.2 ''Code" means the Internal Revenue Code of I986, as amended from time to time,
  the provisions ofsucceedina law. and to lhe c:stent awticab!e, the Rc:1.U.lallgps.
        1.3 "'Company Minimum Gain.. hos the tneaning ascribed 10 the term "'Partn~hip
  Minimum Gain>! in Regulotions Section L704:2Cdl.
          I .4    "Member Non recourse Debt" has the meaning ascribed to the tenn " Pattner
  Nonrecourse Debl" in Regulatfons- Sectign 1.704;2(b){4l.
          I.5   "Member Nonrecourse Debt Minimum Galn,. meuns 11t1 amount with tqpect
  t<1each Member Nonrccourse Debt, equal to the Company Minimum Gain fhat would result if
  such Member Nonrecourse Debt were treajed ~ o Nonn:course Llabillty, determined in
  accordance with Regulations Seel.ion 1,704-2(jlCJl.
          1.6      "Member Nonrecourse Deductions"' mcgns Items ofComp;un loss, dcduc:liun.
  or Code Section WCAX2)f B) exp:ndllures that are attributable to Member Nonrecourse Debt or
  to other llpbjl{ties of the Company owed to or guarnnteGJ RY a Member 10 the: L'Xte() t thnt no o!,her
  Member bears the economic risk ofloss.



                                                   29




                                                                                                           SCHNIDER_BK 004761
Case 6:17-ap-01200-SY                 Doc 407 Filed 11/23/18 Entered 11/23/18 13:03:17                                 Desc
                                      Main Document   Page 103 of 139




             1,7   '"Net Prttfits"' and •·Net Losses" meuns..for each fiscaj ycnr, an pmount equal 10
   Lhe C'mnpam ·s lllXllble income or loss for such ljscal year. determined In accordance with Code
   ~tion 703<a) (for this put:pOSe, all Items ofjncome, gain. loss. or ck-duction regylrcd to be
   stutcsf sepanucly pursuant to Code Scctlon 703raK I} shall be included in taxable income or loss),
   with the following adjustments:
                   1,7.1 Any jncgme of the Company that Is exempt fmm federal Income tax and
   not otherwise taken into account in computing Net Pml"ils or Net Losses p,nuant lo this '
   definition shall be added to such taxable income or loss:
                   1.7.2 Any expenditure,, of the ComPM!v described in Code Section 705(nl{21(Bl
  or treated as Code Section 70Sfal(2)(Bl cxpend,cyrcs pursuant to Regulations Section t.704--
  l(b)C2)Civ)(il. and not oth'erwise taken lnto account ln computing Net Profits or Net Losses
  pursuant to this definition shell be suhtr-JCted fmm such tau.ble income or IQss;

                  1.7.3 In the event the book value of 11ny Combllny llSSCl is ndiusled ps ntCS\d I of
  tbc nm,Ucadon ofR~hrtions Section t.704-HbX2)(ivxel orRegulaUons Sectien 1.704::
   t{bM2KM(O, the 11mQunt of such adiustmen1 shaJI be taken into aa:opnt a\ aain or ips,c; from the
  disposition of such asset for purposes of compuUn& Net Profits \Y' Net Losses;
                     1.7.4 Gain or loss resulting Crum nn'f disposition ofprpperty with J'Cl!Jllr'Cl lo
  which saln or ls1ss is recognized for federal Income tax purposes shall be cumpulctl by n:fon..iwi:
  to the hook value oflhe property dhmosed ot: notwithSlanding that tbc;adhmgl tax oosis.o[such
  propert.,. dltli;rs from its book .value;

                     t ,7,3 In Ueu of the dcpnx:iatiol]..J!l!Jortiza1ion, anJi.m~er cost recoven
  ~uctions 1.11ken Into occount in computing such taxable Income or Joss, there shall be taken Into
  PCCClunt tl(.l().Jub.-,,n;ciution, omortizution. Md 01hcr costrecovecy deductions fur such fisc:iJ ~r..
  computed in accordnnce with Reguln1lonr. Section l.704-Hb)(2l(lv)(11): end

                   I .7.§ Notwilhs1anding any other pmvisjop of this Section 1,7. any Items th11t nn:
  !K>C£ially ullocatcd pursuont to Sections .1.2 and 3.3 of this Exhibit C shall not be taken into
  account in comnutfns Net Profits or Net Losses Cthe amounts 0[1he items QFCompony Income,
  gain. Joss, or deduction availal,te 10 be specfplly slhx:atcd pursuant to Sections 3,2.and 3,3 ofthis
  Exhlbil C $hall be dct.ermined by applying rules unnlo1ou.~ lQ those set forth In Sectiohll 1,7. J
  !hmugh 1.7.5 abQvel.                               ·
                 The tbrc:19in&definition of Net Profits and Net Loucs is intended to comply with
  the provisions oFReguhtljons Section 1,704• lfh) and .shall txl Jnte;mrcted gonsiatentl.v therewith.
  In the cvem the Members. by Vote or nSupenn11iod LY of McmbcJS. dclcnnine that it is mu dent
  to modify the romm<-T in which Net Profits and Net Losses are computed in order 1o comply witb
  such Regulalions. lhe Members. by Vote o[a. Supqmpjorjtv of Members. mµy make such
  modification.

          I,8     "Non recourse Deductions" t@s lbe mgnjng set forth jn Bce,uJntfons
  Sc<:tjon l.7Q4-2CbX' n.



                                                   30




                                                                                                            SCHNIDER_BK 004762
Case 6:17-ap-01200-SY                  Doc 407 Filed 11/23/18 Entered 11/23/18 13:03:17                             Desc
                                       Main Document   Page 104 of 139




              l ,9   "Nonrecourse LjabiUty" has lhc meaning seL    forth in Regulatlons Section I .704-
   .2(b}U},

                                  ARTICLE II: CAPITAL ACCOUNT

          2,1        Capital Accounts. The Company shall establish nn individual Capital Account
   for each Member. The Company shaU determine and maintain each Cqpital Account in
   agcordance with Rci&ulutions Section 1.704• I(b)(2)( M lll)d, in pursuance thereof, the followl ng
   provisions shall apph:
                     2,1, L To each Member's Capital Account there shall be credited such Member's
   Capital Contributjons, such Member's allocated share ofNet Profits and PDl items in the nature
   of income or all.in that are pcinHy allocated pursuant lo Sections 3.2 and 3.3 of this Exhibit C.
   and the amount of any Q>mpany liabilities assumed llY such Member or which: ru:e secured by
   any property dislributoo lo such Member:
                   2.1.2 To each Member's CapjtaJ Account there shall be debited the amount of
   cash and the fafr market value or any property distributed to such Member oursuant to any
   ornvision of this Agreement, such Member's allocated share of Net, Losses and am Items in the
   nuturc nfexpenscs or l*es that are 1mecjnlly allocated pursuunt to Sections 3,2 and 3.3 of this
  Exhlblt C, and the ampunl ofany liabiliJics or such Member assumt.'d by the Compnny or which
  are i;ccurcd by nny property contributed by such Mcmbcr'to the Company;
                2LI 3 ln lhe event an or a portion of a Membership ln'lerest in the C.ompony is
  trnnsfem:d inaCCQ[dance with the te1111s of this Agreement, the transferee shall lluccecd to the
  CimlUil AccQunt ofthe transferor to the extent 11n:lntes to the tl]lllsfem:d Membership Interest;
  md
                     2.1.4 In determining the amount ofany Uabj)jty ror purposes of s~-ctlons 2.1.1
  and 2.1.2 of this Exhibit c, there shall·be taken Into accggnt Code Seel.ion 752(£) and any oth·er
  ap_plicable provisions oft.he Code pnd Regulations.
         fhe foregoing provisions and the other proyisions orthis Agreement relnt[ng to I.he
  maintenance of Capital Accounts @re intended to comply with Regulations Section t.704-llb).
  and shall be inte,:prctecl and applied in a manner consistent with such Rgulntions. In the event
  the Members. by Vote of p Supermpjorh)( of Members, detennfnc that it is prudent to modifr the
  manner in which the Capital Accounts,, or nny debits or credits thereto, nre computed in order to
  compt, with such Regulations. the Members, by Vote of a Supennpjoriey of Members, mqy
  make such modification.

                               ARTICLE III: SPECIAL ALWCATIONS

          3.1     Adjusted Capltal Account Deficit. An allocation of Net Losses under
  Section 4.1 oT the Agreement shall not be made to the extent it would create or increase an
  ,\diusted Capj19I Account Deficit fo r a Member or Membco al the end of any fiscal year. Any
  Net Losses not allocated because of the preceding sentence shall be nllocatcd to the other
  ~bg..9r_M~ber.1.in.QJYPQrtion lo 11uch Member's or M!:m~~fl.\lnjt Percentages:
  provided, howi:ver, Lhat lo the extent such allocation wou ld creute or lncrense an Adjusted


                                                    31




                                                                                                          SCHNIDER_BK 004763
Case 6:17-ap-01200-SY                Doc 407 Filed 11/23/18 Entered 11/23/18 13:03:17                               Desc
                                     Main Document   Page 105 of 139




   Cppiml Account De licit for !IJ10ther Member or Members at the end ofeny fi;ql year, sucb
   allocation shall be made to the remaining Member or Mcmben In mmortjon to the n;spec1ive
   Unit Percentages of such Member or Members.
           3.2    Special Allocations.

                  J.2.1   Mmbcr Nonmoune Deductions. Any Member Nonrccoursc
   Deductions for uny fiscal year shall be swcially allocated to ihe Member \vho bears the
   C!:Onomic risk of loss with respect to the Member Nonrecourse Debt or other Hpbil ity 10 which
   such Member Nonrecourse C>educticms arc attrlbuiable In 11CCordance with Reeulullons
   Section 1. 704:2Cjl and Regulations Section J,704•llb},
                  3.2.2    Nonrecourse Deductions Referable to Liabilities Owed to Non-
   Members . Any Nanrec.ourse Deductions fur am          ljscal year and any other deductions or losses
   for ony fiscal year referable tt• a 1iahllit1 owed by the Company to a Person other thqn a Member
   to the extent that no Member bears the economic risk otlos.c; shall be :;pccially allocated to the
   Members jn aocordancc wjth their Unit Perccnmges,
                    3.2.3 Member Minimum Gain Char:ceb~ck. Except ss otherwise provided in
   Rgylatfon Section 1.704-20)(4}, Jl0Mit!J$nding any other provision of this Amemeot. if there
   is a net decrease in Member Nonrecoursc Debt Minjmum Gain attributable to a Member
   Nonn:caurse Debi. durin&@JJY fiscal ycar. each Member who has a share of the Member
   Nonrecourse Debt Minimum Gain attributable wsuch Member Nonn:course Debt{whjch share
   shnll be determined In accordance with Regulations Section J.704-20}(.5)} shall be §PCClnlly
   altocatcd items of Comppny Jnqomc and gain for such fiscal year (and. i{ ncccss:lQ', sutxw,ucnt
   fiscal years} In an amount egual to that portion of such Member's share of the net decrease in
   Member Nonrecourse Debt Minimum Gain attributable to such Member Npnrecourse Debt,
  detennined In accordance with Regulations Section I.704-2<1}(4}, Al[ocalions purswint to the
  prc"·ious sentence shall be made in proportion to lbe amounts regu1rcd to be allocated to each
  Member pursuant thereto, The items to be IIQ allocated sha}I be detennined in accordance with
  Regulations SecUon t.704-2(i}( 4) and 1.704•2(1){2). 1'his Section 3,2.3 is intended to comply
  with the minimum gojn churRebaclu:e~uirement CQJ1i11ined in Regulations Section 1.704-2(1)(4)
  end shall be lntcrprded consisLently therewith.

                  3.-2.4- Mlttigmm Gain Cbargr.hack. ~xcClJC as o.thcrwis provided in
  Regylptlons Section I.704-2lf), notwithstanding any oirn..'T' prov1$ion of this Agreert,enL Ir th~
  is o net decrease in Company Ml mmum Gain during am fiscql year, each Member shnU be
  !loecially alla;utcd items of Company income and gain for nuch fiscul year {and, Jf necessary,
  subsequent liss--al years) In an amount equal to the portjon of such Memtx.-,,'s shnre of the net
  tlecn;a'iC jn Company Minimum Gain which sh:lre of such net decrease shall be determined in
  accor<lancc with 81--:&ulctions Section t. 704:1(g}(2l. Allocations pursunnt to the previous
  sentence shal Ihe made in proportion to the respective pmgunts rnguired to be allqcatcd to each
  Member :pursuant thereto, The items to be so allocated shall be determined in accordance with
  Regulations Secljgns l,704-2{f'X6) and 1.704-2{1)(2), This Section 3.2.4 is intended to comply
  with the minimum Mio chati£back reguirement containecJ in Rgulations Section t.704-UQ ;1nd
  shalt be jnterpreted conslstentl-y therewith,


                                                   32




                                                                                                          SCHNIDER_BK 004764
Case 6:17-ap-01200-SY   Doc 407 Filed 11/23/18 Entered 11/23/18 13:03:17   Desc
                        Main Document   Page 106 of 139




                 EXHIBIT "10"
Case 6:17-ap-01200-SY                     Doc 407 Filed 11/23/18 Entered 11/23/18 13:03:17                            Desc
                                          Main Document   Page 107 of 139

Doug Lee

From:                                     John Hanna <only2hanna@yahoo.com>
Sent:                                     Thursday, November 06, 2014 4:47 PM
To:                                       Stephen Choi
Cc:                                       Roger Kuo; Doug Lee; John Hanna
Subject:                                  Re: loan



Stephen, Last valuation made in 2013 on the IP was $18.5MM,with $4.5 M value at stress sale that, is how the CBC loan
is based on ...

Loan late is 13.5% ...

Regards


John hanna
CEO., Private Collection and Co .. LLC
Cell 310-770-3741
18001 Collins Avenue
Sunny Isles Beach, Florida 33160 USA
www.privatecollectionandco.com




On Friday, November 7, 2014 9:30 AM, Stephen Choi <stephen@choisite .com> wrote:



how much is the IP really worth approximately? i mean if we cannot pay the loan then is the IP worth
2M?

i thought the terms of the current loan were higher like 13-14%?



On Thu, Nov 6, 2014 at 6:23 PM, Omly2hanna <only2hanna@yahoo.com> wrote:
Stephen .. Please see answers on the questions below .. Thank you john

Sent from my iPhone

On Nov 7, 2014, at 8:59 AM, Stephen Choi <stephen@choisite.com> wrote:
        ok so lets talk on this loan ..

        what is collateral on this loan? .. I suggest we but the IP up as collateral ..

        what rate are we willing to pay on this loan? As per loan documents sent to you last weak rate is 10% if we can
        get 8% it Would better for cash flow .. Interest would be paid monthly ..

        length of time on this loan? 36 months tenor

        can we make part or all of this loan into a convertible note? difficult since it would change the cap table .. It is
        best that we pay it off ..

        lets start here .. if terms are agreeable we can close on this next week

                                                                    1




                                                                                                                               LEE00201·
Case 6:17-ap-01200-SY   Doc 407 Filed 11/23/18 Entered 11/23/18 13:03:17   Desc
                        Main Document   Page 108 of 139




                                          2




                                                                                  LEE002014
 Case 6:17-ap-01200-SY              Doc 407 Filed 11/23/18 Entered 11/23/18 13:03:17                               Desc
                                    Main Document   Page 109 of 139

Doug Lee

From:                                John Hanna <johnhanna@thomaswylde.com>
Sent:                                Thursday, November 06, 2014 4:35 PM
To:                                  Stephen Choi
Cc:                                  Stephen Choi; Roger Kuo; Doug Lee; John Hanna
Subject:                             Re: loan




        Stephen .. Please see answers on the questions below .. Thank you john

        Sent from my iPhone

        On Nov 7, 2014, at 8:59 AM, Stephen Choi <stephen@choisite.com> wrote:

               ok so lets talk on this loan ..

               what is collateral on this loan? .. I suggest we but the IP up as collateral

               what rate are we willing to pay on this loan? As per loan documents sent to you last weak rate
               is 10% if we can get 8% it Would better for cash flow .. Interest would be paid monthly ..

               length of time on this loan? 36 months tenor

               can we make part or all of this loan into a convertible note? difficult since it would change the
               cap table .. It is best that we pay it off ..

               lets start here .. if terms are agreeable we can close on this next week




                                                                                                                          LEE002013
 Case 6:17-ap-01200-SY               Doc 407 Filed 11/23/18 Entered 11/23/18 13:03:17             Desc
                                     Main Document   Page 110 of 139

Doug Lee

From:                                John Hanna <johnhanna@thomaswylde.com>
Sent:                                Monday, November 10, 2014 5:44 PM
To:                                  Stephen Choi
Cc:                                  John Hanna; Roger Kuo; Doug Lee; Meldy Rafols
Subject:                             Re: loan



Stephen .. you were made aware from the beginning of the structure of the IP ( TW. Holdings LLC ) and the
operation PDTW.LLC ..

You approved that we should start a new LLC and move the assets to it hence, (TW. LLC) .. As per first email
on the investemt commitment it clearly states that you are investing in the IP as well as operating company ..

Regards,


John Hanna
Chief Executive Officer

THOMAS WYLDE
3231 S. La Cienega Blvd.
Los Angeles, CA 90016

phone:                310 559 5549
mobile                310 770 3741



email:                johnhanna@ThomasWylde.com




On Nov 10, 2014, at 5:25 PM, Stephen Choi <stephen@choisite.com> wrote:


whats eta on getting this IP moved ..! really wish you guys told me this BEFORE i invested .. why would I be
putting SM in a company that does not even own the IP.Jet me know asap please

On Mon, Nov 10, 2014 at 7:15 PM, John Hanna <johnhanna@thomaswylde.com> wrote:
                                                             1




                                                                                                           LEE00201~
 Case 6:17-ap-01200-SY               Doc 407 Filed 11/23/18 Entered 11/23/18 13:03:17                  Desc
                                     Main Document   Page 111 of 139
Hi Stephen .. I apologize for delay in getting back to you ...

The IP is sitting in a separate LLC, Thomas Wylde Holdings LLC., Paula owns 100% ..

With the new company structure and based on the Operating agreement we are putting together, we are moving
the IP to Thomas Wylde LLC ..

Based on the terms you suggested Thomas Holdings LLC would sign the IP to you against the $2M during the
term of the loan ..

Please let me have your thoughts on the matter ..

Regards,


John Hanna
Chief Executive Officer

THOMAS WYLDE
3231 5. La Cienega Blvd.
Los Angeles, CA 90016

phone:                310 559 5549
mobile:               310 770 3741


email:                johnhanna@ThomasWylde.com




On Nov 9, 2014, at 10:33 AM, Stephen Choi <stephen@choisite.com> wrote:


Ok I need to understand how the IP is held as collateral but assume I am comfortable with the setup I will do
2m at 10% for 12 month terms renewable ..interest payments quarterly.Jet me know ..

Thanks

On Thursday, November 6, 2014, John Hanna <only2hanna@yahoo.com> wrote:
Stephen, Last valuation made in 2013 on the IP was $18.SMM,with $4.5 M value at stress sale that, is how the CBC loan
is based on ...

                                                          2




                                                                                                                LEE002015
 Case 6:17-ap-01200-SY                    Doc 407 Filed 11/23/18 Entered 11/23/18 13:03:17                             Desc
                                          Main Document   Page 112 of 139

Loan late is 13.5% ...

Regards


John hanna
CEO., Private Collection and Co .. LLC
Cell 310-770-3741
18001 Collins Avenue
Sunny Isles Beach, Florida 33160 USA
www.privatecollectionandco.com



On Friday, November 7, 2014 9:30 AM, Stephen Choi <Stephen@choisite.com> wrote:


how much is the IP really worth approximately? i mean if we cannot pay the loan then is the IP worth
2M?

i thought the terms of the current loan were higher like 13-14%?



On Thu, Nov 6, 2014 at 6:23 PM, Omly2hanna <only2hanna@yahoo.com> wrote:
Stephen .. Please see answers on the questions below .. Thank you john

Sent from my iPhone

On Nov 7, 2014, at 8:59 AM, Stephen Choi <stephen@choisite.com> wrote:

        ok so lets talk on this loan ..

        what is collateral on this loan? .. I suggest we but the IP up as collateral ..

        what rate are we willing to pay on this loan? As per loan documents sent to you last weak rate is 10% if we can
        get 8% it Would better for cash flow .. Interest would be paid monthly ..

        length of time on this loan? 36 months tenor

        can we make part or all of this loan into a convertible note? difficult since it would change the cap table .. It is
        best that we pay it off ..

       lets start here .. if terms are agreeable we can close on this next week




                                                                   3




                                                                                                                               LEE002016
 Case 6:17-ap-01200-SY           Doc 407 Filed 11/23/18 Entered 11/23/18 13:03:17                   Desc
                                 Main Document   Page 113 of 139

Doug Lee

From:                           John Hanna <johnhanna@thomaswylde.com>
Sent:                           Monday, November 10, 2014 7:57 PM
To:                             Roger Kuo
Cc:                             Doug Lee
Subject:                        Re: loan



Roger hi .. PDTW LLC and TWH . LLC are both owned by Paula 100%
Once the transaction is completed Stephen would have 45% of everything .. Regards John

Sent from my iPhone

On Nov 10, 2014, at 5:32 PM, Roger Kuo <roger@zther.com> wrote:

        Hi John, the IP is part of what Stephen invested in right? Just wanted to make sure Paula doesn't
        still own 100% post investment.

        Thanks,
        Roger



        On Nov 10, 2014, at 5:25 PM, Stephen Choi <stephen @choisite.com> wrote:

               whats eta on getting this IP moved ..! really wish you guys told me this BEFORE i
               invested .. why would I be putting SM in a company that does not even own the
               IP.Jet me know asap please

               On Mon, Nov 10, 2014 at 7:15 PM, John Hanna
               <johnhanna@thomaswylde.com> wrote:
               Hi Stephen .. I apologize for delay in getting back to you ...

               The IP is sitting in a separate LLC, Thomas Wylde Holdings LLC., Paula owns
               100% ..

               With the new company structure and based on the Operating agreement we are
               putting together, we are moving the IP to Thomas Wylde LLC ..

               Based on the terms you suggested Thomas Holdings LLC would sign the IP to
               you against the $2M during the term of the loan ..

               Please let me have your thoughts on the matter ..

               Regards,

               John Hanna
               Chief Executive Officer




                                                                                                            LEE002017
Case 6:17-ap-01200-SY         Doc 407 Filed 11/23/18 Entered 11/23/18 13:03:17              Desc
                              Main Document   Page 114 of 139

          THOMAS WYLDE
          3231 S. La Cienega Blvd.
          Los Angeles, CA 90016

          phone:                310 559 5549
          mobile:               310 770 3741


          email:               johnhanna@ThomasWylde.com




         On Nov 9, 2014, at 10:33 AM, Stephen Choi <stephen@choisite.com> wrote:


         Ok I need to understand how the IP is held as collateral but assume I am
         comfortable with the setup I will do 2m at 10% for 12 month terms
         renewable ..interest payments quarterly.Jet me know ..

         Thanks

         On Thursday, November 6, 2014, John Hanna <only2hanna@yahoo.com> wrote:
         Stephen , Last valuation made in 2013 on the IP was $18.5MM,with $4.5 M value at
         stress sale that, is how the CBC loan is based on . ..

         Loan late is 13.5% ...

         Regards


         John hanna
         CEO., Private Collection and Co .. LLC
         Cell 310-770-3741
         18001 Collins Avenue
         Sunny Isles Beach, Florida 33160 USA
         www.privatecollectionandco.com




         On Friday, November 7, 2014 9:30 AM, Stephen Choi
         <Stephen@choisite.com> wrote:

                                                    2




                                                                                                   LEE002018
Case 6:17-ap-01200-SY    Doc 407 Filed 11/23/18 Entered 11/23/18 13:03:17                          Desc
                        Main Document        Page 115 of 139
          how much is the IP really worth approximately? i mean if we cannot pay
          the loan then is the IP worth 2M?

          i thought the terms of the current loan were higher like 13-14%?



          On Thu, Nov 6, 2014 at 6:23 PM, Omly2hanna
          <only2hanna@yahoo.com> wrote:
          Stephen .. Please see answers on the questions below .. Thank you john

          Sent from my iPhone

          On Nov 7, 2014, at 8:59 AM, Stephen Choi <Stephen@choisite.com>
          wrote:

                ok so lets talk on this loan ..

                what is collateral on this loan? .. I suggest we but the IP up as collateral ..

                what rate are we willing to pay on this loan? As per loan documents sent to
                you last weak rate is 10% if we can get 8% it Would better for cash flow ..
                Interest would be paid monthly ..

                length of time on this loan? 36 months tenor

                can we make part or all of this loan into a convertible note? difficult since it
                would change the cap table .. It is best that we pay it off ..

                lets start here ..if terms are agreeable we can close on this next week




                                                        3




                                                                                                          LEE002019
 Case 6:17-ap-01200-SY               Doc 407 Filed 11/23/18 Entered 11/23/18 13:03:17   Desc
                                     Main Document   Page 116 of 139

Doug Lee

From:                                John Hanna <johnhanna@thomaswylde.com>
Sent:                                Monday, November 10, 2014 10:30 PM
To:                                  Roger Kuo
Cc:                                  Doug Lee
Subject:                             Re: loan



Guys we need to talk in the morning please .. thanks

Regards,


John Hanna
Chief Executive Officer

THOMAS WYLDE
3231 S. La Cienega Blvd.
Los Angeles, CA 90016

phone:                310 559 5549
mobile:               310 770 3741



email:                johnhanna@ThomasWylde.com




On Nov 10, 2014, at 7:56 PM. john@thomaswylde.com wrote:


Regards




                                                                                               LEE002020
 Case 6:17-ap-01200-SY               Doc 407 Filed 11/23/18 Entered 11/23/18 13:03:17        Desc
                                     Main Document   Page 117 of 139

Doug Lee

From:                                John Hanna <johnhanna@thomaswylde.com>
Sent:                                Monday, November 10, 2014 5:16 PM
To:                                  Stephen Choi
Cc:                                  Roger Kuo; Doug Lee; John Hanna; Meldy Rafols
Subject:                             Re: loan



Hi Stephen .. I apologize for delay in getting back to you ...

The IP is sitting in a separate LLC, Thomas Wylde Holdings LLC., Paula owns 100% ..

With the new company structure and based on the Operating agreement we are putting together, we are moving
the IP to Thomas Wylde LLC ..

Based on the terms you suggested Thomas Holdings LLC would sign the IP to you against the $2M during the
term of the loan ..

Please let me have your thoughts on the matter ..

Regards,


John Hanna
Chief Executive Officer

THOMAS WYLDE
3231 S. La Cienega Blvd.
Los Angeles, CA 90016

phone:                310 S59 5549
mobile:               310 770 3741



email:               johnhanna@ThomasWylde.com




On Nov 9, 2014, at 10:33 AM, Stephen Choi <stephen@choisite.com> wrote:
                                                             1




                                                                                                    LEE002021
  Case 6:17-ap-01200-SY                    Doc 407 Filed 11/23/18 Entered 11/23/18 13:03:17                             Desc
                                           Main Document   Page 118 of 139


Ok I need to understand how the IP is held as collateral but assume I am comfortable with the setup I will do
2m at 10% for 12 month terms renewable ..interest payments quarterly.Jet me know ..

Thanks

On Thursday, November 6, 2014, John Hanna <only2hanna@yahoo.com> wrote:
Stephen, Last valuation made in 2013 on the IP was $18.5MM ,with $4.5 M value at stress sale that, is how the CBC loan
is based on . ..

Loan late is 13.5% ...

Regards


John hanna
CEO., Private Collection and Co .. LLC
Cell 310-770-3741
18001 Collins Avenue
Sunny Isles Beach, Florida 33160 USA
www.privatecollectionandco.com




On Friday, November 7, 2014 9:30 AM, Stephen Choi <Stephen@choisite.com> wrote:


how much is the IP really worth approximately? i mean if we cannot pay the loan then is the IP worth
2M?

i thought the terms of the current loan were higher like 13-14%?



On Thu, Nov 6, 2014 at 6:23 PM, Omly2hanna <only2hanna@yahoo.com> wrote:
Stephen .. Please see answers on the questions below .. Thank you john

Sent from my iPhone

On Nov 7, 2014, at 8:59 AM, Stephen Choi <Stephen@choisite.com> wrote:

         ok so lets talk on this loan ..

         what is collateral on this loan? .. I suggest we but the IP up as collateral ..

         what rate are we willing to pay on this loan? As per loan documents sent to you last weak rate is 10% if we can
         get 8% it Would better for cash flow .. Interest would be paid monthly ..

         length of time on this loan? 36 months tenor

         can we make part or all of this loan into a convertible note? difficult since it would change the cap table .. It is
         best that we pay it off ..

         lets start here ..if terms are agreeable we can close on this next week




                                                                    2




                                                                                                                                LEE002022
Case 6:17-ap-01200-SY   Doc 407 Filed 11/23/18 Entered 11/23/18 13:03:17   Desc
                        Main Document   Page 119 of 139




                                         3




                                                                                  LEE002023
 Case 6:17-ap-01200-SY             Doc 407 Filed 11/23/18 Entered 11/23/18 13:03:17                 Desc
                                   Main Document   Page 120 of 139

Doug Lee

From:                              John Hanna <johnhanna@thomaswylde.com>
Sent:                              Tuesday, November 11, 2014 4:04 AM
To:                                John Hanna
Cc:                                Stephen Choi; John Hanna; Roger Kuo; Doug Lee; Meldy Rafols
Subject:                           Re: loan




Sent from my iPhone



        Stephen you are an investor in the IP according to all the documents you have on hand ..
        The lawyers are working on the operating agreements we should have the drafts soon
        Regards john

        Sent from my iPhone

        On Nov 10, 2014, at 8:47 PM, "Stephen Choi" <stephen@choisite.com> wrote:

               hmm ok so eta on getting this IP transferred from a company that I own 0% to a
               company that I own a piece of?

               On Mon, Nov 10, 2014 at 7:44 PM, John Hanna
               <johnhanna@thomaswylde.com> wrote:
               Stephen .. you were made aware from the beginning of the structure of the IP (
               TW. Holdings LLC ) and the operation PDTW.LLC ..

               You approved that we should start a new LLC and move the assets to it hence,
               (TW. LLC) .. As per first email on the investemt commitment it clearly states that
               you are investing in the IP as well as operating company ..

               Regards,


               John Hanna
               Chief Executive Officer

               THOMAS WYLDE
               3231 S. La Cienega Blvd.
               Los Angeles, CA 90016

               phone:                310 559 5549
               mobile:               310 770 3741



               email:                johnhanna@ThomasWylde.com




                                                                                                           LEE002024
Case 6:17-ap-01200-SY         Doc 407 Filed 11/23/18 Entered 11/23/18 13:03:17                Desc
                              Main Document   Page 121 of 139




          On Nov 10, 2014, at 5:25 PM, Stephen Choi <stephen@choisite.com> wrote:


          whats eta on getting this IP moved ..! really wish you guys told me this BEFORE i
          invested .. why would I be putting SM in a company that does not even own the
          IP ..let me know asap please

          On Mon, Nov IO, 2014 at 7:15 PM, John Hanna
          < johnhanna@thomaswylde.com> wrote:
          Hi Stephen .. I apologize for delay in getting back to you ...

          The IP is sitting in a separate LLC, Thomas Wylde Holdings LLC., Paula owns
          100% ..

          With the new company structure and based on the Operating agreement we are
          putting together, we are moving the IP to Thomas Wylde LLC..

          Based on the terms you suggested Thomas Holdings LLC would sign the IP to
          you against the $2M during the term of the loan ..

          Please let me have your thoughts on the matter ..

          Regards,


         John Hanna
         Chief Executive Officer

         THOMAS WYLDE
         3231 S. La Cienega Blvd .
         Los Angeles, CA 90016

         phone:                 310 559 5549
         mobile:                310 770 3741



         email:                johnhanna@ThomasWylde.com



                                                    2




                                                                                                     LEE002025
Case 6:17-ap-01200-SY        Doc 407 Filed 11/23/18 Entered 11/23/18 13:03:17               Desc
                             Main Document   Page 122 of 139




          On Nov 9, 2014, at 10:33 AM, Stephen Choi <stephen@choisite.com> wrote:


          Ok I need to understand how the IP is held as collateral but assume I am
          comfortable with the setup I will do 2m at 10% for 12 month terms
          renewable ..interest payments quarterly.Jet me know ..

          Thanks

          On Thursday, November 6, 2014, John Hanna <only2hanna@yahoo.com> wrote:
          Stephen, Last valuation made in 2013 on the IP was $18.5MM,with $4.5 M value at
          stress sale that, is how the CBC loan is based on . ..

          Loan late is 13.5% ...

          Regards


          John hanna
          CEO., Private Collection and Co .. LLC
          Cell 310-770-3741
          18001 Collins Avenue
          Sunny Isles Beach, Florida 33160 USA
          www.privatecollectionandco.com




          On Friday, November 7, 2014 9:30 AM, Stephen Choi
          <Stephen@choisite.com> wrote:


         how much is the IP really worth approximately? i mean if we cannot pay
         the loan then is the IP worth 2M?

         i thought the terms of the current loan were higher like 13-14%?



         On Thu, Nov 6, 2014 at 6:23 PM, Omly2hanna
         <Only2hanna@yahoo.com> wrote:
         Stephen .. Please see answers on the questions below .. Thank you john

         Sent from my iPhone
                                                   3




                                                                                                   LEE002026
Case 6:17-ap-01200-SY       Doc 407 Filed 11/23/18 Entered 11/23/18 13:03:17                       Desc
                            Main Document   Page 123 of 139

          On Nov 7, 2014, at 8:59 AM, Stephen Choi <stephen@choisite.com>
          wrote:

                ok so lets talk on this loan ..

                what is collateral on this loan? .. I suggest we but the IP up as collateral ..

                what rate are we willing to pay on this loan? As per loan documents sent to
                you last weak rate is 10% if we can get 8% it Would better for cash flow ..
                Interest would be paid monthly ..

                length of time on this loan? 36 months tenor

                can we make part or all of this loan into a convertible note? difficult since it
                would change the cap table .. It is best that we pay it off ..

                lets start here .. if terms are agreeable we can close on this next week




                                                        4




                                                                                                          LEE002027
  Case 6:17-ap-01200-SY            Doc 407 Filed 11/23/18 Entered 11/23/18 13:03:17                 Desc
                                   Main Document   Page 124 of 139

Doug Lee

From:                             John Hanna <johnhanna@thomaswylde.com>
Sent:                             Tuesday, November 11, 2014 9:28 AM
To:                               Stephen Choi
Cc:                               John Hanna; Roger Kuo; Doug Lee; Meldy Rafols
Subject:                          Re: loan



Stephen, for sure, In the mean time please let me have your thoughts on loan issue should we renew or should
we wait your input .. Many thanks John

Sent from my iPhone

On Nov 11, 2014, at 7:59 AM, "Stephen Choi" <stephen@choisite.com> wrote:

        Look it is not that big of an issue but lets get it fixed.

        thanks

        On Tue, Nov 11, 2014 at 6:03 AM, John Hanna <johnhanna@thomaswylde.com> wrote:


        Sent from my iPhone



                 Stephen you are an investor in the IP according to all the documents you have on
                 hand ..
                 The lawyers are working on the operating agreements we should have the drafts
                 soon
                 Regards john

                 Sent from my iPhone

                 On Nov 10, 2014, at 8:47 PM, "Stephen Choi" <stephen@choisite.com> wrote:

                        hmm ok so eta on getting this IP transferred from a company that I
                        own 0% to a company that I own a piece of?

                        On Mon, Nov 10, 2014 at 7:44 PM, John Hanna
                        <johnhanna@thomaswylde.com> wrote:
                        Stephen .. you were made aware from the beginning of the
                        structure of the IP ( TW. Holdings LLC) and the
                        operation PDTW .LLC ..

                        You approved that we should start a new LLC and move the assets
                        to it hence, (TW. LLC) .. As per first email on the investemt
                        commitment it clearly states that you are investing in the IP as well
                        as operating company ..




                                                                                                           LEE002028
Case 6:17-ap-01200-SY     Doc 407 Filed 11/23/18 Entered 11/23/18 13:03:17           Desc
                          Main Document   Page 125 of 139
               Regards,


               John Hanna
               Chief Executive Officer

               THOMAS WYLDE
               3231 S. La Cienega Blvd.
               Los Angeles, CA 90016

               phone:                310 559 5549
               mobile:               310 770 3741



               email:                johnhanna@ThomasWylde.com




               On Nov 10, 2014, at 5:25 PM, Stephen Choi
               <stephen@choisite.com> wrote:


               whats eta on getting this IP moved ..! really wish you guys told me
               this BEFORE i invested .. why would I be putting 5M in a company
               that does not even own the IP.Jet me know asap please

               On Mon, Nov 10, 2014 at 7:15 PM, John Hanna
               <iohnhanna@thomaswylde.com> wrote:
               Hi Stephen .. I apologize for delay in getting back to you ...

               The IP is sitting in a separate LLC, Thomas Wylde Holdings LLC.,
               Paula owns 100% ..

               With the new company structure and based on the Operating
               agreement we are putting together, we are moving the IP to
               Thomas Wylde LLC ..

               Based on the terms you suggested Thomas Holdings LLC would
               sign the IP to you against the $2M during the term of the loan ..

               Please let me have your thoughts on the matter ..
                                                    2




                                                                                            LEE002029
Case 6:17-ap-01200-SY     Doc 407 Filed 11/23/18 Entered 11/23/18 13:03:17            Desc
                          Main Document   Page 126 of 139

               Regards,


               John Hanna
               Chief Executive Officer

               THOMAS WYLDE
               3231 S. La Cienega Blvd.
               Los Angeles, CA 90016

               phone:                310 559 5549
               mobile:               310 770 3741



               email:                johnhanna@ThomasWylde.com




               On Nov 9, 2014, at 10:33 AM, Stephen Choi
               <stephen@choisite.com> wrote:


               Ok I need to understand how the IP is held as collateral but assume
               I am comfortable with the setup I will do 2m at 10% for 12 month
               terms renewable ..interest payments quarterly.Jet me know ..

               Thanks

               On Thursday, November 6, 2014, John Hanna
               <only2hanna@yahoo.com> wrote:
               Stephen, Last valuation made in 2013 on the IP was $18.SMM,with $4.5
               M value at stress sale that, is how the CBC loan is based on . ..

               Loan late is 13.5% ...

               Regards


               John hanna
               CEO., Private Collection and Co .. LLC
               Cell 310-770-3741
               18001 Collins Avenue

                                                        3




                                                                                             LEE002030
Case 6:17-ap-01200-SY     Doc 407 Filed 11/23/18 Entered 11/23/18 13:03:17               Desc
                          Main Document   Page 127 of 139
               Sunny Isles Beach, Florida 33160 USA
               www.privatecollectionandco.com




               On Friday, November 7, 2014 9:30 AM, Stephen Choi
               <stephen@choisite.com> wrote:


               how much is the IP really worth approximately? i mean if we
               cannot pay the loan then is the IP worth 2M?

               i thought the terms of the current loan were higher like 13-
               14%?



               On Thu, Nov 6, 2014 at 6:23 PM, Omly2hanna
               <only2hanna@yahoo.com> wrote:
               Stephen .. Please see answers on the questions below ..
               Thank you john

               Sent from my iPhone

               On Nov 7, 2014, at 8:59 AM, Stephen Choi
               <stephen@choisite.com> wrote:

                        ok so lets talk on this loan ..

                        what is collateral on this loan? .. I suggest we but the IP up
                        as collateral ..

                        what rate are we willing to pay on this loan? As per loan
                        documents sent to you last weak rate is 10% if we can get
                        8% it Would better for cash flow .. Interest would be paid
                        monthly ..

                        length of time on this loan? 36 months tenor

                        can we make part or all of this loan into a convertible
                        note? difficult since it would change the cap table .. It is
                        best that we pay it off ..

                        lets start here .. if terms are agreeable we can close on this
                        next week




                                                          4




                                                                                                LEE002031
Case 6:17-ap-01200-SY             Doc 407 Filed 11/23/18 Entered 11/23/18 13:03:17                 Desc
                                  Main Document   Page 128 of 139

Doug Lee

From:                              John Hanna <johnhanna@thomaswylde.com>
Sent:                              Tuesday, November 11, 2014 9:56 AM
To:                                Doug Lee
Cc:                                Roger Kuo; John Hanna
Subject:                           Re: loan



Guys we do not have to talk anymore .. Based on the last email from Stephen I guess the matter is clear .. ?
John

Sent from my iPhone

On Nov 11, 2014, at 1:59 AM, "Doug Lee" <dlee@lpdirect.com> wrote:

        Works for me.

        Sent from my iPhone

        On Nov 10, 2014, at 10:35 PM, Roger Kuo <roger@zther.com> wrote:

               Doug and I have a 9am call but maybe at 10 if that works for you both.



               From: John Hanna <iohnhanna@thomaswylde.com>
               Date: Mon, 10 Nov 2014 22:29:32 -0800
               To: Roger Kuo <roger@zther.com>
               Cc: Doug Lee <dlee@lpdirect.com>
               Subject: Re: loan

               Guys we need to talk in the morning please .. thanks

               Regards,


               John Hanna
               Chief Executive Officer

               THOMAS WYLDE
               3231 S. La Cienega Blvd.
               Los Angeles, CA 90016

               phone:                310 559 5549
               mobile:               310 770 3741



               email:                johnhanna@ThomasWylde.com




                                                                                                               LEE00203~
Case 6:17-ap-01200-SY    Doc 407 Filed 11/23/18 Entered 11/23/18 13:03:17   Desc
                         Main Document   Page 129 of 139
          On Nov 10, 2014, at 7:56 PM, john@thornaswylde.com wrote:


          Regards




                                              2




                                                                                   LEE002033
Case 6:17-ap-01200-SY              Doc 407 Filed 11/23/18 Entered 11/23/18 13:03:17                Desc
                                   Main Document   Page 130 of 139

Doug Lee

From:                              John Hanna <johnhanna@thomaswylde.com>
Sent:                              Tuesday, November 11, 2014 3:59 AM
To:                                Stephen Choi
Cc:                                John Hanna; Roger Kuo; Doug Lee; Meldy Rafols
Subject:                           Re: loan



Stephen you are in an investor in the IP according to the all the documents you have on hand ..
The lawyers are working on the operating agreements we should have the drafts soon
Regards john

Sent from my iPhone

On Nov 10, 2014, at 8:47 PM, "Stephen Choi" <stephen@choisite.com> wrote:

        hmm ok so eta on getting this IP transferred from a company that I own 0% to a company that I
        own a piece of?

        On Mon, Nov 10, 2014 at 7:44 PM, John Hanna <johnhanna@thomaswylde.com> wrote:
        Stephen .. you were made aware from the beginning of the struciure of the IP ( TW. Holdings
        LLC ) and the operation PDTW .LLC ..

        You approved that we should start a new LLC and move the assets to it hence, (TW. LLC) .. As
        per first email on the investemt commitment it clearly states that you are investing in the IP as
        well as operating company ..

        Regards,


        John Hanna
        Chief Executive Officer

        THOMAS WYLDE
        3231 S. La Cienega Blvd.
        Los Angeles, CA 90016

        phone:                310 559 5549
        mobile:               310 770 3741



        email:                johnhanna@ThomasWylde.com




                                                                                                            LEE002034
Case 6:17-ap-01200-SY          Doc 407 Filed 11/23/18 Entered 11/23/18 13:03:17                Desc
                               Main Document   Page 131 of 139




    On Nov 10, 2014, at 5:25 PM, Stephen Choi <stephen @choisite.com> wrote:


    whats eta on getting this IP moved ..l really wish you guys told me this BEFORE i invested .. why
    would I be putting 5M in a company that does not even own the IP.Jet me know asap please

    On Mon, Nov 10, 2014 at 7:15 PM, John Hanna <johnhanna@thomaswylde.com> wrote:
    Hi Stephen .. I apologize for delay in getting back to you ...

    The IP is sitting in a separate LLC, Thomas Wylde Holdings LLC., Paula owns 100% ..

    With the new company structure and based on the Operating agreement we are putting
    together, we are moving the IP to Thomas Wylde LLC..

    Based on the terms you suggested Thomas Holdings LLC would sign the IP to you against the
    $2M during the term of the loan ..

    Please let me have your thoughts on the matter ..

    Regards,


    John Hanna
    Chief Executive Officer

    THOMAS WYLDE
    3231 S. La Cienega Blvd.
    Los Angeles, CA 90016

    phone:                310 559 5549
    mobile:               310 770 3741


    email:                johnhanna@ThomasWylde.com




                                                      2




                                                                                                        LEE002035
Case 6:17-ap-01200-SY              Doc 407 Filed 11/23/18 Entered 11/23/18 13:03:17                              Desc
                                   Main Document   Page 132 of 139

     On Nov 9, 2014, at 10:33 AM, Stephen Choi <stephen @choisite.com> wrote:


     Ok I need to understand how the IP is held as collateral but assume I am comfortable with the
     setup I will do 2m at 10% for 12 month terms renewable ..interest payments quarterly ..let me
     know ..

     Thanks

     On Thursday, November 6, 2014, John Hanna <only2hanna@yahoo.com> wrote:
     Stephen, Last valuation made in 2013 on the IP was $18.5MM,with $4.5 M value at stress sale that, is
     how the CBC loan is based on . ..

     Loan late is 13.5% ...

     Regards


     John hanna
     CEO., Private Collection and Co .. LLC
     Cel/ 310-770-3741
     18001 Collins Avenue
     Sunny Isles Beach, Florida 33160 USA
     www.privatecollectionandco.com



     On Friday, November 7, 2014 9:30 AM, Stephen Choi <Stephen@choisite.com> wrote :


     how much is the IP really worth approximately? i mean if we cannot pay the loan then is
     the IP worth 2M?

     i thought the terms of the current loan were higher like 13-14%?



     On Thu, Nov 6, 2014 at 6:23 PM, Omly2hanna <only2hanna@yahoo.com> wrote:
     Stephen .. Please see answers on the questions below .. Thank you john

     Sent from my iPhone

     On Nov 7, 2014, at 8:59 AM, Stephen Choi <Stephen@choisite.com> wrote:

              ok so lets talk on this loan ..

             what is collateral on this loan? .. I suggest we but the IP up as collateral ..

              what rate are we willing to pay on this loan? As per loan documents sent to you last weak rate
              is 10% if we can get 8% it Would better for cash flow .. Interest would be paid monthly ..

              length of time on this loan? 36 months tenor

             can we make part or all of this loan into a convertible note? difficult since it would change the
             cap table .. It is best that we pay it off ..


                                                               3




                                                                                                                        LEE00203E
Case 6:17-ap-01200-SY        Doc 407 Filed 11/23/18 Entered 11/23/18 13:03:17       Desc
                             Main Document   Page 133 of 139
          lets start here ..if terms are agreeable we can close on this next week




                                                         4




                                                                                           LEE002037
Case 6:17-ap-01200-SY   Doc 407 Filed 11/23/18 Entered 11/23/18 13:03:17   Desc
                        Main Document   Page 134 of 139




                  EXHIBIT "11"
Case 6:17-ap-01200-SY                Doc 407 Filed 11/23/18 Entered 11/23/18 13:03:17                         Desc
                                     Main Document   Page 135 of 139
I,           •




                                             SECURED PROMISSORY NOTE

         $2,000,000                                                                    Los Angeles, California
                                                                           December 1, 2014 ("Effective Date")


             For value received, Thomas Wylde, LLC, a California limited liability company with its
     principal place of business located at 3231 S. La Cienega Blvd., Unit A, Los Angeles, CA 90013, USA
     ("Maker") promises to pay, jointly,. to the order of Khondker Shoeb Ahmed, an individual residing at
     Puerto de Hierro #93, Santa Ana, San Jose, Costa Rica and Eniluz Gonzalez, an individual residing at
     Puerto de Hierro #5, Santa Ana, San Jose, Costa Rica (jointly "Holder") the sum of two million
     dollars ($2,000,000) (the "Principal"), due in full on or before the first anniversary of the Effective
     Date set forth above, unless extended as set forth herein.

     1.          PAYMENTS

             1.1     Maker shall make monthly payments sixteen thousand six hundred and sixty six
     dollars and sixty-six cents ($16,666.66), payable by the last day of each month, commencing on the
     Effective Date to cover the monthly interest due. Maker shall pay the principal balance in full as a
     balloon payment on or before December 1, 2015, unless it exercises its option to renew as set forth
     in section 2.1, below. Maker may prepay al] or any portion of this Note at any time prior to the
     Maturity Date without premium or penalty.

           . . ,, 1.2   Maker shaH.t:.r?.n~~it pa~.en~~. l!~_9 er this N9te_ by check made payable to Ul~~~'ri
     P:i¥iru and delivered to [tNSE-rul11.~~:RESS~tr!.U:~END,CJiE-€J§S]. Payment shall be deemed made on
     1
                                                    0




     the date Maker places the check for delivery. All payments shall be made in US dollars.

            1.3     The Principal shall accrue interest at the rate of ten percent (10%) per annum.
     Notwithstanding the foregoing, it is intended that the rate of interest shall never exceed the
     maximum rate, if any, which may be legally charged, and if the interest provisions contained in this
     Note would result in a higher rate, then interest shall be limited to the legal limit and any amounts
     interest paid in excess shall be applied to the reduction of the Principal.

           1.4     Upon payment of all Principal and interest required to be paid under this Note,
     Holder will return to Maker a copy of this note marked "CANCELLED/PAID IN FULL," and all of
     Maker's obligations under this Note will be terminated.

     2.          TERM

             2.1    This Note shall commence on the Effective Date and continue for a period of 12
     months, with the balance due on or before December 1, 2015 (the "Term"). Maker shall have a
     unilateral option to extend the Term for up to two additional twelve-month periods by giving
     Holder notice of its intent to do so on or before the final day of the Term. If Maker exercises this
     option, the remaining provisions of this Note shall remain in full force and effect, it shall continue to
     make the interest payments set forth in section 1.1, above, but th~ due date for the balloon payment
     of the Principal shall be extended to the end of the option period.


                                                                                     /~          .,

                                                                                /~~
                                                                                ....____ -- ------
                                                                                                      ___;,


                                                                                                                00815
Case 6:17-ap-01200-SY        Doc 407 Filed 11/23/18 Entered 11/23/18 13:03:17                 Desc
                             Main Document   Page 136 of 139


   3.     DEFAULT

         3.1     Maker will be in default if it: (i) fails to pay any installment of interest or Principal
  when due and does not cure such deficiency within thirty (30) days; or (ii) makes an assignment for
  the benefit of creditors; is subject to a petition in bankruptcy that is not removed within thirty (30)
  days; has a receiver, trustee, or similar officer appointed to take charge of all or part of its property
  and same is not removed within thirty (30) days; or is adjudicated bankrupt.

         3.2    Whenever Maker is in default, the entire unpaid principal balance inclusive of unpaid
  interest added to principal and any accrued but unpaid interest shall immediately become due and
  payable at the option of Holder and without notice or demand of any kind.

         3.3    If this Note is not paid when due, or in the event that proceedings at law are instituted
  in connection with this Note, Maker shall pay all costs of collection, and all expenses in connection
  with the protection or realization of this Note, which fees, costs and expenses are incurred by
  Holder on account of such collection, whether or not suit is filed, including without limitation,
  reasonable attorney's fees incurred by Holder on account of such collection.

        3.4      During the existence of any default or delinquency under the terms of this Note,
  Holder is hereby expressly authorized to apply all payments made on this Note to the payment of
  such part of any delinquency as it may elect.

  4.     SECURITY INTEREST

         4.1     To secure its obligations under this Note, Maker hereby grants and pledges to Lender
  a security interest in Maker's right, title and interest in and to all intellectual property rights and
  associated goodwill relating to the Thomas Wylde brand and designs, including, without limitation,
  any copyrights, trademarks, patents, trade secrets, moral rights, or any other rights therein
  including, without limitation, the trademark and copyright registrations or applications set forth on
  Exhibit A hereto.

  5.     MISCELLANEOUS

        5.1     The headings in this instrument are inserted for convenience and shall not be
  considered a part of this instrument or used in its interpretation.

         5.2     This Note, and the parties' rights and liabilities thereunder, shall be construed under
  the law of the state of California. Any dispute arising from or relating to this Note shall be solely and
  exclusively venued in the state or federal courts located in the County of Los Angeles State of
  California.

          5.3   Except as specifically set forth in this Note, Maker waives presentment, demand,
  notice, protest and all other demands and notices in connection with the delivery, acceptance,
  performance, default or enforcement of this note.

        5.4    The obligations of Maker under this Note shall not be subject to reduction, limitation,
  impairment, termination, set-off, or recoupment for any reason.




                                                                                                     Page 2

                                                                                                  00816
Case 6:17-ap-01200-SY         Doc 407 Filed 11/23/18 Entered 11/23/18 13:03:17               Desc
                              Main Document   Page 137 of 139


          5.5    No delay or omission on the part of Holder in exercising any right hereunder shall
   operate as a waiver. A waiver on any one occasion shall not be construed as a bar to or waiver of
   any such right and/ or remedy on any future occasion.

          5.6    Any amendment or modification of the terms of this Note shall be in writing and
   signed by both parties.

           5. 7   Failure by Holder to exercise the option of determining this Note to be due and
  payable or any other option to call the indebtedness for a specific default shall not constitute nor be
  deemed to be a waiver of the right to exercise the same in the event of any subsequent default. The
  right to plead any statutes of limitation as a defense to any demand hereunder is hereby waived to
  the full extent permitted by law.

         5.8     If any provision or any word, term, clause, or part of any provision of this Note shall
  be invalid for any reason, the same shall be ineffective, but the remainder of this Note and of the
  provision shall not be affected and shall remain in full force and effect.

          5.9    Whenever possible, each provision of this Note will be interpreted in such manner as
  to be effective, valid and enforceable under applicable law. In case any provision of this Note is held
  to be prohibited by, invalid, or unenforceable under applicable law, the validity, legality, and
  enforceability of the remaining provisions shall not be affected or impaired thereby.

         Maker acknowledges that Maker has read, understands and agrees to the terms and conditions of
  this Note. IN WITNESS WHEREOF, Maker hereby executes~hiszroissory Note.


                                                                yl   e, LLC




  Sf'r1Jrpn Prnmi~~nrv NntP                                                                         Pal!e 3

                                                                                                 00817
Case 6:17-ap-01200-SY                   Doc 407 Filed 11/23/18 Entered 11/23/18 13:03:17                                                                 Desc
                                        Main Document   Page 138 of 139


                      Exhibit "A" to Agreement to Purchase Membership Interest

                                                                        TRADEMARKS

                        ·M    k · . · . · : _.· ·-~;· __·.. ;_ .....· _.,
                         ___AL_                                               ,- .... ,. _,.- -·;-sena
                                                                      , ~-.. .":'
                                                                              0 ·-" - :             -·--.-,-'ll'ir·2u-:a-_e_~;,
                                                                                                              . . o.>     -fg;-· ':iS~
                                                                                                                                   ;' ·        ,~a,-?,
                          -- ~ :· . :. . · -:·: t·\.-~·~:-~~~~?-~-~~·}:~/:·:~~-           tN?~<~~~It~·:,~~~it~&~~{t.:-if~1~~~~
                                                                                                  4,045,284                         Registered
                                                                                                                                    10/25/11



                        'i           Henna Skull Design



                             Henna Skull Design
                        THE WYLDE
                                                                                          85/282,535



                                                                                          86/003,488
                                                                                                                         Filed
                                                                                                                         3/31/11


                                                                                                                         Filed
                                                                                                                         7/6/13
                        THOMAS WYLDE                                                      3,283,944                      Registered
                                                                                                                         8/21/07
                        WYLDE BY THOMAS                                                   85/020,665                     Filed
                        WYLDE                                                                                            4/22/10
                        DOGS GONE WYLDE                                                   77/737,583                     Abandoned
                                                                                                                         1/14/13
                        THOMAS WYLDE                                                      77/622,486                    Abandoned
                                                                                                                        1/28/13
                        THOMAS WYLDE                                                      78/778,668                    Abandoned
                                                                                                                        5/15/08
                        TW FOR THOMAS WYLDE                                               77/742,386                    Abandoned
                                                                                                                        8/2/10
                        WYLDE                                                             77/853,330                    Abandoned
                                                                                                                        7/24/10
                        WYLDECIDLD                                                        78/379,441                    Abandoned
                                                                                                                        3/22/05




  ,;;prnrprl Prnmi~~cwv NntP                                                                                                                                    Paee4

                                                                                                                                                           00818
Case 6:17-ap-01200-SY   Doc 407 Filed 11/23/18 Entered 11/23/18 13:03:17   Desc
                        Main Document   Page 139 of 139


                                      COPYRIGHTS

               Title
               Acid Flower          VA 1-344-484        04/14/2006
              Henna Skull           VA 1-813-811       03/30/2011
              Skull Flower          VAu691-713         04/14/2006
              Skull Pattern         VA 1-344-483       04/14/2006
              Money Print           VA 1-853-563       10/24/2012
              Hidden Death Print    VA 1-853-575       10/24/2012
              Ballet Bowie Print    VA 1-853-570       10/24/2012
              Carpe Diem Print      VA 1-853-579       10/24/2012
              Goth Moth             VA 1-853-573       10/24/2012
              Madame Butterfly      VA 1-853-576       10/24/2012
              Samona Print          VA 1-853-569       10/24/2012
              Cyclops               VA 1-907-692       9/11/2013
              Louis Skull           VA 1-889-372       11/5/2013
              S inal Tap            VA 1-907-688       9/11/13




                                                                              ~7
                                                                                          I
                                                                                          !
                                                                                      i
                                                                                      I



                                                                                  i


                                                                              l
                                                                                      Page 5

                                                                             00819
